Exhibit 10.8

Bastion/Oak Grove

EXECUTION VERSION

MASTER CREDIT FACILITY AGREEMENT

BY AND AMONG

BORROWERS SIGNATORY HERETO,

PROPCO LLC and TRS LLC (Guarantor)

AND

OAK GROVE COMMERCIAL MORTGAGE, LLC

dated as of

July 18, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1 THE COMMITMENT      2   

Section 1.01.

 

The Commitment

     2   

Section 1.02.

 

Requests for Advances

     3   

Section 1.03.

 

Maturity Date of Advances; Prepayment

     3   

Section 1.04.

 

Interest on Advances

     3   

Section 1.05.

 

Notes

     4   

Section 1.06.

 

Conversion of Variable Advances to Fixed Advances

     4   

Section 1.07.

 

Conditions and Limitations on Right to Convert Advances

     4   

Section 1.08.

 

Interest Rate for Converted Advance

     5   

Section 1.09.

 

Interest Rate Protection

     5   

Section 1.10.

 

Limitations on Executions

     5    ARTICLE 2 THE ADVANCES      6   

Section 2.01.

 

Rate Setting for an Advance

     6   

Section 2.02.

 

Breakage and Other Costs

     6   

Section 2.03.

 

Advances

     7   

Section 2.04.

 

Determination of Allocable Facility Amount and Valuations

     7   

Section 2.05.

 

Additional Financing; Future Advances Made on Decreases in Loan to Value Ratios
and Increases in Debt Service Coverage Ratios

     8    ARTICLE 3 COLLATERAL CHANGES      8   

Section 3.01.

 

Right to Add Collateral

     8   

Section 3.02.

 

Procedure for Adding Collateral

     9   

Section 3.03.

 

Right to Obtain Releases of Collateral

     10   

Section 3.04.

 

Procedure for Obtaining Releases of Collateral

     10   

Section 3.05.

 

Substitutions

     12    ARTICLE 4 TERMINATION OF FACILITIES      17   

Section 4.01.

 

Right to Terminate Credit Facility

     17   

Section 4.02.

 

Procedure for Terminating Credit Facility

     17    ARTICLE 5 CONDITIONS PRECEDENT TO ALL REQUESTS      17   

Section 5.01.

 

Conditions Applicable to All Requests

     17   

Section 5.02.

 

Conditions Precedent to Initial Advance

     19   

Section 5.03.

 

Conditions Precedent to Future Advances

     20   

Section 5.04.

 

Conditions Precedent to Addition of an Additional Mortgaged Property to the
Collateral Pool

     21   

 

i



--------------------------------------------------------------------------------

  Section 5.05.  

Conditions Precedent to Release of Property from the Collateral Pool

     22      Section 5.06.  

Conditions Precedent to Substitution of a Substitute Mortgaged Property into the
Collateral Pool

     23      Section 5.07.  

Conditions Precedent to Conversion

     24      Section 5.08.  

Conditions Precedent to Termination of Credit Facility

     25      Section 5.09.  

Opinions

     25      Section 5.10.  

Delivery of Property-Related Documents

     25      Section 5.11.  

Conditions Precedent to Letters of Credit

     27    ARTICLE 6 REPRESENTATIONS AND WARRANTIES      28      Section 6.01.  

Representations and Warranties of Borrower Parties

     28      Section 6.02.  

Representations and Warranties of Lender

     28    ARTICLE 7 [INTENTIONALLY OMITTED]      29    ARTICLE 8 AFFIRMATIVE
COVENANTS OF BORROWER AND GUARANTOR      29      Section 8.01.  

Compliance with Agreements

     29      Section 8.02.  

Maintenance of Existence

     29      Section 8.03.  

Financial Statements; Accountants’ Reports; Other Information

     29      Section 8.04.  

Confidentiality of Certain Information

     33      Section 8.05.  

Access to Records; Discussions With Officers and Accountants

     33      Section 8.06.  

Certificate of Compliance

     34      Section 8.07.  

Maintain Licenses

     34      Section 8.08.  

Inform Lender of Material Events

     34      Section 8.09.  

Compliance with Applicable Laws

     36      Section 8.10.  

Alterations to the Mortgaged Properties

     36      Section 8.11.  

Loan Document Taxes

     37      Section 8.12.  

Further Assurances

     37      Section 8.13.  

Transfer of Ownership Interests

     37      Section 8.14.  

Transfer of Ownership of Mortgaged Property

     39      Section 8.15.  

Change in Senior Management

     43      Section 8.16.  

Date-Down Endorsements

     43      Section 8.17.  

Ownership of Mortgaged Properties

     43      Section 8.18.  

Single Purpose Entity

     43      Section 8.19.  

ERISA

     43      Section 8.20.  

Special Provisions Regarding Property Operator

     44      Section 8.21.  

Enforcement of Leases

     44      Section 8.22.  

Facility Operating Agreement

     44      Section 8.23.  

Special Covenant Regarding Sunshine Villa

     45      Section 8.24.  

Special Covenant Regarding Sun Oak

     45      Section 8.25.  

Special Covenant Regarding Willow Park

     45   

 

ii



--------------------------------------------------------------------------------

ARTICLE 9 NEGATIVE COVENANTS OF BORROWER      45      Section 9.01.  

Other Activities

     45      Section 9.02.  

Liens

     46      Section 9.03.  

Indebtedness and Mezzanine Financing

     46      Section 9.04.  

Principal Place of Business

     46      Section 9.05.  

Condominiums

     46      Section 9.06.  

Restrictions on Distributions

     46      Section 9.07.  

Conduct of Business

     46      Section 9.08.  

Changes to Facility Operating Agreement

     47      Section 9.09.  

Changes to Licenses, Permits

     47      Section 9.10.  

Medicaid and Skilled Nursing

     47    ARTICLE 10 FEES      48      Section 10.01.  

Origination Fees

     48      Section 10.02.  

Due Diligence Fees

     48      Section 10.03.  

Legal Fees and Expenses

     49      Section 10.04.  

Failure to Close any Request

     49    ARTICLE 11 EVENTS OF DEFAULT      49      Section 11.01.  

Events of Default

     49    ARTICLE 12 REMEDIES      54      Section 12.01.  

Remedies; Waivers

     54      Section 12.02.  

Waivers; Rescission of Declaration

     54      Section 12.03.  

Lender’s Right to Protect Collateral and Perform Covenants and Other Obligations

     55      Section 12.04.  

No Remedy Exclusive

     55      Section 12.05.  

No Waiver

     55      Section 12.06.  

No Notice

     55    ARTICLE 13 INSURANCE, REAL ESTATE TAXES AND REPLACEMENT RESERVES     
56      Section 13.01.  

Insurance and Real Estate Taxes

     56      Section 13.02.  

Replacement Reserves

     56    ARTICLE 14 LIMITS ON PERSONAL LIABILITY      56      Section 14.01.  

Personal Liability to Borrower

     56      Section 14.02.  

Additional Borrowers

     57      Section 14.03.  

Borrower Agency Provisions

     58      Section 14.04.  

Waivers With Respect to Other Borrower Secured Obligation (for Mortgaged
Properties located in California)

     58      Section 14.05.  

Joint and Several Obligation; Cross-Guaranty

     62      Section 14.06.  

No Impairment

     63   

 

iii



--------------------------------------------------------------------------------

  Section 14.07.  

Election of Remedies

     63      Section 14.08.  

Subordination of Other Obligations

     63      Section 14.09.  

Insolvency and Liability of Other Borrower

     64      Section 14.10.  

Preferences, Fraudulent Conveyances, Etc.

     65      Section 14.11.  

Maximum Liability of Each Borrower

     65      Section 14.12.  

Liability Cumulative

     66    ARTICLE 15 MISCELLANEOUS PROVISIONS      66      Section 15.01.  

Counterparts

     66      Section 15.02.  

Amendments, Changes and Modifications

     66      Section 15.03.  

Payment of Costs, Fees and Expenses

     66      Section 15.04.  

Payment Procedure

     67      Section 15.05.  

Performance/Payments on Business Days

     67      Section 15.06.  

Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial

     68      Section 15.07.  

Severability

     69      Section 15.08.  

Notices

     69      Section 15.09.  

Further Assurances and Corrective Instruments

     71      Section 15.10.  

Term of this Agreement

     71      Section 15.11.  

Assignments; Third-Party Rights

     71      Section 15.12.  

Headings

     72      Section 15.13.  

General Interpretive Principles

     72      Section 15.14.  

Interpretation

     72      Section 15.15.  

Standards for Decisions, Etc.

     73      Section 15.16.  

Decisions in Writing

     73      Section 15.17.  

Approval of Waivers

     73      Section 15.18.  

USA Patriot Act

     73      Section 15.19.  

All Asset Filings

     73      Section 15.20.  

Recitals

     74   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    Schedule of Initial Mortgaged Properties and Initial Valuations
EXHIBIT B    Fixed Facility Note EXHIBIT C    Variable Facility Note (One/Three
Month LIBOR) EXHIBIT D    Interest Rate Cap Security and Assignment Agreement
(Cap Security Agreement) EXHIBIT E-1    Guaranty EXHIBIT E-2    Confirmation of
Guaranty EXHIBIT F    Compliance Certificate EXHIBIT G-1    Organizational
Certificate (Borrower) EXHIBIT G-2    Organizational Certificate (Guarantor)
EXHIBIT H    Conversion Request EXHIBIT I    Rate Form EXHIBIT J    Certificate
of Borrower Parties EXHIBIT K    Advance Request EXHIBIT L    Request
(Addition/Substitution /Release) EXHIBIT M    Confirmation of Obligations
EXHIBIT N    Credit Facility Termination Request APPENDIX I    Definitions

 

v



--------------------------------------------------------------------------------

MASTER CREDIT FACILITY AGREEMENT

THIS MASTER CREDIT FACILITY AGREEMENT (this “Agreement”) is made as of July 3,
2012, by and among (i) (a) CANYON CREEK OWNER LLC, (b) DESERT FLOWER OWNER LLC,
(c) ORCHARD PARK OWNER LLC, (d) REGENT COURT OWNER LLC, (e) SHELDON PARK OWNER
LLC, (f) SUN OAK OWNER LLC, (g) SUNSHINE VILLA OWNER LLC, (h) WILLOW PARK OWNER
LLC, each a Delaware limited liability company, and (i) such Additional
Borrowers as may from time to time become borrowers under this Agreement
(individually and collectively, “Borrower”); (ii) (a) PROPCO LLC, a Delaware
limited liability company and (b) TRS LLC, a Delaware limited liability company
(individually and together, “Guarantor”); and (iii) OAK GROVE COMMERCIAL
MORTGAGE, LLC, a Delaware limited liability company (“Lender”).

RECITALS:

A. Borrower owns one (1) or more Seniors Housing Facilities (unless otherwise
defined or the context clearly indicates otherwise, capitalized terms shall have
the meanings ascribed to such terms in Appendix I of this Agreement) as more
particularly described in Exhibit A to this Agreement.

B. Borrower has requested that Lender establish a Credit Facility in the
original principal amount of $88,400,000 in favor of Borrower, comprised
initially of a $23,400,000 Variable Facility, all or part of which can be
converted to a Fixed Facility in accordance with, and subject to, the terms and
conditions of this Agreement and a $65,000,000 Fixed Facility.

C. To secure the obligations of Borrower under this Agreement and the other Loan
Documents issued in connection with the Credit Facility, Borrower shall create a
Collateral Pool in favor of Lender. The Collateral Pool shall be comprised of
(i) certain Seniors Housing Facilities owned by Borrower and (ii) any other
collateral pledged to Lender from time to time by any Borrower pursuant to this
Agreement or any other Loan Documents. As of the Initial Closing Date, the
Collateral Pool shall consist of the Mortgaged Properties listed on Exhibit A.

D. Each Note and Security Document shall be cross-defaulted (i.e., a default
under any Note, Security Document, or under this Agreement, shall constitute a
default under each other Note, Security Document, and this Agreement) and
cross-collateralized (i.e., each Security Instrument shall secure all of
Borrower’s obligations under this Agreement and the other Loan Documents) and it
is the intent of the parties to this Agreement that Lender may accelerate any
Note without the obligation, but with the right to accelerate any other Note and
that in the exercise of its rights and remedies under the Loan Documents, Lender
may, except as provided in this Agreement, exercise and perfect any and all of
its rights and remedies in and under the Loan Documents with regard to any
Mortgaged Property without the obligation, but with the right to exercise and
perfect its rights and remedies with respect to any other Mortgaged Property and
that any such exercise shall be without regard to the Allocable Facility Amount
assigned to such Mortgaged Property and that Lender may recover an amount equal
to the full amount Outstanding in respect of any of the Notes in connection with
such exercise and any such amount shall be applied to the Obligations as
determined by Lender.

 

1



--------------------------------------------------------------------------------

E. Guarantor has an economic interest in Borrower or will otherwise obtain a
material financial benefit from the Credit Facility.

F. Subject to the terms, conditions and limitations of this Agreement, Lender
has agreed to establish the Credit Facility.

NOW, THEREFORE, Borrower, Lender and Guarantor, in consideration of the mutual
promises and agreements contained in this Agreement, hereby agree as follows:

ARTICLE 1

THE COMMITMENT

Section 1.01. The Commitment.

Subject to the terms, conditions and limitations of this Agreement:

(a) Variable Facility Commitment. Subject to the terms and conditions of this
Agreement, Lender agrees to make one or more Variable Advances to Borrower on
the Initial Closing Date in the aggregate amount of the Variable Facility
Commitment in effect on the Initial Closing Date. Subject to the availability of
Future Advances pursuant to Section 2.05 and Article 3 and all other terms and
conditions of this Agreement, Lender may agree to make one or more additional
Variable Advances to Borrower. At such time that any additional Variable Advance
may be made, the Variable Facility Commitment shall be increased by such
Variable Advance amount. The aggregate principal balance of the Variable
Advances Outstanding at any time shall not exceed the Variable Facility
Commitment. The repayment in full of a Variable Advance shall permanently reduce
the Variable Facility Commitment by the original principal amount of such
Variable Advance. The repayment in part of a Variable Advance shall permanently
reduce the Variable Facility Commitment by such repaid amount. Borrower may not
re-borrow any part of any Variable Advance that it has previously borrowed and
repaid. Subject to the terms, conditions and limitations of this Agreement,
Borrower may convert all or part of any Variable Advance to a Fixed Advance.

(b) Fixed Facility Commitment. Subject to the terms and conditions of this
Agreement, Lender agrees to make one or more Fixed Advances to Borrower on the
Initial Closing Date in the aggregate amount of the Fixed Facility Commitment in
effect on the Initial Closing Date. Subject to the availability of Future
Advances pursuant to Section 2.05 and Article 3 and all other terms and
conditions of this Agreement, Lender may agree to make one or more additional
Fixed Advances to Borrower from time. At such time that any additional Fixed
Advance may be made, the Fixed Facility Commitment shall be increased by such
Fixed Advance amount. The aggregate principal amount of the Fixed Advances
Outstanding shall not exceed the Fixed Facility Commitment. The repayment in
full of a Fixed Advance shall permanently reduce the Fixed Facility Commitment
by the original principal amount of such Fixed Advance. The repayment in part of
a Fixed Advance shall permanently reduce the Fixed Facility Commitment by such
repaid amount. Borrower may not re-borrow any part of any Fixed Advance which it
has previously borrowed and repaid.

 

2



--------------------------------------------------------------------------------

Section 1.02. Requests for Advances.

Borrower shall request an Advance by giving Lender an Advance Request. The
Advance Request shall indicate whether the Request is for a Fixed Advance, a
Variable Advance, or both.

Section 1.03. Maturity Date of Advances; Prepayment.

(a) Maturity Date of Variable Advances. Subject to the terms and conditions of
Section 1.10, the maturity date of each Variable Advance shall be specified in
the Advance Request by Borrower for such Variable Advance, provided that such
maturity date shall be no earlier than the date that is the first day of the
month following the date five (5) years after the Closing Date of such Variable
Advance, and no later than the date that is the first day of the month following
the date ten (10) years after the Closing Date of such Advance, provided no
maturity date shall be later than the date that is the first day of the month
following the date fifteen (15) years after the Initial Closing Date. The term
of the Variable Advance made on the Initial Closing Date shall be seven
(7) years.

(b) Maturity Date of Fixed Advances. Subject to the terms and conditions of
Section 1.10, the maturity date of each Fixed Advance shall be specified by
Borrower in the Advance Request for such Fixed Advance, provided that such
maturity date shall be no earlier than the date that is the first day of the
month following the date five (5) years after the Closing Date of such Fixed
Advance and no later than the first day of the month following the date ten
(10) years after the Closing Date of such Fixed Advance, provided no maturity
date shall be later than the date that is the first day of the month following
the date fifteen (15) years after the Initial Closing Date. The term of the
Fixed Advance made on the Initial Closing Date shall be seven (7) years.

(c) Prepayment of Advances. Borrower may prepay all or a portion of any Advance
pursuant to the prepayment provisions of the applicable Note and otherwise in
accordance with this Agreement. Any repaid Advances shall automatically result
in a permanent reduction of the Commitment.

Section 1.04. Interest on Advances.

(a) Partial Month Interest. If a Fixed Advance or Variable Advance is not made
on the first day of a calendar month, Borrower shall pay interest on the
original stated principal amount of such Advance for the partial month period
commencing on the Closing Date for such Advance and ending on the last day of
the calendar month in which the Closing Date occurs. Borrower shall pay interest
for such partial month on any such Advance at a rate per annum equal to interest
rate described in the applicable Note.

 

3



--------------------------------------------------------------------------------

(b) Interest on Advances. Each Advance shall bear interest at a rate, per annum,
as set forth in the applicable Note.

Section 1.05. Notes.

The obligation of Borrower to repay each Advance shall be evidenced by a
separate Fixed Facility Note or Variable Facility Note. Each Note shall be
payable to the order of Lender and shall be made in the original principal
amount of such Advance.

Section 1.06. Conversion of Variable Advances to Fixed Advances.

(a) Right to Convert. Subject to the terms and conditions of this Agreement,
including without limitation Section 1.10 below, Borrower shall have the right,
from time to time during the Conversion Availability Period, to convert all or
any portion of a Variable Advance to one (1) or more Fixed Advances (a
“Conversion”). The Variable Facility Commitment shall be reduced by, and the
Fixed Facility Commitment shall be increased by, such converted amount. No
prepayment premiums shall be due in connection with such Conversion except in
connection with a prepayment as provided in Section 1.07(c).

(b) Request. To convert all or a portion of a Variable Advance to one (1) or
more Fixed Advances, Borrower shall deliver a Conversion Request to Lender.

Section 1.07. Conditions and Limitations on Right to Convert Advances.

Borrower’s right to convert all or a portion of a Variable Advance to one (1) or
more Fixed Advances is subject to the terms and conditions of this Agreement,
including without limitation Section 1.10 and the following limitations:

(a) Minimum Request. Each Conversion Request shall be in the minimum amount of
$5,000,000, or any lesser amount of the Variable Advances then Outstanding.

(b) Compliance with Coverage and LTV Tests. Immediately after the proposed
Conversion, the Coverage and LTV Tests shall be satisfied.

(c) Failure to Underwrite. In the event that the Coverage and LTV Tests would
not be satisfied after the proposed Conversion, if Borrower continues to elect
the Conversion, Borrower shall prepay a portion of the Advances Outstanding
pursuant to Section 3.04(e) to meet the Coverage and LTV Tests and shall pay all
prepayment premiums and other fees associated with such prepayment.

(d) Maturity Date of Converted Advances. Upon Conversion, such Advance shall
have a maturity date elected by Borrower that shall be no earlier than the date
that is the first day of the month following the date five (5) years after the
Closing Date of such Conversion, and subject to Section 1.03(b), not later than
the first day of the month following the date fifteen (15) years after the
Initial Closing Date.

 

4



--------------------------------------------------------------------------------

(e) General Conditions. Satisfaction of all applicable General Conditions
contained in Section 5.01 and Section 5.07 on or before the Closing Date.

(f) Closing. The Closing Date shall occur during the Conversion Availability
Period on a Rate Change Date. The Closing Date of a Conversion shall not be
earlier than thirty (30) Business Days after Lender’s receipt of the Conversion
Request (or on such other date as Borrower and Lender may agree). Lender and
Borrower shall execute and deliver, at the sole cost and expense of Borrower, in
form and substance satisfactory to Lender, the Conversion Documents to be
effective as of the Closing Date.

Section 1.08. Interest Rate for Converted Advance.

The interest rate for any converted Advance shall be determined pursuant to the
terms of Section 2.01 of this Agreement. The Margin applicable to the converted
Advance shall be determined by Lender prior to such Conversion; provided that
(a) with respect to an Advance converted within five (5) years of the original
closing of such Variable Advance, the portion of the Margin comprising the Fixed
Facility Fee for such converted Advance shall equal the Variable Facility Fee in
effect at the original closing of such Variable Advance, and (b) with respect to
an Advance converted after five (5) years of the original closing of such
Variable Advance, the portion of the Margin comprising the Fixed Facility Fee
for such converted Advance shall be mutually agreed to by Lender and Borrower.

Section 1.09. Interest Rate Protection.

(a) If required by Lender at the time of any Advance, to protect against
fluctuations in interest rates during the term of this Agreement, pursuant to
the terms of the Cap Security Agreement, Borrower shall make arrangements for a
LIBOR-based interest rate cap in form and substance satisfactory to Lender with
a counterparty satisfactory to Lender (“Interest Rate Cap”) to be in place and
maintained at all times with respect to any Variable Advance that has been
funded and remains Outstanding. The seller of the Interest Rate Cap (seller and
its transferees and assigns, the “Counterparty”) shall be a financial
institution meeting the minimum requirements for hedge counterparties acceptable
to Lender. The Interest Rate Cap shall have a minimum initial term of four (4)
years. Borrower shall be required to make Monthly Deposits (as defined in the
Cap Security Agreement) to be held in an Interest Rate Cap Reserve Account (as
defined in the Cap Security Agreement). As set forth in the Cap Security
Agreement, Borrower agrees to pledge its right, title and interest in the
Interest Rate Cap to Lender as additional collateral for the Obligations.

Section 1.10. Limitations on Executions.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, any Future Advance, whether a Variable Advance or a Fixed Advance, and
any Conversion of an Advance shall be subject to the precondition that Lender
must confirm with Fannie Mae that Fannie Mae is generally offering to purchase
in the marketplace advances of the execution type requested by Borrower at the
time of the request and at the time of the Rate Setting Date for the requested
Advance. In the event Fannie Mae is not purchasing advances of the type
requested by

 

5



--------------------------------------------------------------------------------

Borrower, Lender agrees to offer, to the extent available from Fannie Mae,
alternative advance executions based on the types of executions Fannie Mae is
generally offering to purchase in the marketplace at that time. Any alternative
execution offered would be subject to mutually agreeable documentation necessary
to implement the terms and conditions of such alternative execution.

ARTICLE 2

THE ADVANCES

Section 2.01. Rate Setting for an Advance.

Rates for an Advance (whether drawn or converted) shall be set in accordance
with the following procedures:

(a) Preliminary, Nonbinding Quote. At Borrower’s request Lender shall quote an
estimate of the interest rate for such proposed Advance. Lender’s quote shall be
based on (i) a solicitation of bids from institutional investors selected by
Lender, and (ii) the proposed terms and amount of the Advance selected by
Borrower. The quote shall not be binding upon Lender.

(b) Rate Setting. If Borrower substantially satisfies all of the conditions to
Lender’s obligation to make an Advance (or convert a Note, as applicable), then
Borrower may request that Lender submit to Borrower a completed draft Rate Form.
The draft Rate Form shall specify the proposed maximum interest rate for such
Advance (“Maximum Annual Interest Rate”) and other terms set forth therein
including, without limitation, the Fixed Facility Fee or the Variable Facility
Fee, as applicable. If the draft Rate Form is approved by Borrower, Borrower
shall execute and return the approved Rate Form to Lender before 4:00 p.m.
Eastern Standard Time or Eastern Daylight Savings Time, as applicable, on any
Business Day (“Rate Setting Date”).

(c) Rate Confirmation. Within one (1) Business Day after receipt of the Rate
Form and upon satisfaction of substantially all of the conditions to Lender’s
obligation to make such Advance (or for Conversion, as applicable), Lender shall
solicit bids from institutional investors selected by Lender based on the
information in the Rate Form. If Lender obtains a commitment (“Funding
Commitment”) on terms equivalent to (or better than) the terms in the draft Rate
Form, Lender shall then complete and countersign the Rate Form thereby
confirming the terms set forth therein, and shall immediately deliver the
confirmed Rate Form to Borrower. The interest rate for such Advance, as set
forth in the confirmed Rate Form, shall be the most favorable bid, not to exceed
the Maximum Annual Interest Rate.

Section 2.02. Breakage and Other Costs.

If Lender obtains, and then fails to fulfill the Funding Commitment because the
Advance is not made (or the Conversion does not occur, as applicable) (for a
reason other than Lender’s default unless Lender’s default results from or is on
account of a default by Borrower), Borrower shall pay all reasonable third
party, out-of-pocket costs payable to the potential investor and other
reasonable costs, fees and actual damages incurred by Lender in connection with
such failure to fulfill the Funding Commitment. Lender reserves the right to
require Borrower to post a deposit at the time the Funding Commitment is
obtained. Such deposit shall be refunded to Borrower upon the settlement of the
related MBS or purchase of the Note by Fannie Mae, as applicable. For any
Funding Commitment entered into after the Initial Closing Date, Borrower’s
obligations under the Funding Commitment shall be secured by each Mortgaged
Property.

 

6



--------------------------------------------------------------------------------

Section 2.03. Advances.

(a) Initial Advance. In connection with the Initial Advance, if all conditions
precedent contained in Section 5.02 and the General Conditions contained in
Section 5.01 are satisfied on or before the Initial Closing Date, Lender shall
make the Initial Advance on the Initial Closing Date.

(b) Future Advance. Subject to Lender’s consent to the making of a Future
Advance pursuant to the terms of Section 1.10 and Section 2.05, Borrower may
submit an Advance Request for a Future Advance in the minimum amount of
$5,000,000. If all conditions precedent contained in Section 5.03 and
Section 3.02 (if such Future Advance is being made in connection with an
addition of Mortgaged Property) and the General Conditions contained in
Section 5.01 are satisfied, and Lender has approved an increase in the
Commitment pursuant to Section 1.10 and Section 2.05, Lender shall make the
Future Advance, at a closing to be held at offices reasonably designated by
Lender on a Closing Date reasonably agreed to by Lender and Borrower, which date
shall not be more than three (3) Business Days after Borrower’s receipt from
Lender of the confirmed Rate Form (or on such other date as Borrower and Lender
may agree).

Section 2.04. Determination of Allocable Facility Amount and Valuations.

(a) Initial Determinations. On the Initial Closing Date, Lender shall determine
(i) the Allocable Facility Amount and Valuation for each Initial Mortgaged
Property, (ii) the Aggregate Debt Service Coverage Ratio and the Aggregate Loan
to Value Ratio, and (iii) the Initial Advance Amount and the initial Commitment
amount. Changes in Allocable Facility Amount, Valuations, the Aggregate Debt
Service Coverage Ratio and the Aggregate Loan to Value Ratio shall be made
pursuant to Section 2.04(b).

(b) Subsequent Monitoring Determinations.

(i) Once each Calendar Quarter, within twenty (20) Business Days after Borrower
has delivered to Lender the reports required in Section 8.03, Lender shall
determine the Aggregate Debt Service Coverage Ratio and the Aggregate Loan to
Value Ratio. On the First Anniversary and on an annual basis thereafter, and if
Lender decides that changed market or property conditions warrant, Lender shall
redetermine Allocable Facility Amounts and Valuations. After the First
Anniversary, Lender shall also redetermine Allocable Facility Amounts and
Valuations before and after a Collateral Event and to take account of any
Collateral Event or other event that invalidates the outstanding determinations.
Upon receipt by Borrower of any such new determinations by Lender, Borrower
shall promptly acknowledge such receipt.

(ii) Lender shall promptly disclose its determinations to Borrower. Until
redetermined, the outstanding Allocable Facility Amounts and Valuations shall
remain in effect.

 

7



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, no change in
Allocable Facility Amounts, Valuations, the Aggregate Loan to Value Ratio or the
Aggregate Debt Service Coverage Ratio shall result in a Potential Event of
Default or Event of Default.

Section 2.05. Additional Financing; Future Advances Made on Decreases in Loan to
Value Ratios and Increases in Debt Service Coverage Ratios.

(a) Subject to Section 1.10 and satisfaction of the conditions precedent in
Section 5.01 and Section 5.03, Borrower may request an increase in the
Commitment in order to draw additional financing with a fixed or variable
interest rate (each such loan, a “Future Advance”). Any such Future Advance
shall be subject to the Underwriting and Servicing Requirements. The Variable
Facility Commitment and/or the Fixed Facility Commitment, as applicable, shall
be increased by the amount of any Future Advance made by Lender. The maximum
amount of any Future Advance shall be equal to or less than (x) the amount
determined by the definition of “Advance Amount” and (y) the amount, when
combined with Advances Outstanding, equal to or less than the maximum amount of
Advances that could be Outstanding based on the Coverage and LTV Tests. Once
made, any Future Advance hereunder shall be subject to this Agreement in all
respects and shall be secured by the Security Instruments encumbering the
Mortgaged Properties. Subject to the terms of Section 2.05(b) below, a Future
Advance may be permitted with or without the addition of an Additional Mortgaged
Property. Borrower agrees to pay the Additional Origination Fee, the Additional
Collateral Due Diligence Fee (if an additional Mortgaged Property is added to
the Collateral Pool in connection with such Future Advances), and any reasonable
third party, out-of-pocket costs and expenses that may be charged by Lender in
connection with a Future Advance. Notwithstanding the foregoing, under no
circumstances shall Lender approve a request that results in the Aggregate Loan
to Value Ratio exceeding ninety percent (90%).

(b) Pursuant to the provisions of Section 2.05(a), during the period beginning
on the First Anniversary and ending on the Fifth Anniversary, but not more than
twice during the term of the Credit Facility, Borrower may request and Lender
may (subject to Section 1.10) consent to a Future Advance without the addition
of Additional Mortgaged Property based on decreases in the Aggregate Loan to
Value Ratio and increases in the Aggregate Debt Service Coverage Ratio as
determined by Lender in accordance with this Agreement and the Underwriting and
Servicing Requirements. Borrower shall pay an Additional Origination Fee in
connection with each Advance made pursuant to this Section 2.05(b).
Notwithstanding the foregoing, under no circumstances shall Lender approve a
request that results in the Aggregate Loan to Value Ratio exceeding ninety
percent (90%).

ARTICLE 3

COLLATERAL CHANGES

Section 3.01. Right to Add Collateral.

Subject to the availability of Future Advances pursuant to Section 2.05 and the
terms and conditions of this Article 3, Borrower shall have the right to request
additional proceeds and add Seniors Housing Facilities to the Collateral Pool.

 

8



--------------------------------------------------------------------------------

Section 3.02. Procedure for Adding Collateral.

The procedure for adding Seniors Housing Facilities to the Collateral Pool
contained in this Section 3.02 shall apply to all additions of Mortgaged
Property, other than in connection with a Substitution.

(a) Request. From time to time, Borrower may deliver to Lender an Addition
Request to add one (1) or more Seniors Housing Facilities to the Collateral Pool
(the “Addition”). Each Addition Request shall be accompanied by: (i) the
property-related information required by Lender, and (ii) the payment of all
Additional Collateral Due Diligence Fees.

(b) Underwriting.

(i) Borrower may add one or more Additional Mortgaged Properties to the
Collateral Pool provided that all of the following conditions precedent shall
have been satisfied: (A)(1) the Additional Mortgaged Property meets the
Individual Property Coverage and LTV Tests and (2) after such Addition, the
Collateral Pool meets the Coverage and LTV Tests, (B) as of the Closing Date,
the Additional Mortgaged Property shall be leased to an Operator pursuant to the
Operating Lease and subject to a Management Agreement with a Manager, and
(C) all other conditions for the Addition of such Additional Mortgaged Property
and funding of any Future Advance set forth in Section 1.10, Section 2.05,
Section 5.01, Section 5.03 and Section 5.04 shall have been satisfied.

(ii) Lender shall evaluate the proposed Additional Mortgaged Property for
compliance with the requirements and conditions precedent set forth in this
Agreement. Lender shall determine the Debt Service Coverage Ratio and the Loan
to Value Ratio of the proposed Additional Mortgaged Property and the Aggregate
Debt Service Coverage Ratio and the Aggregate Loan to Value Ratio applicable to
the Collateral Pool. The Loan to Value Ratio and Aggregate Loan to Value Ratio
shall be determined on the basis of the lesser of (A) the acquisition price of
the proposed Additional Mortgaged Property if purchased by Borrower in an
arms-length transaction within twelve (12) months of the related Addition
Request, and (B) a Valuation made with respect to the proposed Additional
Mortgaged Property.

(iii) After receipt of all reports, certificates and documents required to
determine compliance with this Agreement, Lender shall notify Borrower whether
the proposed Additional Mortgaged Property meets the requirements of this
Section 3.02(b) for an Addition. If the proposed Additional Mortgaged Property
meets the conditions set forth in this Agreement, Lender shall set forth the
Aggregate Debt Service Coverage Ratio and the Aggregate Loan to Value Ratio that
Lender estimates shall result from the Addition of the proposed Additional
Mortgaged Property to the Collateral Pool and the Advance Amount. After receipt
of Lender’s written confirmation that the conditions for the proposed Addition
are satisfied, Borrower shall notify Lender in writing whether it elects to add
the proposed Additional Mortgaged Property to the Collateral Pool.

 

9



--------------------------------------------------------------------------------

(c) Closing. If the proposed Additional Mortgaged Property meets the conditions
set forth in this Section 3.02(b), Borrower timely elects to add the proposed
Additional Mortgaged Property to the Collateral Pool, and all conditions
precedent contained in Section 5.03, Section 5.04, and all General Conditions
contained in Section 5.01 are satisfied, the proceeds of the applicable Future
Advance shall be funded and the proposed Additional Mortgaged Property shall be
added to the Collateral Pool, at a closing to be held at offices designated by
Lender on a Closing Date agreed to by Lender, occurring within thirty (30)
Business Days after Lender’s receipt of Borrower’s election (or on such other
date as Borrower and Lender may agree).

Section 3.03. Right to Obtain Releases of Collateral.

Subject to the terms and conditions of this Article 3, Borrower shall have the
right from time to time to obtain a release of a Mortgaged Property from the
Collateral Pool.

Section 3.04. Procedure for Obtaining Releases of Collateral.

(a) Request. To obtain a release of a Mortgaged Property from the Collateral
Pool (a “Release”), Borrower shall deliver a Release Request to Lender. Borrower
shall not be permitted to re-borrow any amounts that will be prepaid in
connection with the Release and any prepayments associated with such Release
shall automatically result in a permanent reduction of the Fixed Facility
Commitment or Variable Facility Commitment, as applicable.

(b) Conditions for Release. Lender shall release a Release Mortgaged Property
pursuant to a Release Request upon satisfaction of all of the following
conditions precedent:

(i) after giving effect to the Release, the Aggregate Loan to Value Ratio for
the proposed Collateral Pool shall be less than or equal to the lesser of
(A) the Aggregate Loan to Value Ratio of the Collateral Pool immediately prior
to the release of the Release Mortgaged Property, and (B) sixty percent (60%);

(ii) after giving effect to the Release, the Aggregate Debt Service Coverage
Ratio of the proposed Collateral Pool shall be equal to or greater than the
greater of (A) the Aggregate Debt Service Coverage Ratio of the Collateral Pool
immediately prior to the release of the Release Mortgaged Property, and
(B) 1.55:1.0 for the portion of the Advances drawn from the Fixed Facility
Commitment and 1.35:1.0 for the portion of the Advances drawn from the Variable
Facility Commitment;

(iii) the Note selected by Borrower for repayment pursuant to Section 3.04(e)
must permit prepayment at the time of the release (i.e., there is no lockout at
the time of the release);

(iv) payment of the Release Price; and

(v) the requirements of Section 5.01 and Section 5.05 shall be satisfied.

(c) Release Price. The “Release Price” for each Release Mortgaged Property means
the greater of:

 

10



--------------------------------------------------------------------------------

(i) one hundred percent (100%) of the Allocable Facility Amount for the Release
Mortgaged Property, or

(ii) one hundred percent (100%) of the amount of Advances Outstanding that are
required to be repaid by Borrower to Lender in connection with the proposed
release of the Release Mortgaged Property from the Collateral Pool so that,
immediately after the release the conditions precedent set forth in clauses
(i)-(ii) of Section 3.04(b) are satisfied.

In addition to the Release Price, Borrower shall pay to Lender all associated
prepayment premiums, accrued interest and other amounts due under the Notes
evidencing the Advances being repaid to and including the date such Advance may
be repaid.

(d) Notwithstanding the foregoing, if any of the tests identified in clauses
(b)(i) and (b)(ii) above would not be satisfied after the Release of the
Mortgaged Property (but assuming clauses (b)(iii), (b)(iv) and (b)(v) above are
satisfied), such Release shall be permitted provided that the Alternate Coverage
and LTV Tests are met after giving effect to the Release and all other
conditions in this Section 3.04 are met.

(e) Application of Release Price.

The Release Price for the Release Mortgaged Property shall be applied in
reduction of the principal amounts of the Advances Outstanding in the order
selected by Borrower, provided that (i) any amount of the Note that Borrower
elects to prepay must be prepaid in full or, if the Release Price is not
sufficient to do so, the Note shall be only partially prepaid; (ii) prepayment
is permitted under such Note; (iii) any yield maintenance, fee maintenance, or
other prepayment premium due and owing is paid; and (iv) interest is paid
through the end of the month. If Borrower does not give Lender direction with
respect to the application of the Release Price or if the selected Note does not
comply with the provisions of (i) and (ii) above, then the Release Price shall
be applied:

(A) first against any Variable Advance Outstanding so long as the prepayment is
permitted under the Variable Facility Note (and any prepayment premium due and
owing is paid), until any Variable Loan is no longer Outstanding (provided that,
in the event there are multiple Variable Advances Outstanding, Lender shall
determine the order of application of the Release Price taking into account
factors including the unpaid principal balances of the Variable Facility Notes,
and which Variable Facility Note Outstanding has the lowest prepayment costs or
highest interest rate;

(B) then against any Fixed Advance Outstanding so long as the prepayment is
permitted under the applicable Fixed Facility Note (and any prepayment premium
due and owing is paid) (provided that, in the event there are multiple Fixed
Advances Outstanding, Lender shall determine the order of application of the
Release Price taking into account factors including the unpaid principal
balances of the Fixed Facility Notes, and which Fixed Facility Note Outstanding
has the lowest prepayment costs or the highest interest rate.

 

11



--------------------------------------------------------------------------------

The Note to be prepaid or partially prepaid as determined pursuant to this
Section 3.04(e), shall be referred to as the “Selected Note”.

(f) Closing. If all requirements of this Section 3.04 are satisfied, Lender
shall cause the Release Mortgaged Property to be released at a closing to be
held at offices designated by Lender on a Closing Date agreed to by Lender and
Borrower and occurring within thirty (30) days after Lender’s receipt of the
Release Request (or on such other date as Borrower and Lender may agree), by
executing and delivering, and causing all applicable parties to execute and
deliver, all at the sole cost and expense of Borrower, the Release Documents. At
Lender’s option, Borrower shall prepare the Release Documents and submit them to
Lender for its review.

(g) Release of Borrower and Guarantor. Upon the Release of a Mortgaged Property,
Borrower owning the Release Mortgaged Property shall be released as a party to
this Agreement and automatically without further action, Borrower and Guarantor
shall be released from their obligations with respect to the Release Mortgaged
Property under this Agreement and the other Loan Documents, except for (i) any
liabilities or obligations of such Borrower or Guarantor which arose prior to
the Closing Date of such Release, (ii) any provisions of this Agreement and the
other Loan Documents that are expressly stated to survive any release or
termination, and (iii) any Obligations that survive release as specifically set
forth in Section 18 (Environmental Hazards) of the Security Instrument. In
connection with the Release of any Release Mortgaged Property, Lender shall take
such actions and execute any such documents as may be reasonably requested by
Borrower and Guarantor, and at Borrower’s expense, to evidence the Release and
to release any liens created by any Loan Document with respect to the Release
Mortgaged Property and/or any other assets owned by Borrower owing such Release
Mortgaged Property.

Section 3.05. Substitutions.

(a) Right to Substitute Collateral. Subject to the terms, conditions and
limitations of Article 3 and Article 5, Borrower shall have the right during the
period beginning on the First Anniversary and ending on the date twelve (12)
months prior to the Termination Date to obtain the Release of one or more
Release Mortgaged Properties from the Collateral Pool by replacing such Release
Mortgaged Property with one (1) or more additional Mortgaged Properties that
meet the requirements of this Agreement (the “Substitute Mortgaged Property”)
thereby effecting a “Substitution” of Collateral.

(b) Request. Borrower shall simultaneously deliver to Lender both a completed
and executed Addition Request (unless a Substitute Mortgaged Property has not
been identified by Borrower, in which case Borrower shall submit a Request that
indicates a Substitute Mortgaged Property is undetermined, and not less than
sixty (60) Calendar Days prior to the date on which Borrower desires to add such
Substitute Mortgaged Property, but not later than sixty (60) Calendar Days prior
to the Property Delivery Deadline (defined hereinafter) shall submit a
supplemental Addition Request that identifies the proposed Substitute Mortgaged
Property) and Release Request (together, the “Substitution Request”). Each
Substitution Request shall be accompanied by the following: (i) the information
required by the Underwriting and Servicing Requirements with respect to the
proposed Substitute Mortgaged Property and any additional information Lender
reasonably requests; and (ii) the payment of all Additional Collateral Due
Diligence Fees.

 

12



--------------------------------------------------------------------------------

(c) Underwriting.

(i) Lender shall evaluate the proposed Substitute Mortgaged Property for
compliance with the requirements and conditions precedent set forth in this
Agreement. Lender shall determine the Debt Service Coverage Ratio and the Loan
to Value Ratio of the proposed Substitute Mortgaged Property and the Aggregate
Debt Service Coverage Ratio and the Aggregate Loan to Value Ratio applicable to
the Collateral Pool. The Loan to Value Ratio and Aggregate Loan to Value Ratio,
shall be determined on the basis of the lesser of (A) the acquisition price of
the proposed Substitute Mortgaged Property if purchased by Borrower in an
arms-length transaction within twelve (12) months of the related Substitution
Request, and (B) a Valuation made with respect to the proposed Substitute
Mortgaged Property.

(ii) A Substitution shall be permitted provided that all of the following
conditions precedent are satisfied:

(A)(1) the Aggregate Loan to Value Ratio of the proposed Collateral Pool
immediately following the Substitution will be less than or equal to the lesser
of (a) sixty percent (60%) and (b) the Aggregate Loan to Value Ratio of the
Collateral Pool immediately prior to the Substitution; and

(2) the Aggregate Debt Service Coverage Ratio of the proposed Collateral Pool
immediately following the Substitution will be greater than or equal to the
greater of (a) 1.55:1.0 for the portion of the Advances drawn from the Fixed
Facility Commitment and 1.35:1.0 for the portion of the Advances drawn from the
Variable Facility Commitment and (b) the Aggregate Debt Service Coverage Ratio
of the Collateral Pool immediately prior to the Substitution.

Notwithstanding the foregoing, if any of the tests identified in clauses
(c)(ii)(A)(1) and (2) above are not satisfied, such Substitution shall be
permitted provided that the Alternate Coverage and LTV Tests are met after
giving effect to the Substitution and all other conditions in this Section 3.05
are met.

(B) as of the Closing Date, the Substitute Mortgaged Property shall be leased to
an Operator pursuant to the Operating Lease and subject to a Management
Agreement with a Manager; and

(C) all conditions precedent contained in this Section 3.05 and Section 5.01,
Section 5.05 and Section 5.06 are satisfied.

(iii) After receipt of (1) the Substitution Request and (2) all reports,
certificates and documents required to determine compliance with this Agreement,
Lender shall notify Borrower whether the proposed Substitute Mortgaged Property
meets the requirements of Section 3.05(c)(ii) for a Substitution. If the
proposed Substitution meets the conditions set forth

 

13



--------------------------------------------------------------------------------

in this Agreement, Lender shall calculate the Aggregate Debt Service Coverage
Ratio and the Aggregate Loan to Value Ratio that Lender estimates shall result
from the proposed Substitution. After receipt of Lender’s written confirmation
that the proposed Substitution will satisfy the conditions precedent of
Section 3.05(c)(ii), Borrower shall notify Lender in writing whether it elects
to add the proposed Substitute Mortgaged Property to the Collateral Pool.

(iv) Borrower may substitute one or more Mortgaged Properties that have
Allocable Facility Amounts greater than the Allocable Facility Amount of the
Release Mortgaged Property. Borrower may substitute one or more Substitute
Mortgaged Properties that have an aggregate Allocable Facility Amount that is
less than the Allocable Facility Amount of the Release Mortgaged Property,
provided that if Borrower advises Lender that no further property will be
substituted or the Property Delivery Deadline has elapsed, then Borrower shall
promptly pay the Release Price applicable to such Release Mortgaged Property
after taking into account the Substitute Mortgaged Property(ies) to be added to
the Collateral Pool, together with all yield maintenance, fee maintenance or
prepayment premiums that are payable in connection such prepayment amount.

(d) Closing. If the Substitution and the proposed Substitute Mortgaged Property
satisfies all the conditions set forth in this Section 3.05, and Borrower timely
elects to cause such Substitution to occur, then the proposed Substitute
Mortgaged Property(ies) shall be substituted into the Collateral Pool in
replacement of the proposed Release Mortgaged Property, at a closing to be held
at offices designated by Lender on a Closing Date agreed to by Lender and
Borrower, and occurring —

(i) if the Substitution of the proposed Substitute Mortgaged Property(ies) is to
occur simultaneously with the release of the proposed Release Mortgaged
Property, within sixty (60) days after Lender’s receipt of Borrower’s
Substitution Request (or on such other date to which Borrower and Lender may
agree); or

(ii) if the Substitution of the proposed Substitute Mortgaged Property(ies) is
to occur subsequent to the Release of the Release Mortgaged Property (a
“Staggered Substitution”), within ninety (90) days after the effective date of
the release of such Release Mortgaged Property (provided such date shall be
extended an additional ninety (90) days if Borrower provides reasonable evidence
of Borrower’s diligent efforts in finding a suitable proposed Substitute
Mortgaged Property) (the “Property Delivery Deadline”).

(e) Substitution Deposit.

(i) The Deposit. If a Substitution is a Staggered Substitution, on or before the
Closing Date of the Release of the Release Mortgaged Property, Borrower shall
deposit with Lender the “Substitution Deposit” described below in the form of
cash in a non-interest bearing account held by Lender as additional Collateral.
In lieu of (or in partial satisfaction of) depositing cash for the Substitution
Deposit, Borrower may post a Letter of Credit as additional Collateral issued by
a financial institution acceptable to Lender in accordance with the terms of
Section 5.11 of this Agreement, with a face amount available to be drawn equal
to the Substitution Deposit (less any amount that has been deposited in cash).

 

14



--------------------------------------------------------------------------------

(ii) Substitution Deposit Amount.

(A) The “Substitution Deposit” for each proposed Staggered Substitution shall be
an amount equal to the sum of:

(1) the Release Price relating to the Release Mortgaged Property, plus

(2) any and all of the yield maintenance, fee maintenance or the prepayment
premium, as applicable, for the Selected Note that shall be prepaid if the
Substitution fails to take place, calculated as of the end of the month in which
the Property Delivery Deadline occurs, as if the Selected Note were to be
prepaid in such month; plus

(3) a deposit of $6,000 per Substitute Mortgaged Property to be applied towards
the estimated third party, out-of-pocket costs and expenses and fees of Lender
pertaining to the Substitution (the “Substitution Cost Deposit”); plus

(4) without duplication to any other amounts included in this definition of
Substitution Deposit, in the event that (a) at the time of the Release no Note
is prepayable (i.e. all Notes are subject to a lockout period) or (b) the
Release Price is in excess of all Notes that are open to prepayment, all
scheduled principal and interest due and owing through the end of the lockout
period with respect to such Selected Note.

(B) The Substitution Cost Deposit shall be used by Lender to cover all
reasonable third party, out-of-pocket costs and expenses incurred by Lender and
Fannie Mae, including legal fees and expenses incurred by Fannie Mae and Lender
in connection with such Substitution whether such Substitution actually closes
(the “Substitution Costs”). On or prior to the Closing Date of the Substitution,
Lender shall notify Borrower of the actual amount of the Substitution Costs
incurred by Lender and Fannie Mae in connection with the Substitution and
Borrower shall, on or before the Substitution Closing Date, pay to Lender the
remainder of such Substitution Costs (if the actual amount of the Substitution
Costs exceed the Substitution Cost Deposit and the other amounts previously
deposited with Lender by Borrower) or Lender shall promptly refund to Borrower
any Substitution Cost Deposit deposited with Lender by Borrower in excess of the
Substitution Costs (if the actual amount of the Substitution Costs is less than
the Substitution Cost Deposit deposited with Lender by Borrower).

(C) With respect to the Substitution Deposit, in determining which Notes shall
be prepaid, the order of application shall be governed by Section 3.04(e).

(iii) Failure to Close Substitution. If the addition of the proposed Substitute
Mortgaged Property does not occur by the Property Delivery Deadline in
accordance with Section 3.05(d)(ii), then Borrower shall have irrevocably waived
its right to substitute such Release Mortgaged Property with the proposed
Substitute Mortgaged Property, and the release of

 

15



--------------------------------------------------------------------------------

the Release Mortgaged Property shall be deemed to be a Release pursuant to
Section 3.04 and shall trigger a prepayment of the Release Price, together with
all yield maintenance, fee maintenance or prepayment premium then due in
connection with such payment. In such event, Borrower shall pay Lender all
amounts that would be payable under Section 3.04 upon such a Release and
prepayment, and such payment shall be applied in the manner prescribed for
Release Prices pursuant to Section 3.04(e). The Substitution Deposit shall be
applied by Lender in payment of the Release Price, together with all yield
maintenance, fee maintenance or prepayment premium then due in connection with
such payment. Any portion of the Substitution Deposit not needed to make such
payment shall be promptly refunded to Borrower after the Property Delivery
Deadline.

(iv) Substitution Deposit Disbursement. At closing of the Substitution, Lender
shall disburse or return the Substitution Deposit, as applicable (less any
portion of the Substitution Costs), directly to Borrower at such time as the
conditions precedent in Section 3.05, Section 5.01, Section 5.05 and
Section 5.06 for the Substitution have been satisfied, which must occur no later
than the Property Delivery Deadline. Notwithstanding the foregoing, in the event
that Borrower adds a Substitute Property to the Collateral Pool prior to the
Property Delivery Deadline but the addition of such Substitute Mortgaged
Property has not in and of itself satisfied the requirements of
Section 3.05(c)(ii)(A), the Substitution Deposit shall be reduced by the
Allocable Facility Amount for such Substitute Mortgaged Property, and such
reduction in the Substitution Deposit shall be returned to Borrower, or in the
case of a Letter of Credit, such Letter of Credit shall be reduced by such
reduction in the Substitution Deposit. If Borrower has not satisfied the
requirements to close the Substitution by the Property Delivery Deadline, the
terms of Section 3.05(e)(iii) shall apply with respect to the remaining
Substitution Deposit.

(f) Conditions Precedent to Substitutions. The obligation of Lender to make a
requested Substitution is also subject to satisfaction of each of the conditions
precedent for additions of Substitute Mortgaged Properties and Releases of
Release Mortgaged Properties set forth in Section 5.01 and Section 5.06 of this
Agreement.

(g) Restriction on Borrowings. If the addition of the Substitute Mortgaged
Property to the Collateral Pool and the release of the Release Mortgaged
Property from the Collateral Pool do not occur simultaneously then, until the
addition of the Substitute Mortgaged Property to the Collateral Pool, no Future
Advances or other Requests (other than a Credit Facility Termination Request,
which shall be permitted subject to satisfaction of the conditions in Article 4,
and other than a Conversion pursuant to a Conversion Request, which shall be
permitted subject to satisfaction of the conditions in Section 1.07; provided,
however, with respect to any Conversion, the Substitution Deposit shall be
recalculated based on the provisions in this Section 3.05 and Borrower shall
deposit with Lender as additional Collateral all increases, if any, in such
Substitution Deposit within five (5) days after receipt of notice of the same)
will be permitted unless and until the provisions of Section 3.05(e)(iii) are
satisfied.

(h) Additional Requirement for Staggered Substitutions. Notwithstanding anything
to the contrary in this Agreement, no Staggered Substitution shall be permitted
unless the Aggregate Loan to Value Ratio of the Collateral Pool immediately
after the Release of the Release Mortgaged Property is less than or equal to one
hundred twenty-five percent (125%). For the purposes of the foregoing
requirement, neither the value of the Substitution Deposit nor the value of any
undelivered Substitute Mortgaged Property shall be taken into account.

 

16



--------------------------------------------------------------------------------

ARTICLE 4

TERMINATION OF FACILITIES

Section 4.01. Right to Terminate Credit Facility.

Subject to the terms and conditions of this Article 4, Borrower shall have the
right to terminate this Agreement and the Credit Facility and receive a Release
of all of the Collateral.

Section 4.02. Procedure for Terminating Credit Facility.

(a) Request. To terminate this Agreement and the Credit Facility, Borrower shall
deliver a Credit Facility Termination Request to Lender.

(b) Closing. If all conditions precedent contained in Section 5.08 are
satisfied, this Agreement shall terminate, and Lender shall cause all of the
Collateral to be released, at a closing to be held at offices designated by
Lender on a Closing Date agreed to by Borrower and Lender, not more than fifteen
(15) days after Lender’s receipt of the Credit Facility Termination Request (or
on such other date as Borrower and Lender may agree), by executing and
delivering, and causing all applicable parties to execute and deliver, all at
the sole cost and expense of Borrower, the Credit Facility Termination
Documents.

ARTICLE 5

CONDITIONS PRECEDENT TO ALL REQUESTS

Section 5.01. Conditions Applicable to All Requests.

Borrower’s right to close the transaction requested in a Request (other than a
Credit Facility Termination Request made pursuant to Section 4.02) shall be
subject to satisfaction of the following conditions precedent (“General
Conditions”) in addition to any other applicable conditions precedent contained
in this Agreement:

(a) Payment of Expenses. The payment by Borrower of Lender’s and Fannie Mae’s
reasonable third party out-of-pocket fees and expenses payable in accordance
with this Agreement, including, but not limited to, reasonable legal fees and
expenses.

(b) No Material Adverse Effect. There has been no Material Adverse Effect since
the date of the most recent Compliance Certificate (or, with respect to the
conditions precedent to the Initial Advance, from the condition, business or
prospects reflected in the financial statements, reports and other information
obtained by Lender during its review of Borrower and Guarantor and the Initial
Mortgaged Properties).

(c) No Default. There shall exist no Event of Default or Potential Event of
Default immediately prior to the Closing Date for the Request (that is not
otherwise cured by the closing of such Request) and, after closing such Request,
no Event of Default or Potential Event of Default shall occur as a result of the
closing of such Request.

 

17



--------------------------------------------------------------------------------

(d) No Insolvency. Receipt by Lender on the Closing Date for the Request of a
certificate from each of Borrower and Guarantor certifying that, to its
knowledge, no Targeted Entity or FIG is insolvent (within the meaning of any
applicable federal or state laws relating to bankruptcy or fraudulent transfers)
or will be rendered insolvent, as applicable, by the transactions contemplated
by the Loan Documents or the Request or, after giving effect to such
transactions, will be left with an unreasonably small capital with which to
engage in its business or undertakings, or will have intended to incur, or
believe that it has incurred, debts beyond its ability to pay such debts as they
mature or will have intended to hinder, delay or defraud any existing or future
creditor.

(e) No Untrue Statements. The Loan Documents shall not contain any untrue or
misleading statement of a material fact and shall not fail to state a material
fact necessary to make the information contained therein not misleading.

(f) Representations and Warranties. All representations and warranties made by
Borrower and Guarantor in the Loan Documents shall be true and correct in all
material respects on the Closing Date for the Request with the same force and
effect as if such representations and warranties had been made on and as of the
Closing Date for the Request. On the Closing Date of any Request, the
representations and warranties referred to in this Section 5.01 shall be deemed
remade by Borrower and Guarantor.

(g) No Condemnation or Casualty. There shall not be pending or threatened any
condemnation or other taking, whether direct or indirect, against any Mortgaged
Property (other than a Release Mortgaged Property subject to a Release Request
or Substitution Request) and there shall not have occurred any casualty to any
improvements located on any Mortgaged Property (other than a Release Mortgaged
Property subject to a Release Request or Substitution Request), which
condemnation or casualty would have a Material Adverse Effect.

(h) Delivery of Closing Documents. The receipt by Lender of the following, each
dated as of the Closing Date for the Request, in form and substance satisfactory
to Lender in all respects:

(i) the required Loan Documents, as applicable;

(ii) a Compliance Certificate;

(iii) an Organizational Certificate; and

(iv) such other documents, instruments, approvals (and, if requested by Lender,
certified duplicates of executed copies thereof) and opinions as Lender may
reasonably request.

(i) Covenants. Borrower is in full compliance with each of the covenants
contained in the Loan Documents, without giving effect to any notice and cure
rights of Borrower.

 

18



--------------------------------------------------------------------------------

Section 5.02. Conditions Precedent to Initial Advance.

The obligation of Lender to make the Initial Advance is subject to satisfaction
of the following conditions precedent:

(a) receipt by Lender of the fully executed Advance Request;

(b) the Coverage and LTV Tests are satisfied and the maximum Advance Amount is
not exceeded;

(c) the Individual Property Coverage and LTV Tests are satisfied;

(d) if the Initial Advance includes a Variable Advance, receipt by Lender at
least three (3) days prior to the Initial Closing Date, of the confirmation of
an Interest Rate Cap commitment, in accordance with the Cap Security Agreement,
effective as of the Initial Closing Date;

(e) if the Initial Advance includes a Variable Advance, receipt by Lender of the
Interest Rate Cap Documents (as defined in the Cap Security Agreement),
effective as of the Initial Closing Date;

(f) delivery to the Title Company, for filing and/or recording in all applicable
jurisdictions, of all applicable Loan Documents required by Lender to be filed
or recorded, and funds adequate to pay all taxes, fees and other charges payable
in connection with such execution, delivery, recording and filing;

(g) receipt by Lender of the Initial Origination Fee pursuant to
Section 10.01(a) and the Initial Due Diligence Fee pursuant to Section 10.02(a);

(h) receipt by Lender of a Funding Commitment;

(i) delivery by Lender to Borrower of the confirmed Rate Form for the Initial
Advance pursuant to Section 2.01(c);

(j) if the Advance is a Fixed Advance, delivery of one (1) or more Fixed
Facility Notes duly executed by Borrower in the amount reflecting all of the
terms of the Fixed Advance;

(k) if the Advance is a Variable Advance, delivery of one or more Variable
Facility Notes duly executed by Borrower in the amount reflecting all of the
terms of the Variable Advance; and

(l) receipt by Lender of documents and instruments required by Section 5.09 and
Section 5.10.

 

19



--------------------------------------------------------------------------------

Section 5.03. Conditions Precedent to Future Advances.

Subject to the availability of Future Advances pursuant to Section 2.05, the
obligation of Lender to make a requested Future Advance is subject to
satisfaction of the following conditions precedent:

(a) receipt by Lender of the fully executed Advance Request;

(b) delivery by Lender to Borrower of the Rate Form for the Future Advance
pursuant to Section 2.01(c)(b);

(c) after giving effect to the Future Advance, the Coverage and LTV Tests and,
in connection with the Addition of a Mortgaged Property (if applicable), the
Individual Property Coverage and LTV Tests are satisfied and the maximum Advance
Amount is not exceeded;

(d) if the Future Advance is a Fixed Advance, delivery of one or more Fixed
Facility Notes, duly executed by Borrower, in the amount and reflecting all of
the terms of the Fixed Advance;

(e) if the Future Advance is a Variable Advance, delivery of one or more
Variable Facility Notes, duly executed by Borrower, in the amount and reflecting
all of the terms of the Variable Advance;

(f) receipt by Lender of the documents and instruments required by Section 5.09
and Section 5.10;

(g) receipt by Lender of the Additional Origination Fee pursuant to
Section 10.01(b) and the Additional Collateral Due Diligence Fees pursuant to
Section 10.02(b);

(h) receipt by Lender of a Funding Commitment;

(i) for any Title Insurance Policy not containing a future advance endorsement,
the receipt by Lender of an endorsement to the Title Insurance Policy, amending
the effective date of the Title Insurance Policy to the Closing Date and showing
no additional exceptions to coverage other than Permitted Liens;

(j) if the Future Advance is a Variable Advance, receipt by Lender at least
three (3) days prior to the Closing Date, of the confirmation of an Interest
Rate Cap commitment, in accordance with the Cap Security Agreement, effective as
of the Closing Date;

(k) if the Future Advance is a Variable Advance, receipt by Lender of Interest
Rate Cap Documents in accordance with this Agreement and the Cap Security
Agreement, effective as of the Closing Date;

(l) a certificate from Borrower certifying that no Governmental Approval not
already obtained or made is required for the execution and delivery of the
documents to be delivered in connection with the Future Advance;

 

20



--------------------------------------------------------------------------------

(m) a certificate from Borrower certifying that neither Borrower nor Guarantor
is under any cease or desist order or other orders of a similar nature,
temporary or permanent of any Governmental Authority which would have the effect
of preventing or hindering performance of the terms and provisions of the
Agreement or any other Loan Documents, nor are there any proceedings presently
in progress or, to its knowledge, contemplated which, if successful, would lead
to the issuance of any such order; and

(n) receipt by Lender of a Confirmation of Guaranty for each Guaranty then in
effect.

Section 5.04. Conditions Precedent to Addition of an Additional Mortgaged
Property to the Collateral Pool.

The Addition of an Additional Mortgaged Property to the Collateral Pool (other
than a Substitution of a Substitute Mortgaged Property into the Collateral Pool,
which is governed by Section 5.06 on the applicable Closing Date is subject to
satisfaction of the following conditions precedent:

(a) receipt by Lender of the fully executed Addition Request;

(b) the requirements of Section 3.02(b) shall be satisfied immediately after
giving effect to the proposed Addition;

(c) receipt by Lender of the Additional Collateral Due Diligence Fee pursuant to
Section 10.02(b);

(d) receipt by Lender of all reasonable legal fees and expenses payable by
Borrower in connection with the Addition Request;

(e) receipt by Lender of documents and instruments required by Section 5.09 and
Section 5.10;

(f) receipt by Lender prior to the Closing Date of the amendment to the
Operating Lease evidencing the Addition of the Additional Mortgaged Property to
the terms of the Operating Lease and, if applicable, adjusting the rent payment
under the Operating Lease pursuant to the terms of the Operating Lease;

(g) receipt by Lender of any subordination, non-disturbance and attornment
agreements and/or estoppel certificates required by Lender with respect to any
commercial leases, master leases and/or ground lease(s) (if any) affecting the
Additional Mortgaged Property;

(h) delivery to the Title Company, for filing and/or recording in all applicable
jurisdictions, all applicable additional Loan Documents required by Lender to be
filed or recorded, and funds adequate to pay all taxes, fees and other charges
payable in connection with such execution, delivery, recording and filing;

 

21



--------------------------------------------------------------------------------

(i) if reasonably required by Lender, amendments to this Agreement, the Notes
and the Security Instruments, reflecting the addition of the Additional
Mortgaged Property to the Collateral Pool and, as to any Security Instrument so
amended, the receipt by Lender of an endorsement to the Title Insurance Policy
insuring the Security Instrument, amending the effective date of the Title
Insurance Policy to the Closing Date and showing no additional exceptions to
coverage other than Permitted Liens;

(j) if the Title Insurance Policy for the Additional Mortgaged Property contains
a tie-in endorsement, an endorsement to each other Title Insurance Policy
containing a tie-in endorsement, adding a reference to the Additional Mortgaged
Property; and

(k) receipt by Lender of evidence that any code violations affecting the
Additional Mortgaged Property have been resolved to Lender’s satisfaction.

Section 5.05. Conditions Precedent to Release of Property from the Collateral
Pool.

The obligation of Lender to Release a Mortgaged Property from the Collateral
Pool by executing and delivering the Release Documents on the Closing Date is
subject to satisfaction of the following conditions precedent:

(a) receipt by Lender of the fully executed Release Request;

(b) the requirements of Section 3.04(b) shall be satisfied immediately after
giving effect to the proposed Release;

(c) receipt by Lender of the Release Price;

(d) receipt by Lender of the Release Fee;

(e) receipt by Lender of all reasonable legal fees and expenses in connection
with the Release Request;

(f) receipt by Lender on the Closing Date of one or more executed, original
counterparts of each Release Document, dated as of the Closing Date, signed by
each of the parties (other than Lender) who is a party to such Release Document;

(g) if required by Lender, amendments to the Notes and the Security Instruments,
reflecting the release of the Release Mortgaged Property from the Collateral
Pool and, as to any Security Instrument so amended, the receipt by Lender of an
endorsement to the Title Insurance Policy insuring the Security Instrument,
amending the effective date of the Title Insurance Policy to the Closing Date
and showing no additional exceptions to coverage other than Permitted Liens;

 

22



--------------------------------------------------------------------------------

(h) if the Release Mortgaged Property is one phase of a project, and one or more
other phases of the project are Mortgaged Properties which will remain in the
Collateral Pool (“Remaining Mortgaged Properties”), the Remaining Mortgaged
Properties must be able to be operated separately from the Release Mortgaged
Property and any other phases of the project which are not Mortgaged Properties,
taking into account any cross use agreements or easements, access, utilities,
marketability, community services, ownership and operation of the Remaining
Mortgaged Properties and any other relevant factors pursuant to the Underwriting
and Servicing Requirements. Borrower shall deliver to Lender evidence
satisfactory to Lender that this condition precedent is satisfied prior to the
closing of the transaction that is the subject of the Request. Borrower
acknowledges that none of the Initial Mortgaged Properties are part of a phase
of a project;

(i) receipt by Lender on the Closing Date of a Confirmation of Obligations,
dated as of the Closing Date, signed by Borrower and Guarantor, pursuant to
which Borrower and Guarantor confirm their remaining obligations under the Loan
Documents; and

(j) receipt by Lender prior to the Closing Date of the amendment to the
Operating Lease evidencing the release of the Release Mortgaged Property from
the terms of the Operating Lease and adjusting the rent payment under the
Operating Lease pursuant to the terms of the Operating Lease;

(k) receipt by Lender of endorsements to the tie-in endorsements (if available)
of the Title Insurance Policies, if deemed necessary by Lender, to reflect the
release. Notwithstanding anything to the contrary herein, no release of any
Mortgaged Property from the Collateral Pool shall be made unless Borrower has
provided title insurance to Lender in respect of each of the remaining Mortgaged
Properties in the Collateral Pool in an amount equal to (i) the Allocable
Facility Amount for such Mortgaged Property if “tie-in” endorsements are
available such that the total title coverage (taking into account the title
coverage provided by the “tie-in” endorsements) for a Mortgaged Property is
equal to or greater than one hundred fifteen percent (115%) of the Initial
Valuation of such Mortgaged Property, or (ii) if the preceding clause (i) cannot
be satisfied, one hundred fifteen percent (115%) of the Initial Valuation of
such Mortgaged Property.

Section 5.06. Conditions Precedent to Substitution of a Substitute Mortgaged
Property into the Collateral Pool.

The obligation of Lender to close a Substitution is subject to satisfaction of
the following conditions precedent:

(a) receipt by Lender of the fully executed Substitution Request;

(b) the provisions of Section 3.05(c) shall be satisfied immediately after
giving effect to the proposed Substitution;

(c) if applicable, pursuant to Section 3.05(c), receipt by Lender of the
Substitution Deposit (inclusive of the Substitution Cost Deposit) upon the
Release of the Release Mortgaged Property;

(d) receipt by Lender of the Substitution Fee upon the Release of the Release
Mortgaged Property;

 

23



--------------------------------------------------------------------------------

(e) receipt by Lender of all reasonable legal fees and expenses payable by
Borrower in connection with the Substitution pursuant to Section 10.03(b);

(f) receipt by Lender of the Additional Collateral Due Diligence Fee pursuant to
Section 10.02(b);

(g) receipt by Lender of documents and instruments required by Section 5.09 and
Section 5.10;

(h) delivery to the Title Company, with fully executed instructions directing
the Title Company to file and/or record in all applicable jurisdictions, all
applicable additional Loan Documents required by Lender to be filed or recorded
in connection with the Substitution, and funds adequate to pay all taxes, fees
and other charges payable in connection with such execution, delivery, recording
and filing;

(i) any proposed Additional Borrower meets and satisfies all of the requirements
and conditions of Section 14.02;

(j) receipt by Lender on the Closing Date of a Confirmation of Guaranty;

(k) if required by Lender, amendments to this Agreement, the Notes and the
Security Instruments, reflecting the addition of the Substitute Mortgaged
Property to the Collateral Pool and, as to any Security Instrument so amended,
the receipt by Lender of an endorsement to the Title Insurance Policy insuring
the Security Instrument, amending the effective date of the Title Insurance
Policy to the Closing Date and showing no additional exceptions to coverage
other than Permitted Liens;

(l) if the Title Insurance Policy for the Substitute Mortgaged Property contains
a tie-in endorsement, an endorsement to each other Title Insurance Policy
containing a tie-in endorsement, adding a reference to the Substitute Mortgaged
Property; and

(m) receipt by Lender prior to the Closing Date of the amendment to the
Operating Lease evidencing the following: (i) the release of the Release
Mortgaged Property from the terms of the Operating Lease, (ii) the addition of
the Substitute Mortgaged Property to the terms of the Operating Lease, and
(iii) adjusting the rent payments under the Operating Lease pursuant to the
terms of the Operating Lease.

Section 5.07. Conditions Precedent to Conversion.

The Conversion of all or a portion of a Variable Advance to a Fixed Advance is
subject to Satisfaction of the following conditions precedent:

(a) receipt by Lender of the fully executed Conversion Request;

(b) the provisions of Section 1.07 and Section 1.10 shall be satisfied;

 

24



--------------------------------------------------------------------------------

(c) if applicable pursuant to the provisions of Section 1.07(c), prepayment by
Borrower of any Advances Outstanding that Borrower has designated for payment,
together with any other amounts due with respect to the prepayment of such
Advances;

(d) if required by Lender, an endorsement to each Title Insurance Policy,
amending the effective date of the Title Insurance Policy to the Closing Date
and showing no additional exceptions to coverage other than the exceptions shown
on the Closing Date of such Mortgaged Property, Permitted Liens and other
exceptions approved by Lender; and

(e) receipt by Lender of one (1) or more executed, original counterparts of each
Conversion Document, dated as of the Closing Date, each of which shall be in
full force and effect and in form and substance reasonably satisfactory to
Lender in all respects, signed by each of the parties (other than Lender) to
such Conversion Document.

Section 5.08. Conditions Precedent to Termination of Credit Facility.

The right of Borrower to terminate this Agreement and the Credit Facility and to
receive a release of all of the Collateral from the Collateral Pool and Lender’s
obligation to execute and deliver the Credit Facility Termination Documents on
the Closing Date are subject to Borrower’s payment in full of all of the Notes
Outstanding on the Closing Date, including any associated prepayment premiums or
other amounts due under the Notes and all other amounts owing by Borrower to
Lender under this Agreement.

Section 5.09. Opinions.

With respect to the closing of the Initial Advance, any Collateral Event (other
than a Release), a request for a Transfer or any other instances in which a
prudent Lender would require an opinion, it shall be a condition precedent that
Lender receives favorable opinions of counsel (including local counsel, as
applicable) to Borrower, Guarantor and Operator (as applicable) as to the due
organization and qualification of Borrower, Guarantor and Operator (as
applicable), the due authorization, execution, delivery and enforceability of
each Loan Document executed in connection with the Request and such other
matters as Lender may reasonably require, each dated as of the Closing Date for
the Request, in form and substance satisfactory to Lender in all respects.

Section 5.10. Delivery of Property-Related Documents.

With respect to each of the Initial Mortgaged Properties on the Initial Closing
Date and each Additional Mortgaged Property on the Closing Date applicable
thereto (including a Substitute Mortgaged Property), it shall be a condition
precedent that Lender receives from Borrower each of the documents and reports
required by Lender pursuant to the Underwriting and Servicing Requirements in
connection with the Addition of such Mortgaged Property and each of the
following, each in form and substance satisfactory to Lender in all respects:

(a) a commitment for the Title Insurance Policy applicable to such Mortgaged
Property and a pro forma Title Insurance Policy based on the title commitment
equal to one hundred fifteen percent (115%) of the Initial Valuation of such
Mortgaged Property (which amount shall take into account the title insurance
coverage provided by “tie-in” endorsements), each as approved by Lender;

 

25



--------------------------------------------------------------------------------

(b) the Insurance Policy (or a certified copy of the Insurance Policy)
applicable to the Mortgaged Property;

(c) unless waived by Lender, the Survey applicable to the Mortgaged Property and
approved by Lender (which shall be last revised no less than forty-five (45)
days prior to the Closing Date);

(d) a certificate from Borrower certifying to the compliance of the Mortgaged
Property with Applicable Laws;

(e) an Appraisal of the Mortgaged Property;

(f) a Replacement Reserve Agreement or an amendment thereto, providing for the
establishment of a replacement reserve account, to be pledged to Lender, in
which the owner shall (unless waived by Lender) periodically deposit amounts for
replacements for improvements at the Mortgaged Property and as additional
security for Borrower’s obligations under the Loan Documents;

(g) a Completion/Repair and Security Agreement or an amendment thereto, if
required by Lender, together with required escrows, on the standard form
required by Lender;

(h) a SASA or an amendment thereto, on the standard form required by Lender, if
applicable;

(i) an Assignment of Leases and Rents, if Lender determines one to be necessary
or desirable, provided that the provisions of any such assignment shall be
substantively identical to those in the Security Instrument covering the
Collateral, with such modifications as may be necessitated by applicable state
or local law;

(j) a Security Instrument to effectuate the addition of each Mortgaged Property
to the Collateral Pool. The amount secured by each Security Instrument shall be
equal to the Commitment;

(k) a Certificate of Borrower Parties;

(l) any subordination, non-disturbance and attornment agreements and/or estoppel
certificates required by Lender with respect to any commercial leases and/or
ground leases (if any) affecting the Mortgaged Property;

(m) any Facility Operating Agreement; and

(n) any other document that Lender may reasonably determine is required in
connection with a Mortgaged Property.

 

26



--------------------------------------------------------------------------------

Section 5.11. Conditions Precedent to Letters of Credit.

The right or requirement of Borrower to provide a Letter of Credit in connection
with this Agreement is subject to satisfaction of the following conditions
precedent:

(a) Letter of Credit Requirements. Any Letter of Credit shall be issued by a
financial institution satisfactory to Fannie Mae (the “Issuer”). If Borrower
provides Lender with a Letter of Credit pursuant to this Agreement, the Letter
of Credit shall be in form and substance satisfactory to Lender and Lender shall
be entitled, upon occurrence of circumstances in (b), to draw under such Letter
of Credit solely upon presentation of a sight draft to the Issuer. Any Letter of
Credit shall be for a term of at least three hundred sixty-four (364) days
(provided that in connection with a Substitution, the term of any Letter of
Credit shall be until the date five (5) days after the Property Delivery
Deadline).

(b) Draws Under Letter of Credit. Lender shall have the right to draw monies
under the Letter of Credit:

(i) upon the occurrence of an Event of Default;

(ii) if thirty (30) days prior to the expiration of the Letter of Credit, either
the Letter of Credit has not been extended for a term of at least three hundred
sixty four (364) days (provided that in connection with a Substitution, the term
of any Letter of Credit shall be at least until the date twelve (12) Business
Days after the Property Delivery Deadline) or Borrower has not replaced the
Letter of Credit with substitute cash collateral in the amount required by
Lender; or

(iii) upon the downgrading of the ratings of the long-term or short-term debt
obligations of the Issuer below a level satisfactory to Fannie Mae; provided
that Borrower shall have twelve (12) Business Days after notice of such
downgrading to deliver to Lender either (A) an acceptable replacement Letter of
Credit or (B) substitute cash collateral in the amount required by Lender.

(c) Deposit to Cash Collateral Account. If Lender draws under the Letter of
Credit pursuant to Section 5.11(b)(ii) or Section 5.11(b)(iii) above, Lender
shall deposit such draw monies into a Cash Collateral Account established
pursuant to a Cash Collateral Agreement entered into the first time Lender draws
any such monies. Lender shall hold the Letter of Credit drawn monies in the Cash
Collateral Account until the earliest of the following events occurs:

(i) Borrower presents an acceptable replacement Letter of Credit and Lender
agrees, in its sole discretion, to accept such Letter of Credit (provided that
any agreement by Lender to accept a replacement Letter of Credit will be
conditioned upon Borrower’s payment of all administrative and reasonable third
party, out-of-pocket legal costs incurred by Lender and Fannie Mae in connection
with the replacement of the Letter of Credit.)

(ii) the applicable provisions of this Agreement pursuant to which the Letter of
Credit was provided are satisfied;

 

27



--------------------------------------------------------------------------------

(iii) Borrower pays all amounts due and payable under the Loan Documents;

(iv) Lender consents to Borrower’s written request to apply the funds to the
principal balance of a Note specified by Borrower and any prepayment premium due
in connection with such application; or

(v) an Event of Default occurs and Lender elects to apply the proceeds as
described below in Section 5.11(d);

During any period that Lender holds the cash proceeds resulting from a draw on
any Letter of Credit, Lender will not pay interest to, or on behalf of, Borrower
in connection with such funds.

(d) Default Draws. If Lender draws under the Letter of Credit pursuant to
Section 5.11(b)(i) above, Lender shall have the right to use monies drawn under
the Letter of Credit for any of the following purposes:

(i) to pay any amounts required to be paid by Borrower under the Loan Documents
(including, without limitation, any amounts required to be paid to Lender under
this Agreement and any amounts required to fund Obligations required to be
performed by Borrower hereunder);

(ii) to (on Borrower’s behalf, or on its own behalf if Lender becomes the owner
of the Mortgaged Property) pre-pay any Note in whole or in part, including any
prepayment premium or yield maintenance;

(iii) deposit monies into the Cash Collateral Account; or

(iv) to exercise any other remedies available to Lender pursuant to Article 12.

(e) Legal Opinion. Prior to or simultaneous with the delivery of any new Letter
of Credit (but not the extension of any existing Letter of Credit), Borrower
shall cause the Issuer’s counsel to deliver a legal opinion satisfactory in form
and substance as approved by Lender.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

Section 6.01. Representations and Warranties of Borrower Parties.

The representations and warranties of Borrower and Guarantor are contained in
the Certificate of Borrower Parties executed and delivered by Borrower and
Guarantor.

Section 6.02. Representations and Warranties of Lender.

Lender hereby represents and warrants to Borrower and Guarantor as follows:

(a) Due Organization. Lender is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware.

 

28



--------------------------------------------------------------------------------

(b) Power and Authority. Lender has the requisite power and authority to execute
and deliver this Agreement and to perform its obligations under this Agreement.

(c) Due Authorization. The execution and delivery by Lender of this Agreement,
and the consummation by it of the transactions contemplated hereby, and the
performance by it of its obligations hereunder, have been duly and validly
authorized by all necessary action and proceedings by it or on its behalf.

ARTICLE 7

[INTENTIONALLY OMITTED]

ARTICLE 8

AFFIRMATIVE COVENANTS OF BORROWER AND GUARANTOR

Borrower and Guarantor agree and covenant with Lender that, at all times during
the Term of this Agreement:

Section 8.01. Compliance with Agreements.

Each of Borrower and Guarantor shall comply with all the terms and conditions of
each Loan Document to which it is a party or by which it is bound; provided,
however, that Borrower’s or Guarantor’s failure to comply with such terms and
conditions shall not be an Event of Default until the expiration of the
applicable notice and cure periods, if any, specified in the applicable Loan
Document.

Section 8.02. Maintenance of Existence.

Each Borrower Party shall maintain its existence and continue to be duly
organized under the laws of the state of its organization. Each Borrower Party
shall continue to be duly qualified to do business in each jurisdiction in which
such qualification is necessary to the conduct of its business and where the
failure to be so qualified would adversely affect the validity of, the
enforceability of, or the ability to perform, its obligations under this
Agreement or any other Loan Document.

Section 8.03. Financial Statements; Accountants’ Reports; Other Information.

Borrower and Guarantor shall keep and maintain, and Borrower shall cause each
Operator to keep and maintain, at all times books of accounts and records that
are complete and accurate in all material respects and in sufficient detail to
reflect, in all material respects, (a) all of Borrower’s and Guarantor’s
financial transactions and assets and (b) the results of the operation of each
Mortgaged Property and copies of all written contracts, Leases and other
instruments which affect each Mortgaged Property (including all bills, invoices
and contracts for electrical service, gas service, water and sewer service,
waste management service, telephone service and management services). In
addition, Borrower or Guarantor, as applicable, shall furnish, or cause to be
furnished, to Lender:

 

29



--------------------------------------------------------------------------------

(a) Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the end of each calendar year during the
Term of this Agreement, a statement of income and expenses and a statement of
cash flows (that includes a statement of all contingent liabilities) of
Borrower, Guarantor and Operator, and balance sheets showing all assets and
liabilities of Borrower, Guarantor and Operator as of the end of such calendar
year all in reasonable detail, prepared in accordance with GAAP, consistently
applied, and, if prepared in the ordinary course of business, accompanied by a
certificate of Borrower’s, Guarantor’s and Property Operator’s independent
certified public accountants to the effect that such financial statements have
been prepared in accordance with GAAP, consistently applied, and that such
financial statements fairly present the results of its operations and financial
condition for the periods and dates indicated, with such certification to be
free of exceptions and qualifications as to the scope of the audit or as to the
going concern nature of the business. As soon as available, and in any event
within ninety (90) days after the close of its fiscal year during the Term of
this Agreement, Guarantor will provide to Lender a letter as of January 1 of
each year to the effect that such officer has reviewed the records and systems
of Borrower and Guarantor and that Borrower, Operator and the manager of each
Borrower are in compliance with the Single Purpose requirements (as set forth in
the definition of Single Purpose herein) (the “Compliance Letter”). All
financial statements required by this Section 8.03(a) with respect to Borrower,
Guarantor and/or Operator may be unaudited unless Borrower, Guarantor or
Operator obtain audited statements in the ordinary course of business.

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each calendar quarter during the
Term of this Agreement, a statement of income and expenses for Borrower,
Guarantor and Operator (in connection with the operation of the Mortgaged
Property) on a calendar quarter basis as of the end of each calendar quarter,
all in reasonable detail, prepared in accordance with GAAP, consistently
applied.

(c) Quarterly Property Statements. As soon as available, and in any event within
forty-five (45) days after each Calendar Quarter, a statement of income and
expenses of each Mortgaged Property prepared in accordance with GAAP accompanied
by a certificate of an authorized representative of Borrower or Guarantor
reasonably acceptable to Lender to the effect that each such statement of income
and expenses fairly, accurately and completely presents the operations of each
such Mortgaged Property for the period indicated.

(d) Annual Property Statements. On an annual basis within sixty (60) days after
the close of its fiscal year, an annual statement of income and expenses of each
Mortgaged Property accompanied by a certificate of an authorized representative
of Borrower or Guarantor reasonably acceptable to Lender to the effect that each
such statement of income and expenses fairly, accurately and completely
presents, in all material respects, the operations of each such Mortgaged
Property for the period indicated.

(e) Updated Rent Rolls. Upon Lender’s request (but not more frequently than
quarterly), a current Rent Roll for each Mortgaged Property, showing the name of
each tenant, and for each tenant, the space occupied, the lease expiration date,
the rent amount, the rent paid and any other information reasonably requested by
Lender and accompanied by a certificate of an authorized representative of
Borrower or Guarantor reasonably acceptable to Lender to the effect that each
such Rent Roll fairly, accurately and completely presents, in all material
respects, the information required therein.

 

30



--------------------------------------------------------------------------------

(f) Accountants’ Reports; Other Reports. Promptly upon receipt thereof: copies
of the final annual audited reports submitted to Borrower or Guarantor by its
independent certified public accountants (if applicable) in connection with the
examination of its financial statements made by such accountants; provided,
however, that Borrower or Guarantor shall only be required to deliver such
audited reports to the extent that they relate to Borrower or Guarantor or any
Mortgaged Property.

(g) Security Deposit Information. Within thirty (30) days after Lender’s
request, an accounting of all security deposits held in connection with any
Lease of any part of any Mortgaged Property, including the name and
identification number of the accounts in which such security deposits are held,
the name and address of the financial institutions in which such security
deposits are held and the name and telephone number of the person to contact at
such financial institution, along with any authority or release necessary for
Lender to access information regarding such accounts.

(h) Security Law Reporting Information. If Borrower or Guarantor is a
reporting company under the Securities Exchange Act of 1934, promptly upon
becoming available, (i) copies of all financial statements, reports and proxy
statements sent or made available generally to its respective security holders
(to the extent not publicly available), (ii) all regular and periodic reports
and all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or a similar form) and prospectuses, if any,
filed with the Securities and Exchange Commission or other Governmental
Authorities, and (iii) all press releases and other statements made available
generally to the public concerning material developments in the business of
Borrower or Guarantor or other party.

(i) Plans and Projections. Upon Lender’s request, but no earlier than
thirty (30) days following commencement of each fiscal year, and to the extent
prepared in the ordinary course of business, copies of Borrower’s annual budget
(including capital expenditure budgets) and projections for each Mortgaged
Property.

(j) Strategic Plan. Within ten (10 days upon Lender’s request after the
occurrence and during the continuance of an Event of Default, to the extent
prepared in the ordinary course of business of Borrower or Guarantor, as
applicable, a written narrative discussing Guarantor’s short and long range
plans, including its plans for operations, mergers, acquisitions and management,
and accompanied by supporting financial projections and schedules, certified by
a Proper Officer as true, correct and complete in all material respects
(“Strategic Plan”).

(k) Statement of Ownership. At any time upon Lender’s request, a statement that
identifies: (i) all owners of any Targeted Entity and the interest held by each
and (ii) if Borrower or any owner of Borrower is a corporation, all officers and
directors of Borrower, and if Borrower or any owner of Borrower is a limited
liability company, all managers who are not members, provided in no event is
Borrower required to identify the owners of Newcastle or HoldCo.

 

31



--------------------------------------------------------------------------------

(l) Other Information. Within forty-five (45) days after Lender’s request, but
not more frequently than once per Calendar Year, such other information
reasonably requested by Lender.

(m) Complaints. Within thirty (30) days of the date Borrower obtains knowledge
thereof or reasonably should have obtained knowledge thereof, notice of any
complaint, together with copies of any complaint filed against Borrower,
Property Operator or any Mortgaged Property alleging any violation of fair
housing law, handicap access or the Americans with Disabilities Act and any
final administrative or judicial dispositions of such complaints.

(n) Resident Care Agreements. Within fifteen (15) days after Lender’s request,
copies of resident care agreements and resident occupancy agreements.

(o) Regulatory or Licensing. Within ten (10) Business Days after receipt
thereof, copies of all inspection reports, surveys, reviews, and certifications
prepared by, for, or on behalf of any licensing or regulatory authority relating
to any Mortgaged Property and any legal actions, orders, notices, or reports
relating to any Mortgaged Property issued by the applicable regulatory or
licensing authorities, in each case, if the same would or could reasonably be
expected to have a Material Adverse Effect.

(p) Services and Operations. Within fifteen (15) days after Lender’s request,
copies of all reports relating to the services and operations of each Mortgaged
Property, including, if applicable, Medicaid cost reports and records relating
to account balances due to or from Medicaid or any private insurer.

(q) Incident Reports. By the fifteenth (15th) day of each month, copies of all
incident reports submitted by or on behalf of Borrower or Property Operator
during the prior month to any liability insurance carrier or any elderly
affairs, regulatory or licensing authority.

(r) Other Communications of Property Operator. Within thirty (30) days of
submission to Borrower by Property Operator, the financial statements, reports,
documents, communications and information delivered to Borrower by Property
Operator pursuant to the Facility Operating Agreement as in effect on the date
of this Agreement, to the extent not otherwise provided under this Agreement.

(s) Deliveries Generally. Notwithstanding anything to the contrary contained
herein, (i) no Borrower Party shall be obligated to deliver or disclose to
Lender or Fannie Mae any report, document, communication or other information
that would cause such party to fail to be in compliance with HIPAA or any other
Applicable Law, and (ii) with respect to any pro forma financial statements or
projections provided by any Borrower Party to Lender or Fannie Mae hereunder,
each of Lender and Fannie Mae acknowledge and agree that no Borrower Party is
certifying to the truth, accuracy or completeness of any such financial
statements or projections and the information provided and/or disclosed therein
was prepared in good faith upon assumptions that were reasonable as of the date
set forth therein.

 

32



--------------------------------------------------------------------------------

(t) Delivery of Books and Records. If an Event of Default has occurred and is
continuing, Borrower shall deliver to Lender upon written demand all books and
records relating to the Mortgaged Property or its operation.

(u) Credit Report. Borrower authorizes Lender to obtain a credit report on
Borrower at any time.

Section 8.04. Confidentiality of Certain Information.

No Borrower Party shall disclose any terms, conditions, underwriting
requirements or underwriting procedures of the Credit Facility or any of the
Loan Documents; provided, however, that such confidential information may be
disclosed (a) as required by law or pursuant to generally accepted accounting
procedures, (b) to officers, directors, employees, agents, partners, investors,
investment advisors, attorneys, accountants, engineers and other consultants of
Borrower who need to know such information, provided such Persons are instructed
to treat such information confidentially, (c) to any regulatory authority having
jurisdiction over Borrower, (d) in connection with any filings with the
Securities and Exchange Commission or other Governmental Authorities, (e) to the
extent included in periodic management reports prepared by Guarantor and
delivered to lenders and certain other parties; provided, however, no fees
provided for under this Agreement shall be disclosed in such reports, or (f) to
any other Person to which such delivery or disclosure may be necessary or
appropriate (i) in compliance with any law, rule, regulation or order applicable
to Borrower, (ii) in response to any subpoena or other legal process or
information investigative demand or (iii) in connection with any litigation to
which Borrower is a party.

Section 8.05. Access to Records; Discussions With Officers and Accountants.

To the extent permitted by law and in addition to the applicable requirements of
the Security Instruments, Borrower shall permit Lender to and shall cause
Property Operator to permit Lender to:

(a) inspect, make copies and abstracts of, and have reviewed or audited, such of
Borrower’s, Guarantor’s or Property Operator’s books and records as may relate
to the Obligations or any Mortgaged Property;

(b) discuss Borrower’s affairs, finances and accounts with Borrower’s Senior
Management and, so long as Borrower shall be given reasonable notice and the
opportunity to participate in such discussions, Property Operator, property
managers and/or independent public accountants, provided, during the continuance
of an Event of Default, Lender shall be permitted to discuss Borrower’s affairs,
finances and account with Guarantor’s Senior Management;

(c) discuss the Mortgaged Properties’ conditions, operations or maintenance with
Property Operator of such Mortgaged Properties and the officers and employees of
Borrower and Guarantor, provided that Borrower shall be given reasonable notice
and the opportunity to participate in such discussions; and

 

33



--------------------------------------------------------------------------------

(d) receive any other information that Lender reasonably deems necessary or
relevant in connection with any Advance, any Loan Document or the Obligations
from Borrower’s Senior Management or Property Operator.

Notwithstanding the foregoing, unless an Event of Default has occurred and is
continuing, and in the absence of an emergency, all inspections and discussions
shall be conducted at reasonable times during normal business hours upon
reasonable notice to Borrower.

Section 8.06. Certificate of Compliance.

Borrower shall deliver to Lender concurrently with the delivery of the financial
statements and/or reports required by Section 8.03 a certificate signed by an
authorized representative of Borrower or Guarantor acceptable to Lender stating
that, to the best knowledge of such individual following reasonable inquiry, no
Event of Default or Potential Event of Default has occurred, or if an Event of
Default or Potential Event of Default has occurred, specifying the nature
thereof in reasonable detail and the action Borrower or Guarantor is taking or
proposes to take. Any certificate required by this Section 8.06 shall run
directly to and be for the benefit of Lender and Fannie Mae.

Section 8.07. Maintain Licenses.

(a) Borrower shall procure and maintain or cause Property Operator, as
applicable, to procure and maintain in full force and effect all Permits,
charters and registrations which are material to the conduct of its business
(except to the extent a failure to procure or maintain would not have a Material
Adverse Effect) and shall abide by and satisfy all terms and conditions of all
such Permits, charters and registrations (except to the extent a failure to
abide by and satisfy would not have a Material Adverse Effect). Borrower shall
procure and maintain or cause Property Operator, as applicable, to procure and
maintain all Licenses or registrations required to operate the Mortgaged
Property as a Seniors Housing Facility, as required by the appropriate
Governmental Authority, except to the extent a failure to procure or maintain
would not have a Material Adverse Effect. Notwithstanding the foregoing,
applications to the applicable licensing authority set forth on Exhibit C of the
SASA have been duly made and, pending the approval of such applications, each
Mortgaged Property may be lawfully operated as a “Facility Type” as set forth on
Schedule I of the SASA.

(b) Borrower shall submit a copy of all Licenses to Lender within thirty (30)
days after the date such Mortgaged Property is added to the Collateral Pool.
Failure by Borrower to provide such evidence of the License to Lender within
such thirty (30) day period shall be an Event of Default under this Agreement
provided that such period shall be extended so long as Borrower is diligently
pursuing.

Section 8.08. Inform Lender of Material Events.

Borrower shall promptly inform Lender in writing of any of the following (and
shall deliver to Lender copies of any related written communications,
complaints, orders, judgments and other documents relating to the following) of
which Borrower has actual knowledge:

 

34



--------------------------------------------------------------------------------

(a) Defaults. The occurrence of (x) any Event of Default under any Loan Document
or (y) any “Event of Default” (or a default which continues beyond any
applicable notice and cure period) under any Facility Operating Agreement;

(b) Regulatory Proceedings. The commencement of any rulemaking or disciplinary
proceeding or the promulgation of any proposed or final rule which would have,
or could reasonably be expected to have, a Material Adverse Effect; the receipt
of written notice from any Governmental Authority having jurisdiction over
Borrower that (i) Borrower or Property Operator is being placed under regulatory
supervision, (ii) any License, Permit, charter, membership or registration
material to the conduct of Borrower’s or Property Operator’s business or
material to the operation of the Mortgaged Properties is to be suspended or
revoked or (iii) Borrower or Property Operator is to cease and desist any
practice, procedure or policy employed by Borrower, Property Operator or
Guarantor in the conduct of its business, and with respect to (i), (ii) or
(iii), the same would have, or could reasonably be expected to have, a Material
Adverse Effect;

(c) Bankruptcy Proceedings. The commencement of any proceedings by or against
any Borrower Party under any applicable bankruptcy, reorganization, liquidation,
insolvency or other similar law now or hereafter in effect or of any proceeding
in which a receiver, liquidator, trustee or other similar official is sought to
be appointed for it;

(d) Environmental Claim. The receipt from any Governmental Authority or other
Person of any written notice of any violation, claim, demand, abatement, order
or other order or direction (conditional or otherwise) for any damage, including
personal injury (including sickness, disease or death), tangible or intangible
property damage, contribution, indemnity, indirect or consequential damages,
damage to the environment, pollution, contamination or other adverse effects on
the environment, removal, cleanup or remedial action or for fines, penalties or
restrictions, resulting from or based upon (i) the existence or occurrence, or
the alleged existence or occurrence, of a Hazardous Substance Activity on any
Mortgaged Property or (ii) the violation, or alleged violation, of any Hazardous
Materials Laws in connection with any Mortgaged Property or any of the other
assets of Borrower;

(e) Material Adverse Effects. The occurrence of any act, omission, change or
event (including the commencement or written threat of any proceedings by or
against Borrower, Property Operator or Guarantor in any Federal, state or local
court, or before any Governmental Authority, or before any arbitrator), which
has, or would have, a Material Adverse Effect, subsequent to the date of the
most recent financial statements of Borrower or Guarantor delivered to Lender
pursuant to Section 8.03;

(f) Accounting Changes. Any material change in Borrower’s, Property Operator’s
or Guarantor’s accounting policies or financial reporting practices;

(g) Legal and Regulatory Status. The occurrence of any act, omission, change or
event, including any failure to obtain any Governmental Approval, the result of
which is to (i) effect the ability of Borrower or any Property Operator to be
qualified to conduct its business in any jurisdiction where the failure to be so
qualified would have a Material Adverse Effect or (ii) effect the zoning or
other regulatory status of the Mortgaged Property that would result in a
Material Adverse Effect; and

 

35



--------------------------------------------------------------------------------

(h) Legal Proceedings. The commencement or written threat of, or amendment to,
any proceedings by or against Borrower or Property Operator in any Federal,
state or local court or before any Governmental Authority, or before any
arbitrator, which, if adversely determined, would have, or at the time of
determination could reasonably be expected to have, a Material Adverse Effect.

Section 8.09. Compliance with Applicable Laws.

(a) Borrower shall comply and shall cause Operator to comply with all Applicable
Laws now or hereafter affecting any Mortgaged Property or any part of any
Mortgaged Property or requiring any alterations, repairs or improvements to any
Mortgaged Property, except in each case to the extent any failure to comply
could not reasonably be expected to have a Material Adverse Effect. Borrower
shall procure and continuously maintain or shall cause Property Operator to
procure and maintain in full force and effect, and shall abide by and satisfy or
shall cause Property Operator to abide by and satisfy all terms and conditions
of all Permits and shall comply with all written notices from Governmental
Authorities, except in each case to the extent any failure of any of the
foregoing could not reasonably be expected to have a Material Adverse Effect.

(b) If required by Applicable Law, Borrower shall at all times maintain or cause
Property Operator to at all times maintain a current provider agreement under
any and all applicable federal, state and local laws for reimbursement: (i) to a
Seniors Housing Facility on the Mortgaged Property; or (ii) for other type of
care provided at the Mortgaged Property.

(c) If Borrower is a HIPAA Covered Entity, Borrower shall at all times remain in
substantial compliance with HIPAA requirements, including those concerning
privacy, breach notification, security and billing standards.

Section 8.10. Alterations to the Mortgaged Properties.

Except as otherwise provided in the Loan Documents, Borrower shall have the
right to undertake any alteration, improvement, demolition, removal or
construction (collectively, “Alterations”) to the Mortgaged Property which it
owns without the prior consent of Lender; provided, however, that in any case,
no such Alteration shall be made to any Mortgaged Property without the prior
written consent of Lender if (a) such Alteration could reasonably be expected to
materially and adversely affect the value of such Mortgaged Property or its
operation as a Seniors Housing Facility in substantially the same manner in
which it is being operated on the date such property became Collateral, (b) the
construction of such Alteration could reasonably be expected to result in
interference to the occupancy of tenants of such Mortgaged Property such that
tenants in occupancy with respect to ten percent (10%) or more of the Leases
would be permitted to terminate their Leases or to abate the payment of all or
any portion of their rent solely as a result of such Alterations, or (c) such
Alteration will be completed in more than twelve (12) months from the date of
commencement or in the last year of the Term of this

 

36



--------------------------------------------------------------------------------

Agreement. Notwithstanding the foregoing, Borrower must obtain Lender’s prior
written consent to construct any single project constituting Alterations (other
than scheduled repairs and maintenance to existing improvements) with respect to
any single Mortgaged Property costing in excess of $150,000, and Borrower must
give prior written notice to Lender of any single project constituting
Alterations (other than scheduled repairs and maintenance to existing
improvements) with respect to any single Mortgaged Property costing in excess of
$75,000; provided, however, that the preceding requirements shall not be
applicable to Alterations made, conducted or undertaken by Borrower as part of
Borrower’s routine maintenance and repair of the Mortgaged Properties as
required by the Loan Documents.

Section 8.11. Loan Document Taxes.

If any tax, assessment or Imposition (other than a franchise tax or excise tax
imposed on or measured by, the net income or capital (including branch profits
tax and any Excluded Tax) of Lender (or any transferee or assignee thereof,
including a participation holder)) (“Loan Document Taxes”) is levied, assessed
or charged by the United States, or any State in the United States, or any
political subdivision or taxing authority thereof or therein upon any of the
Loan Documents or the obligations secured thereby, the interest of Lender in the
Mortgaged Properties, or Lender by reason of or as holder of the Loan Documents,
Borrower shall pay all such Loan Document Taxes to, for, or on account of Lender
(or provide funds to Lender for such payment, as the case may be) as they become
due and payable and shall promptly furnish proof of such payment to Lender, as
applicable. In the event of passage of any law or regulation permitting,
authorizing or requiring such Loan Document Taxes to be levied, assessed or
charged, which law or regulation in the opinion of counsel to Lender may
prohibit Borrower from paying the Loan Document Taxes to or for Lender, Borrower
shall enter into such further instruments as may be permitted by law to obligate
Borrower to pay such Loan Document Taxes.

Section 8.12. Further Assurances.

Borrower, Guarantor and Operator, at the reasonable request of Lender, shall
execute and deliver and, if necessary, file or record such statements,
documents, agreements, UCC financing and continuation statements and such other
instruments and take such further action as Lender from time to time may
reasonably request as necessary, desirable or proper to carry out more
effectively the purposes of this Agreement or any of the other Loan Documents or
to subject the Collateral to the lien and security interests of the Loan
Documents or to evidence, perfect or otherwise implement, to assure the lien and
security interests intended by the terms of the Loan Documents or in order to
exercise or enforce its rights under the Loan Documents.

Section 8.13. Transfer of Ownership Interests.

(a) Prohibition on Transfers. Subject to paragraph (b) of this Section 8.13, no
Targeted Entity shall cause or permit:

(i) a Transfer as described in Paragraph (a) of the definition of “Transfer”;

(ii) a Change of Control;

 

37



--------------------------------------------------------------------------------

(iii) a Transfer or change in the holder of the Licenses authorizing the
Mortgaged Property to operate as a Seniors Housing Facility to any Person other
than Borrower and/or any Property Operator; or

(iv) a Transfer of the Borrower’s or any Property Operator’s respective
interest(s) in any Facility Operating Agreement.

(b) Permitted Transfers. Notwithstanding the provisions of paragraph (a) of this
Section 8.13, the following Transfers are permitted upon thirty (30) days prior
written notice to Lender without the consent of Lender (provided that no notice
is required for Transfers pursuant to clauses (i), (ii) and (iii) below) (the
“Section 8.13 Permitted Transfers”):

(i) a Transfer in the public securities markets of any Ownership Interest in
Newcastle (or HoldCo, on and after the HoldCo Event); provided, however, that no
Change of Control occurs as the result of such Transfer;

(ii) the issuance by Newcastle (or HoldCo, on and after the HoldCo Event) of
additional stock (including by creation of a new class or series of stock), and
the subsequent Transfer of such stock; provided, however, that no Change of
Control occurs as the result of such Transfer;

(iii) any amendment, modification or any other change in the governing
instrument or instruments of Newcastle (or HoldCo, on and after the HoldCo
Event) in connection with the creation of a new class or series of stock
pursuant to (ii) above; provided, however, that no Change of Control occurs as a
result of such Transfer;

(iv) a merger with, or acquisition of or by, another entity by Newcastle (or
HoldCo, on and after the HoldCo Event) provided that (A) Newcastle (or HoldCo,
on and after the HoldCo Event) is the surviving entity after such merger or
acquisition, (B) no Change of Control occurs, (C) Newcastle (or HoldCo, on and
after the HoldCo Event), shall be managed by FIG pursuant to a management and
advisory agreement in substantially the same form as the management and advisory
agreement between Newcastle and FIG on the date hereof or in form otherwise
reasonably acceptable to Lender, and (D) such merger or acquisition does not
result in an Event of Default;

(v) a Transfer of the Ownership Interests in HoldCo in connection with a public
offering of securities in HoldCo (and together with the transactions
contemplated by subsection (b)(ii) above, the “HoldCo Event”), provided that
upon and at all times following such Transfer HoldCo shall be managed by FIG
pursuant to a management and advisory agreement in substantially the same form
as the management and advisory agreement between Newcastle and FIG on the date
hereof or in form otherwise reasonably acceptable to Lender;

(vi) any change in the management of Newcastle (and/or HoldCo, on and after the
HoldCo Event) provided that, prior to the Holdco Event, Newcastle, and on and
after the Holdco Event, HoldCo, shall be managed by FIG pursuant to a management
and advisory agreement in substantially the same form as the management and
advisory agreement between Newcastle and FIG on the date hereof or in form
otherwise reasonably acceptable to Lender;

 

38



--------------------------------------------------------------------------------

(vii) a Transfer with respect to any Ownership Interest in any Borrower or
Guarantor; provided, however, that no Change of Control occurs as the result of
such Transfer;

(viii) The Transfer of Ownership Interests in a conversion or reconstitution of
Borrower from one type of legal entity into another type of legal entity for tax
or other structuring purposes, provided:

(A) no Change of Control occurs,

(B) Borrower provides Lender with prior written notice of such conversion or
reconstitution,

(C) Borrower provides Lender any certificates evidencing such conversion or
reconstitution filed with the appropriate Secretary of State or Governmental
Authority,

(D) Borrower provides Lender new certificates of good standing for such entity,

(E) Lender reserves the right to file UCC-3 amendments where necessary
reflecting the conversion or reconstitution,

(F) Borrower executes an amendment to this Agreement documenting the conversion
or reconstitution, and

(G) the Title Company shall confirm (via electronic mail or letter) that nothing
is needed in the land records (of each of the appropriate jurisdictions) at such
time to evidence such conversion, and no endorsements to the title policies are
necessary to maintain Lender’s then current coverage; or if any endorsements are
necessary, Borrower shall provide such endorsements.

Lender agrees that following the HoldCo Event, any reference to Newcastle in
this Section 8.13 (and the related definitions) shall be deemed deleted and no
longer applicable.

Section 8.16. Transfer of Ownership of Mortgaged Property.

(a) Prohibition on Transfers. Subject to paragraph (b) of this Section 8.14,
neither Borrower nor Guarantor shall cause or permit, and Borrower shall cause
Newcastle (or HoldCo, on and after the HoldCo Event) not to cause or permit, a
Transfer as described in Paragraph (b) of the definition of “Transfer”.

(b) Permitted Transfers. Notwithstanding provision (a) of this Section 8.14, the
following Transfers of a Mortgaged Property by Borrower or Guarantor, upon
fifteen (15) days’ prior written notice to Lender (however, notice will not be
required with respect to the Transfers permitted pursuant to subsections (i),
(ii) and (v) below and prior notice shall not be required with respect to the
Transfers pursuant to subsection (iii) below), are permitted without the consent
of Lender (together with the Section 8.13 Permitted Transfers, “Permitted
Transfers”):

 

39



--------------------------------------------------------------------------------

(i) the grant of a leasehold interest (or other use rights) in individual
dwelling units or commercial spaces in accordance with the Security Instrument;

(ii) a sale or other disposition of non-material personal property not necessary
for the operation of the Mortgaged Property or obsolete or worn out personal
property which is contemporaneously replaced by comparable personal property of
equal or greater value which is free and clear of liens, encumbrances and
security interests other than those created by the Loan Documents or Permitted
Liens;

(iii) any Permitted Lien, provided that notice is to be provided to Lender
promptly after Borrower receives actual or constructive notice of such Permitted
Lien;

(iv) the grant of an easement, servitude or restrictive covenant if, prior to
the granting of the easement, servitude or restrictive covenant, Borrower causes
to be submitted to Lender all information required by Lender to evaluate the
easement, servitude or restrictive covenant, Lender shall consent to such
easement, servitude or restrictive covenant if (A) Lender’s determines that it
will not materially adversely affect the operation of the Mortgaged Property or
Lender’s interest in the Mortgaged Property and (B) Borrower pays to Lender,
within ten (10) Business Days after demand therefore, all reasonable third party
out-of-pocket costs and expenses incurred by Lender in connection with reviewing
Borrower’s request. Lender shall not unreasonably withhold its consent to or
withhold its agreement to subordinate the lien of a Security Instrument to
(1) the grant of a utility easement serving a Mortgaged Property to a publicly
operated utility, or (2) the grant of an easement related to expansion or
widening of roadways, driveways and parking areas, provided that any such
easement is in form and substance reasonably acceptable to Lender and does not
materially and adversely affect the access, use or marketability of a Mortgaged
Property;

(v) conveyance of any Mortgaged Property at a judicial or non-judicial
foreclosure sale under the applicable Security Instrument;

(vi) any Transfer of a Mortgaged Property to another Single-Purpose entity
wholly owned, directly or indirectly, by Guarantor. Such Single-Purpose entity
shall be subject to Lender’s prior review and approval to determine if the
proposed Borrower satisfies the definition of an Additional Borrower. Borrower
and Guarantor shall execute such documentation as Lender reasonably requires to
document the transfer, add the Additional Borrower and confirm the Obligations;

(vii) the execution of the Facility Operating Agreement, and of any replacement
Facility Operating Agreement entered into in accordance with the terms of this
Agreement; and

(viii) any commercial sublease of a Mortgaged Property that may be permitted by
Lender in accordance with the terms of the Loan Documents.

(c) Assumption of Collateral Pool. Notwithstanding Section 8.14(a), a Transfer
of the entire Collateral Pool may be permitted with the prior written consent of
Lender if each of the following requirements is satisfied:

 

40



--------------------------------------------------------------------------------

(i) the transferee (“New Collateral Pool Borrower”) is a Single Purpose entity,
is not directly or indirectly owned by and is not a Prohibited Person, and
executes an assumption agreement that is acceptable to Lender pursuant to which
such New Collateral Pool Borrower assumes all obligations of a Borrower under
all the applicable Loan Documents;

(ii) the applicable Loan Documents shall be amended and restated as deemed
necessary or appropriate by Lender to meet the then-applicable requirements of
Fannie Mae; provided, however, any waivers granted in connection with any
Advances will not be reinstated unless specifically approved by Lender and
Fannie Mae;

(iii) after giving effect to the assumption, the General Conditions contained in
Section 5.01 shall be satisfied;

(iv) New Collateral Pool Borrower shall make such deposits to the reserves or
escrow funds established under the Loan Documents, including replacement
reserves, completion/repair reserves, and all other required escrow and reserve
funds at such times and in such amounts as determined by Lender at the time of
the assumption;

(v) New Collateral Pool Borrower shall propose a guarantor acceptable to Lender,
which guarantor is not directly or indirectly owned by and is not a Prohibited
Person, and executes and delivers a guaranty acceptable to Lender;

(vi) delivery to the Title Company for filing and/or recording in all applicable
jurisdictions, all applicable Loan Documents including assumption documents and
any other appropriate documents in form and substance reasonably satisfactory to
Lender in form proper for recordation as may be necessary in the opinion of
Lender to correctly evidence the assumptions and the confirmation of Liens
created hereunder;

(vii) Lender shall be the servicer of the loan; and

(viii) the requirements of Section 8.14(d) are satisfied.

Upon the satisfaction of all of the foregoing conditions and the completion of
the Transfer of the Collateral Pool, the assumption of the Obligations by the
New Collateral Pool Borrower, and the assumption by a new guarantor of
Guarantor’s obligations, Borrower and Guarantor shall be released from any
further obligations under the Loan Documents, except for any liabilities or
obligations of Borrower or Guarantor which relate to the period prior to the
closing of such assumption, any provisions of this Agreement and the other Loan
Documents that are expressly stated to survive any release and termination, and
any Obligations that survive release as specifically set forth in Section 18
(Environmental Hazards) of the Security Instrument.

(d) Consent to Prohibited Transfers. Lender may, in its sole and absolute
discretion, consent to a Transfer that would otherwise violate Section 8.13 or
this Section 8.14 if, prior to the Transfer, Borrower or Guarantor, as the case
may be, has satisfied each of the following requirements:

 

41



--------------------------------------------------------------------------------

(i) the submission to Lender of all information required by Lender to make the
determination;

(ii) the absence of any Event of Default or Potential Event of Default;

(iii) neither transferee nor guarantor is directly or indirectly owned by nor is
a Prohibited Person and each meets all of the eligibility (including the
requirement that the proposed transferee is not a Prohibited Person), credit,
management and other standards (including any standards with respect to previous
relationships between Lender and the transferee and the organization of the
transferee) customarily applied by Lender at the time of the proposed Transfer
to the approval of borrower or guarantor, as the case may be, in connection with
the origination or purchase of similar mortgage finance structures on similar
Senior Housing Facilities unless partially waived by Lender in exchange for such
additional conditions as Lender may require;

(iv) if transferor has obligations under any Loan Documents, the execution by
the transferee or one (1) or more individuals or entities acceptable to Lender
of an assumption agreement, guaranty or any other required loan documents, as
applicable, that is acceptable to Lender and that, among other things, requires
the transferee or such person to perform all obligations of transferor or such
person set forth in such Loan Document, and may require that the transferee or
such person comply with any provisions of this Agreement or any other Loan
Document which previously may have been waived by Lender and/or Fannie Mae;

(v) the Mortgaged Properties, at the time of the proposed Transfer, meet all
standards as to its physical condition that are customarily applied by Lender at
the time of the proposed Transfer to the approval of properties in connection
with the origination or purchase of similar mortgage finance structures on
similar Seniors Housing Facilities unless partially waived by Lender in exchange
for such additional conditions as Lender may require;

(vi) if any MBS is Outstanding, the Transfer shall not result in a “significant
modification,” as defined under applicable Treasury Regulations, of any Advance
that has been securitized in an MBS;

(vii) Borrower and transferee have agreed to Lender’s conditions to approve such
Transfer, which may include, but are not limited to (A) providing additional
collateral, guaranties, or other credit support to mitigate any risks concerning
the proposed transferee or the performance or condition of the Mortgaged
Property, and (B) amending the Loan Documents to (1) delete any specially
negotiated terms or provisions previously granted for the exclusive benefit of
transferor and (2) restore to original provisions of the standard Fannie Mae
form multifamily loan documents, to the extent such provisions were previously
modified; and

(viii) Lender’s receipt of all of the following:

(A) a transfer fee equal to one percent (1%) of the Advances Outstanding
immediately prior to the Transfer;

 

42



--------------------------------------------------------------------------------

(B) a $3,000 review fee for each Mortgaged Property then in the Collateral Pool;
and

(C) reimbursement of all of Lender’s reasonable, third party, out-of-pocket
costs (including reasonable attorneys’ fees) incurred in reviewing the Transfer
request.

Section 8.15. Change in Senior Management.

Borrower shall give Lender notice of any change in the identity of Senior
Management of Borrower, Guarantor or FHC Property Management LLC.

Section 8.16. Date-Down Endorsements.

At any time and from time to time, a Lender may obtain an endorsement to each
Title Insurance Policy, the effect of which is to bring forward the effective
date of such Title Insurance Policy. Borrower shall pay for the cost and
expenses incurred by Lender (either directly to the Title Company or to Lender,
within five (5) days after demand by Lender) in obtaining such endorsement,
provided that, for each Title Insurance Policy, it shall not be liable to pay
for more than one (1) such endorsement in any consecutive twelve (12) month
period.

Section 8.17. Ownership of Mortgaged Properties.

Borrower shall be the sole owner of each of the Mortgaged Properties free and
clear of any Liens other than Permitted Liens.

Section 8.18 Single Purpose Entity.

Borrower and each sole member manager of Borrower shall maintain itself as a
Single Purpose entity. Borrower shall cause the Operator to maintain itself as a
Single Purpose entity.

Section 8.19. ERISA.

Borrower acknowledges that:

(1) it shall not maintain or sponsor an Employee Benefit Plan or fail to comply
with the requirements of a “qualified plan” under Section 401(a) of the Internal
Revenue Code;

(2) it shall not maintain, sponsor or contribute to any Employee Benefit Plan
that is subject to Title IV of ERISA or Section 412 of the Internal Revenue
Code;

(3) it shall not engage in a non-exempt “prohibited transaction” described in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code that could
result in an assessment of a civil penalty under Section 502(i) of ERISA or
excise tax under Section 4975 of the Internal Revenue Code, and none of the
assets of Borrower shall constitute “plan assets” (within the meaning of
Department of Labor Regulation Section 2510.3-101) of any Employee Benefit Plan
subject to Title I of ERISA;

 

43



--------------------------------------------------------------------------------

(4) it shall not incur any “withdrawal liability” or trigger a “reportable
event” (as such terms are described in Title IV of ERISA) with respect to any
such Employee Benefit Plan, unless approved by the appropriate Governmental
Authority;

(5) no ERISA Affiliate shall withdraw from any Employee Benefit Plan that is a
“Multiemployer Plan;” and

(6) it shall not incur any liabilities under ERISA that if unpaid or unperformed
might result in the imposition of a Lien against any of its properties or
assets, including satisfaction of any plan funding requirements.

Section 8.20. Special Provisions Regarding Property Operator.

Borrower shall not terminate any Facility Operating Agreement or remove or
permit or suffer the removal of Property Operator without the prior written
consent of Lender and unless and until Lender has approved in writing a
replacement Property Operator as the case may be. If any Facility Operating
Agreement is terminated or any Property Operator is removed by Lender pursuant
to the terms and conditions of the Loan Documents, Borrower agrees to use
commercially reasonable efforts to enter into a new Facility Operating Agreement
with a new Property Operator on or prior to the effective date of termination
unless otherwise directed by Lender. Any new Property Operator must be approved
in writing by Lender. Any Facility Operating Agreement between Borrower and a
new Property Operator must be approved in writing by Lender, and each new
Property Operator must execute and deliver to Lender a SASA. Borrower shall
cause any Property Operator to deliver prior written notice to Lender of any
name change or any change in its place of incorporation/organization; provided
if such name changes or change in the place of incorporation/organization does
not adversely affect such Property Operator’s ability to maintain any material
License, such notice shall be delivered promptly following such change but in
any event not more than ten (10) days following Lender’s request. Borrower
agrees that Lender shall have the right to remove Property Operator at any time:
(a) upon the occurrence and during the continuance of an Event of Default under
(and as defined in) the Facility Operating Agreement and (b) upon the occurrence
of an “Event of Default” under (and as defined in) any SASA.

Section 8.21. Enforcement of Leases.

Borrower will comply, in all material respects, with and shall enforce, in all
material respects, the obligations of Operator under the Operating Lease.

Section 8.22. Facility Operating Agreement.

Borrower shall not assign its rights under a Facility Operating Agreement and
shall cause each Property Operator to not assign either of its rights under a
Facility Operating Agreement, without the prior written consent of Lender.
Within five days of Borrower’s receipt of notice thereof, Borrower shall give
Lender written notice that any Property Operator has threatened in writing to
terminate a Facility Operating Agreement or that a Property Operator has
otherwise discontinued its operation and management of the Mortgaged Property.

 

44



--------------------------------------------------------------------------------

Section 8.23. Special Covenant Regarding Sunshine Villa.

The Mortgaged Property known as Sunshine Villa (“Sunshine Villa”), located in
Santa Cruz, California, is subject to that certain Participation Agreement with
the City of Santa Cruz Affordable Housing Program dated as of September 29,
1989, as amended by that certain First Amendment to Participation Agreement
dated as of February 22, 2007 (together, the “Participation Agreement”).
Pursuant to the Participation Agreement, Sunshine Villa is subject to certain
affordable housing requirements. Borrower hereby covenants to comply in all
material respects with the terms of the Participation Agreement for so long as
Sunshine Villa remains in the Collateral Pool.

Section 8.24. Special Covenant Regarding Sun Oak.

The Mortgaged Property known as Sun Oak (“Sun Oak”), located in Citrus Heights,
California, is, as of the Effective Date, a non-conforming use due to the lack
of a “Minor Use Permit” to be issued by the City of Citrus Heights. Borrower
shall use best efforts to obtain the Minor Use Permit within ninety (90) days of
the Initial Closing Date. In the event that the Minor Use Permit is not obtained
and there is damage of more than fifty percent (50%) of the assessed value of
Sun Oak, Borrower shall immediately release Sun Oak from the Collateral Pool in
accordance with the provisions of Section 3.03.

Section 8.25. Special Covenant Regarding Willow Park.

As of the Initial Closing Date, each of the cottages located on the Mortgaged
Property known as Willow Park (“Willow Park”), located in Boise, Idaho does not
contain a sprinkler system. For so long as any cottage does not contain a
sprinkler system, Borrower shall maintain an appropriately sized, inspected and
approved fire extinguisher in such cottage.

ARTICLE 9

NEGATIVE COVENANTS OF BORROWER

Borrower and Guarantor, as applicable, agree and covenant with Lender that, at
all times during the Term of this Agreement:

Section 9.01. Other Activities.

(a) No Targeted Entity (other than NewCastle or HoldCo) shall amend its
Organizational Documents in any material respect without the prior written
consent of Lender;

(b) no Targeted Entity shall change its name without notifying Lender in writing
prior to such change, provided if such name change does not adversely affect
such Targeted Entity’s ability to maintain any material License, such notice
shall be delivered promptly following such change but in any event not more than
ten (10) days following Lender’s request;

 

45



--------------------------------------------------------------------------------

(c) no Borrower Party shall dissolve or liquidate (whether voluntary or
involuntary) in whole or in part;

(d) no Targeted Entity shall, without the prior written consent of Lender, merge
or consolidate with any Person, except in connection with a Permitted Transfer;
or

(e) Borrower and Operator shall not use, or permit to be used, any Mortgaged
Property for any uses or purposes other than as a Seniors Housing Facility and
ancillary uses consistent with Seniors Housing Facilities.

Section 9.02. Liens.

Borrower shall not create, incur, assume or suffer to exist any Lien on any
Mortgaged Property or any part of any Mortgaged Property, except the Permitted
Liens and Permitted Transfers.

Section 9.03. Indebtedness and Mezzanine Financing.

Borrower shall not incur or be obligated at any time with respect to any
Indebtedness (other than Advances) secured by any of the Mortgaged Properties.
No Targeted Entity shall incur any “mezzanine debt,” or issue any preferred
equity that is secured by a pledge of the Ownership Interests in any Targeted
Entity or by a pledge of cash flows of Borrower.

Section 9.04. Principal Place of Business.

Borrower shall not change its principal place of business, state of formation,
or the location of its books and records, each as set forth in the Certificate
of Borrower Parties, without first giving thirty (30) days’ prior written notice
to Lender.

Section 9.05. Condominiums.

Borrower shall not submit any Mortgaged Property to a condominium regime during
the Term of this Agreement without Lender’s prior written consent.

Section 9.06. Restrictions on Distributions.

Borrower shall not make any distributions of any nature or kind whatsoever to
the owners of its Ownership Interests if, at the time of such distribution, an
Event of Default has occurred and is continuing.

Section 9.07. Conduct of Business.

The conduct of Borrower’s businesses shall not violate Borrower’s Organizational
Documents.

 

46



--------------------------------------------------------------------------------

Section 9.08. Changes to Facility Operating Agreement.

Borrower shall not and shall cause Property Operator not to make any material
amendments or modifications to a Facility Operating Agreement, terminate a
Facility Operating Agreement (except as provided in Section 8.21), or waive any
material default thereunder, without the prior written consent of Lender.
“Material amendments or modifications to any Facility Operating Agreement” means
any amendments or modifications that (i) reduce or change the rent or other
payments required to be made by Property Operator, (ii) reduce or change the
term, (iii) release any security for the obligations of Property Operator,
(iv) change any provisions of a Facility Operating Agreement relating to
facility mortgages and the rights of mortgagees, (v) grant options to purchase
or (vi) materially modify or reduce the rights or interests of Lender or Fannie
Mae. Borrower shall not permit and shall cause Property Operator not to permit
any property other than the Mortgaged Property to be subject to a Facility
Operating Agreement. In the event that a Facility Operating Agreement matures
earlier than the Termination Date, no later than ninety (90) days prior to
expiration of such Facility Operating Agreement Borrower shall extend the term
of such Facility Operating Agreement, and provide written evidence to Lender of
the same, on the terms substantially similar to the Facility Operating
Agreement.

Section 9.09. Changes to Licenses, Permits.

Borrower shall not and shall cause Property Operator not to, without the prior
written consent of Lender, seek or cause the amendment, modification or other
change to any License or Permit in any respect that would prohibit or adversely
affect the ability to operate any Mortgaged Property as a Seniors Housing
Facility or would add Skilled Nursing Units at any Mortgaged Property.

Section 9.10. Medicaid and Skilled Nursing.

(a) If any Borrower or any Property Operator is a Medicaid Participant as of the
Effective Date with respect to any Mortgaged Property, such Borrower or Property
Operator shall maintain its contract as a participating provider in the Medicaid
Program at all times. Such Borrower shall not permit or allow more than
thirty-five percent (35%) of any Mortgaged Property’s effective gross income to
be derived from units relying on Medicaid payments. If by reason of applicable
law or regulation more than thirty-five percent (35%) of effective gross income
is derived from units relying on Medicaid payments, such Borrower shall take, or
shall cause to be taken, in a diligent and expeditious manner all reasonable
steps necessary to bring such Mortgaged Property into compliance with the
preceding sentence to the extent permissible by applicable law or regulation.

(b) With respect to any Borrower or Property Operator which is not a Medicaid
Participant as of the Effective Date, Borrower shall notify Lender in writing
thirty (30) days prior to any Borrower’s or Property Operator’s submission of
its request to participate in the Medicaid Program, and will provide Lender with
copies of all material correspondence and documentation received from the
Property Jurisdiction or any authorizing entity concerning its submission. In
the event any Borrower or Property Operator becomes a Medicaid Participant with
respect to a Mortgaged Property, such Borrower or Property Operator shall
execute the form of Medicaid reserve agreement and depositary agreement as
Lender may require.

 

47



--------------------------------------------------------------------------------

(c) Borrower further covenants and agrees that it (i) shall not permit any of
its units to be operated as Skilled Nursing Units, and (ii) shall limit the use
and occupancy of the Mortgaged Property to tenants that meet the standards for a
Seniors Housing Facility.

ARTICLE 10

FEES

Section 10.01. Origination Fees.

(a) Initial Origination Fee. Borrower shall pay to Lender an origination fee
(“Initial Origination Fee”) equal to 100 basis points (1.00%) multiplied by the
amount of the Initial Advance.

(b) Additional Origination Fee. Upon the closing of a Future Advance drawn from
an increase in the Commitment approved by Lender pursuant to Section 2.05,
Borrower shall pay to Lender an origination fee equal to 50 basis points (0.50%)
multiplied by the amount of the Future Advance.

Section 10.02. Due Diligence Fees.

(a) Initial Due Diligence Fees. Borrower shall pay to Lender due diligence fees
(“Initial Due Diligence Fees”) with respect to each Initial Mortgaged Property
in an amount equal to the reasonable third party, out-of-pocket costs and
expenses of Lender’s due diligence for such Initial Mortgaged Properties,
including but not limited to third party reports required by Lender plus (i) a
$2,500 fee per Initial Mortgaged Property payable to Fannie Mae by Borrower plus
(ii) a $3,500 processing fee per Initial Mortgaged Property payable to Lender by
Borrower. All Initial Due Diligence Fees shall be paid by Borrower on the
Initial Closing Date (or, if the proposed Initial Mortgaged Properties do not
become part of the Collateral Pool, within five (5) days of demand therefor). On
or before the Initial Closing Date, Borrower shall pay a non-refundable deposit
toward the Initial Due Diligence Fees equal to the product obtained by
multiplying $6,000 by the number of Initial Mortgaged Properties, minus the
portion of the estimated amount of Initial Due Diligence Fees previously paid to
Lender by Borrower. On or prior to the Initial Closing Date, Lender shall notify
Borrower of the actual amount of the Initial Due Diligence Fees and Borrower
shall, on the Initial Closing Date, pay to Lender the remainder of such Initial
Due Diligence Fees (if the actual amount of the Initial Due Diligence Fees
exceeds the deposit and the other amounts previously paid to Lender by Borrower)
or Lender shall promptly refund to Borrower any amounts paid to Lender by
Borrower in excess of the Initial Due Diligence Fees (if the actual amount of
the Initial Due Diligence Fees is less than the deposit and the other amounts
previously paid to Lender by Borrower).

(b) Additional Collateral Due Diligence Fees for Additional Collateral. Borrower
shall pay to Lender on or before the Closing Date additional due diligence fees
(the “Additional Collateral Due Diligence Fees”) with respect to each proposed
Additional Mortgaged Property or Substitute Mortgaged Property, as applicable,
in an amount equal to the reasonable third party,

 

48



--------------------------------------------------------------------------------

out-of-pocket costs and expenses of Lender’s due diligence for such Additional
Collateral, including but not limited to third party reports reasonably required
by Lender plus (i) a $2,500 fee per Additional Mortgaged Property or Substitute
Mortgaged Property, as applicable, payable to Fannie Mae by Borrower plus (ii) a
$3,500 processing fee per Additional Mortgaged Property or Substitute Mortgaged
Property, as applicable, payable to Lender by Borrower. Borrower shall pay a
non-refundable deposit toward the Additional Collateral Due Diligence Fees equal
to the product obtained by multiplying $6,000 per Additional Mortgaged Property
or Substitute Mortgaged Property, as applicable,.

Section 10.03. Legal Fees and Expenses.

(a) Initial Legal Fees. On the Closing Date, Borrower shall pay, or reimburse
Lender for, all reasonable out-of-pocket legal fees and expenses incurred by
Lender and by Fannie Mae in connection with the preparation, review and
negotiation of this Agreement and any other Loan Documents executed on the date
of this Agreement.

(b) Fees and Expenses Associated with Requests. Borrower shall pay, or reimburse
Lender and Fannie Mae for, all reasonable out-of-pocket costs and expenses
incurred by Lender and Fannie Mae, including legal fees and expenses incurred by
Lender and Fannie Mae in connection with the preparation, review and negotiation
of all documents, instruments and certificates to be executed and delivered in
connection with any request under this Agreement, the performance by Lender of
any of its obligations with respect to any request, the satisfaction of all
conditions precedent to Borrower’s rights or Lender’s obligations with respect
to any such request, and all transactions related to any of the foregoing,
including the cost of title insurance premiums and applicable recordation and
transfer taxes and charges and all other reasonable third party, out-of-pocket
costs and expenses in connection with any request. The obligations of Borrower
under this subsection shall be absolute and unconditional, regardless of whether
the transaction requested in such request actually occurs. Borrower shall pay
such costs and expenses to Lender on the Closing Date for the request, or, as
the case may be, within five (5) days after demand therefor by Lender if Lender
determines that such request will not be approved or otherwise close.

Section 10.04. Failure to Close any Request.

If Borrower makes a request under this Agreement and fails to close on the
request for any reason other than the default by Lender, then Borrower shall pay
to Lender and Fannie Mae within five (5) days of demand therefor, all damages
incurred by Lender and Fannie Mae in connection with the failure to close.

ARTICLE 11

EVENTS OF DEFAULT

Section 11.01. Events of Default.

Each of the following events shall constitute an “Event of Default” under this
Agreement, whatever the reason for such event and whether it shall be voluntary
or involuntary, or within or without the control of Borrower or Guarantor or be
effected by operation of law or pursuant to any judgment or order of any court
or any order, rule or regulation of any Governmental Authority:

 

49



--------------------------------------------------------------------------------

(a) the occurrence of an Event of Default under and as defined in any Loan
Document; or

(b) the failure by Borrower to pay or deposit when due any amount payable by
Borrower under any Note, any Security Instrument, this Agreement or any other
Loan Document, including any fees, costs or expenses;

(c) the failure by Borrower to perform or observe any covenant set forth in
Section 8.02 (Maintenance of Existence), Section 8.07 (Maintain Licenses),
Section 8.08 (Inform Lender of Material Events), Section 8.13 (Transfer of
Ownership Interests), Section 8.14 (Transfer of Ownership of Mortgaged
Property), Section 8.17 (Ownership of Mortgaged Properties), Section 8.18
(Single Purpose Entity), Section 8.20 (Special Provisions Regarding Property
Operator), Section 8.21 (Enforcement of Leases), Section 8.22 (Facility
Operating Agreement), Section 9.01 (Other Activities), Section 9.02 (Liens),
Section 9.03 (Indebtedness and Mezzanine Financing), Section 9.06 (Restrictions
on Distributions), or Section 9.08 (Changes to Facility Operating Agreement),
Section 9.09 (Changes to Licenses, Permits), Section 9.10 (Medicaid); or

(d) the failure by Borrower to perform or observe any covenant contained in
Article 7, Article 8 or Article 9 (other than those sections specifically
referenced in Section 11.01(c) above) for thirty (30) days after receipt of
notice of such failure by Borrower from Lender, provided that such period shall
be extended for up to thirty (30) additional days if Borrower, in the discretion
of Lender, is diligently pursuing a cure of such default within thirty (30) days
after receipt of notice from Lender; or

(e) [Intentionally Deleted];

(f) [Intentionally Deleted];

(g) the failure by Borrower to maintain the insurance coverage required by
Section 19 (Property and Liability Insurance) of the Security Instrument;

(h) any loss by Borrower or any Property Operator of any License or other legal
authority necessary to operate the Mortgaged Property as a Seniors Housing
Facility, or any failure by Borrower or any Property Operator to comply strictly
with any consent order or decree or to correct, within the time deadlines set by
any federal, state or local licensing agency, any deficiency, in each case,
where such failure results, or under applicable laws and regulations, is
reasonably likely to result, in an action by such agency with respect to the
Mortgaged Property that would have a Material Adverse Effect;

(i) if Borrower or any Property Operator:

(i) ceases to operate the Mortgaged Property as a Seniors Housing Facility or
takes any action or permits to exist any condition that causes the Mortgaged
Property to no longer be classified as housing for older persons pursuant to the
Fair Housing Amendments Act of 1988 and the Housing for Older Persons Act of
1995;

 

50



--------------------------------------------------------------------------------

(ii) ceases to provide such kitchens, separate bathrooms, and areas for eating,
sitting and sleeping in each independent living or assisted living unit or at a
minimum, central bathing and dining facilities for Alzheimer’s/dementia care, as
are provided as of the Closing Date;

(iii) ceases to provide other facilities and services normally associated with
independent living or assisted living units including (A) central dining
services providing up to three (3) meals per day, (B) periodic housekeeping,
(iii) laundry services, (iv) customary transportation services, and (v) social
activities;

(iv) provides or contracts for Skilled Nursing Units;

(v) leases or holds available for lease to commercial tenants non-residential
space (i.e., space other than the units, dining areas, activity rooms, lobby,
parlors, kitchen, mailroom, marketing/management offices) exceeding ten
percent (10%) of the net rental area;

(j) an “Event of Default” (or a default which continues beyond any applicable
notice and cure period) under any Facility Operating Agreement; provided, with
respect to any default under any Management Agreement by Manager, if the Manager
is not Affiliated with Borrower, (i) Operator and Manager shall be afforded the
same cure rights (if applicable to such default) provided under this Agreement,
which shall run concurrently with the cure rights provided to Borrower, and
(ii) notwithstanding any provision to the contrary in the SASA or herein, upon
such Manager default, Operator shall be permitted to exercise its rights and
remedies under the SASA or under the Management Agreement, which shall include,
without limitation, the right to terminate the Management Agreement in
accordance with the terms of the Management Agreement and replace Manager with a
replacement property manager acceptable to Lender within sixty (60) days of the
expiration of any such default notice and cure period under the Management
Agreement, provided that Lender shall have the right to approve such new
property manager and the new Management Agreement.

(k) fraud or material misrepresentation or material omission which would cause a
Material Adverse Effect by or on behalf of any Targeted Entity contained in this
Agreement or any Loan Document or in connection with (i) the application for or
creation of the Credit Facility, (ii) any financial statement, rent roll, or
other report or information provided to Lender during the term of the Credit
Facility, or (iii) any request for Lender’s consent to any proposed action,
including a request for disbursement of funds under this Agreement or any Loan
Document;

(l) (i) Any Targeted Entity shall (A) commence a voluntary case (for itself or
against any other Targeted Entity) under the Federal bankruptcy laws (as now or
hereafter in effect), (B) file a petition as debtor seeking to take advantage of
any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, debt adjustment, winding up or composition or adjustment of
debts, (C) consent to or fail to contest in a timely and appropriate manner any

 

51



--------------------------------------------------------------------------------

petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (D) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of a substantial part of
its property, domestic or foreign, (E) admit in writing its inability to pay (to
any Person other than to Lender in connection with a workout) its debts as they
become due, (F) make a general assignment for the benefit of creditors,
(G) assert that any Targeted Entity has no liability or obligations under this
Agreement or any other Loan Document to which it is a party; or (H) take any
action for the purpose of effecting any of the foregoing; or

(ii) a case or other proceeding shall be commenced against any Targeted Entity
(other than by Lender or Fannie Mae) in any court of competent jurisdiction
seeking (A) relief under the Federal bankruptcy laws (as now or hereafter in
effect) or under any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding upon or composition or adjustment of debts,
or (B) the appointment of a trustee, receiver, custodian, liquidator or the like
of any Targeted Entity, whether by such Person or an Affiliate thereof, or of
all or a substantial part of the property, domestic or foreign, of any Targeted
Entity, whether by such Person or an Affiliate thereof, and any such case or
proceeding shall continue undismissed or unstayed for a period of sixty (60)
consecutive calendar days, or any non-appealable order granting the relief
requested in any such case or proceeding against any Targeted Entity, whether by
such Person or an Affiliate thereof (including an order for relief under such
Federal bankruptcy laws) shall be entered; or

(iii) any Targeted Entity files an involuntary petition against Borrower under
any Chapter of the Bankruptcy Code or under any other bankruptcy, insolvency,
reorganization, arrangement or readjustment of debt, dissolution, liquidation or
similar proceeding relating to Borrower under the laws of any jurisdiction;

(m) both (i) an involuntary petition under any Chapter of the Bankruptcy Code is
filed against Borrower or Borrower directly or indirectly becomes the subject of
any bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction, or in equity, and (ii) any Targeted Entity has acted in
concert or conspired with such creditors of Borrower (other than Lender) to
cause the filing thereof;

(n) the commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in Lender’s reasonable judgment, could result in a forfeiture
of the Mortgaged Property or otherwise materially impairs the lien created by
the Security Instrument or Lender’s interest in the Mortgaged Property;

(o) if (i) any material provision of this Agreement or any other Loan Document
or the lien and security interest purported to be created hereunder or under any
Loan Document shall at any time for any reason cease to be valid and binding on
Borrower or Guarantor in accordance with its terms, or shall be declared to be
null and void (provided if such invalidity or voidness is subject to remedy by
Borrower or Guarantor complying with the further assurances provisions of the
Loan Documents, then Borrower and Guarantor shall be given the opportunity to so
comply and no Event of Default shall be deemed to have occurred during such
period), or (ii) the validity

 

52



--------------------------------------------------------------------------------

or enforceability hereof or thereof or the validity or priority of the lien and
security interest created hereunder or under any other Loan Document shall be
contested by any Borrower Party seeking to establish the invalidity or
unenforceability hereof or thereof, or Borrower or Guarantor (only with respect
to the Guaranty) shall deny that it has any further liability or obligation
hereunder or thereunder; or

(p) (i) except as permitted under the Loan Documents, the execution by Borrower
of a chattel mortgage or other security agreement on any materials, fixtures or
articles used in the construction or operation of the improvements located on
any Mortgaged Property or on articles of personal property located therein, or
(ii) if any such materials, fixtures or articles are purchased pursuant to any
conditional sales contract or other security agreement or otherwise so that the
Ownership thereof will not vest unconditionally in Borrower free from
encumbrances, or (iii) if Borrower does not furnish to Lender upon request the
contracts, bills of sale, statements, receipted vouchers and agreements, or any
of them, under which Borrower claim title to any materials, fixtures, or
articles referred to in clauses (i) or (ii) of this paragraph (p);

(q) [Intentionally Deleted]

(r) [Intentionally Deleted];

(s) any judgment against Borrower or Guarantor, or any attachment or other levy
against any portion of Borrower’s or Guarantor’s assets with respect to a claim
or claims in an amount in excess of $100,000 with respect to Borrower and
$250,000 with respect to Guarantor in the aggregate remains unpaid, unstayed on
appeal, undischarged, unbonded, not fully insured (taking into consideration any
deductible under any policy maintained by Borrower pursuant to the terms of
Section 19 of each Security Instrument) or undismissed for a period of
ninety (90) days;

(t) any failure by Borrower or Guarantor to perform or observe any condition,
agreement or obligation under any Loan Document that is subject to a specified
notice and cure period, which failure continues beyond such specified notice and
cure period as set forth herein or in the applicable Loan Document; or

(u) the failure by any Borrower Party party thereto to perform or observe any
term, covenant, condition or agreement hereunder, other than as contained in
subsections (a) through (t) above, or in any other Loan Document, within
thirty (30) days after receipt of notice from Lender identifying such failure,
provided such period shall be extended for up to thirty (30) additional days if
Borrower or Guarantor, in the discretion of Lender, is diligently pursuing a
cure of such default within thirty (30) days after receipt of notice from
Lender, but no such notice or grace period shall apply in the case of any such
failure which could, in Lender’s judgment, absent immediate exercise by Lender
of a right or remedy under this Agreement, result impairment of the Note, this
Agreement, or the Security Instrument, or any other security given under any
other Loan Document.

 

53



--------------------------------------------------------------------------------

ARTICLE 12

REMEDIES

Section 12.01. Remedies; Waivers.

Upon the occurrence and during the continuance of an Event of Default, Lender
may do any one or more of the following at its option (without presentment,
protest or notice of protest, all of which are expressly waived by Borrower and
Guarantor):

(a) cease making Advances, permitting Additions, Substitutions, Releases, or
Conversions under this Agreement, or closing any requests and/or not permitting
any new requests under this Agreement;

(b) by written notice to Borrower, to be effective upon dispatch, terminate the
Commitment and declare the principal of, and interest on, the Advances and all
other sums owing by Borrower to Lender under any of the Loan Documents forthwith
due and payable, whereupon the Commitment will terminate and the principal of,
and interest on, the Advances and all other sums owing by Borrower to Lender
under any of the Loan Documents will become forthwith due and payable;

(c) accelerate any Note without the obligation, but the right to accelerate any
other Note and that in the exercise of its rights and remedies under the Loan
Documents, Lender may, except as provided in this Agreement, exercise and
perfect any and all of its rights in and under the Loan Documents with regard to
any Mortgaged Property without the obligation (but with the right) to exercise
and perfect its rights and remedies with respect to any other Mortgaged Property
and that any such exercise shall be without regard to the Allocable Facility
Amount assigned to such Mortgaged Property and that Lender may recover an amount
equal to the full amount Outstanding in respect of any of the Notes in
connection with such exercise and any such amount shall be applied to the
Obligations as determined by Lender;

(d) Lender shall have the right to pursue any other remedies available to it
under any of the Loan Documents;

(e) Lender shall have the right to pursue all remedies available to it at law or
in equity, including obtaining specific performance and injunctive relief.

Section 12.02. Waivers; Rescission of Declaration.

Lender shall have the right, to be exercised in its complete discretion, to
waive any breach hereunder (including the occurrence of an Event of Default), by
a writing setting forth the terms, conditions, and extent of such waiver signed
by Lender and delivered to Borrower. Unless such writing expressly provides to
the contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the waiver and not to any other similar event or
occurrence which occurs subsequent to the date of such waiver. This provision
shall not be construed to permit the waiver of any condition to a Request
otherwise provided for herein.

 

54



--------------------------------------------------------------------------------

Section 12.03. Lender’s Right to Protect Collateral and Perform Covenants and
Other Obligations.

If Borrower or Guarantor fails to perform the covenants and agreements contained
in this Agreement or any of the other Loan Documents, then Lender at Lender’s
option may make such appearances, disburse such sums and take such action as
Lender deems necessary, in its sole discretion, to protect Lender’s interest,
including (a) disbursement of reasonable attorneys’ fees, (b) entry upon the
Mortgaged Property to make repairs and replacements, (c) procurement of
satisfactory insurance as provided in Section 5 of the Security Instrument
encumbering the Mortgaged Property, and (d) if the Security Instrument is on a
leasehold, exercise of any option to renew or extend the ground lease on behalf
of Borrower and the curing of any default of Borrower in the terms and
conditions of the ground lease. Any amounts disbursed by Lender pursuant to this
Section 12.03, with interest thereon, shall become additional Indebtedness of
Borrower secured by the Loan Documents. Unless Borrower and Lender agree to
other terms of payment, such amounts shall be immediately due and payable and
shall bear interest from the date of disbursement at the weighted average, as
determined by Lender, of the interest rates in effect from time to time for each
Advance unless collection from Borrower of interest at such rate would be
contrary to Applicable Law, in which event such amounts shall bear interest at
the highest rate which may be collected from Borrower under Applicable Law.
Nothing contained in this Section 12.03 shall require Lender to incur any
expense or take any action hereunder.

Section 12.04. No Remedy Exclusive.

Unless otherwise expressly provided, no remedy herein conferred upon or reserved
is intended to be exclusive of any other available remedy, but each remedy shall
be cumulative and shall be in addition to other remedies given under the Loan
Documents or existing at law or in equity.

Section 12.05. No Waiver.

No delay or omission to exercise any right or power accruing under any Loan
Document upon the happening of any Event of Default shall impair any such right
or power or shall be construed to be a waiver thereof, but any such right and
power may be exercised from time to time and as often as may be deemed
expedient.

Section 12.06. No Notice.

To entitle Lender to exercise any remedy reserved to Lender in this Article 12,
it shall not be necessary to give any notice, other than such notice as may be
required under the applicable provisions of this Agreement or any of the other
Loan Documents.

 

55



--------------------------------------------------------------------------------

ARTICLE 13

INSURANCE, REAL ESTATE TAXES AND REPLACEMENT RESERVES

Section 13.01. Insurance and Real Estate Taxes.

Borrower shall (unless waived by Lender in the Security Instrument) establish
funds for Taxes, insurance premiums and certain other charges for each Mortgaged
Property in accordance with Section 7(a) of the Security Instrument for each
Mortgaged Property.

Section 13.02. Replacement Reserves.

Borrower shall execute a Replacement Reserve Agreement for the Mortgaged
Properties and shall (unless waived by Lender pursuant to the Replacement
Reserve Agreement) make all deposits for replacement reserves in accordance with
the terms of the Replacement Reserve Agreement.

ARTICLE 14

LIMITS ON PERSONAL LIABILITY

Section 14.01. Personal Liability to Borrower.

(a) Limits on Personal Liability. Except as otherwise provided in this
Section 14.01, Borrower and Guarantor shall have no personal liability under the
Loan Documents for the repayment of any Obligations or for the performance of
any other Obligations under the Loan Documents (other than Guarantor pursuant to
the terms of the Guaranty), and Lender’s only recourse for the satisfaction of
the Obligations and the performance of such Obligations shall be Lender’s
exercise of its rights and remedies with respect to the Mortgaged Properties and
any other Collateral held by Lender as security for the Obligations.

(b) Exceptions to Limits on Personal Liability. Borrower and Guarantor shall be
personally liable to Lender for the repayment of a portion of the Advances and
other amounts due under the Loan Documents in an amount equal to any loss,
expense, cost, liability or damage suffered by Lender as a result of or in any
manner relating to (i) failure of Borrower to pay to Lender upon demand after an
Event of Default all Rents (as defined in the Security Instrument) to which
Lender is entitled under Section 3(a) of the Security Instrument encumbering the
Mortgaged Property and the amount of all security deposits collected and then
held by Borrower from tenants then in residence provided all such security
deposits collected and no longer held were applied pursuant to the applicable
Leases; (ii) failure of Borrower to apply all insurance proceeds, condemnation
proceeds or security deposits from tenants as required by the Security
Instrument encumbering the Mortgaged Property; (iii) failure of such Borrower or
Guarantor to comply with its obligations under the Loan Documents with respect
to the delivery of books and records and financial statements; (iv) fraud or
written material misrepresentation by Borrower or Guarantor, or any officer,
director, partner, member or employee of Borrower or Guarantor in connection
with the application for or creation of the Obligations or any request for any
action or consent by Lender; (v) failure to apply Rents (including pre-paid
rents), first, to the payment of reasonable operating expenses and then to
amounts (“Debt Service Amounts”) payable under the Loan Documents (except that
Borrower will not be personally liable (A) to the extent that

 

56



--------------------------------------------------------------------------------

Borrower or Guarantor lacks the legal right to direct the disbursement of such
sums because of a bankruptcy, receivership or similar judicial proceeding, or
(B) with respect to Rents of a Mortgaged Property that are distributed in any
Calendar Quarter if Borrower has paid all operating expenses and Debt Service
Amounts for that Calendar Quarter); (vi) failure of Borrower to comply with the
provisions of Section 17(a) of any Security Instrument; or (vii) Borrower’s
failure comply with the Licensing provisions of Section 8.07(b) of this
Agreement which recourse shall terminate upon satisfaction of the provisions of
Section 8.07(b).

(c) Full Recourse. Borrower and Guarantor shall be personally liable to Lender
for the payment and performance of all Obligations upon the occurrence of any of
the following: (i) Borrower acquisition of any property or operation of any
business not permitted by the Single Purpose requirements in the Loan Documents;
or (ii) a Transfer that is an Event of Default under any Loan Documents; or
(iii) any of the items identified in Section 11.01(l)(i)(A) through (H),
inclusive; or (iv) any of the items identified in Section 11.01(l)(ii)(A) or
(B) if they occur with the consent, encouragement or active participation of
Borrower Parties or any Affiliate of Borrower Parties; or (v) Borrower’s or
Guarantor’s failure to satisfy any and all indemnification obligations contained
in Section 18 (environmental) of any Security Instrument.

(d) Miscellaneous. To the extent that Borrower or Guarantor has personal
liability under this Section 14.01, or Guarantor has liability under the
Guaranty, such liability shall be joint and several and Lender may exercise its
rights against Borrower or Guarantor personally without regard to whether Lender
has exercised any rights against the Mortgaged Property or any other security,
or pursued any rights against any guarantor, or pursued any other rights
available to Lender under the Loan Documents or Applicable Law. For purposes of
this Article 14, the term “Mortgaged Property” shall not include any funds that
(i) have been applied by Borrower as required or permitted by the Loan Documents
prior to the occurrence of an Event of Default, or (ii) are owned by Borrower or
Guarantor and which Borrower was unable to apply as required or permitted by the
Loan Documents because of a bankruptcy, receivership, or similar judicial
proceeding.

(e) Permitted Transfer Not Release. No Transfer by any Person of its Ownership
Interests in Borrower shall release Borrower or Guarantor from liability under
this Article 14, this Agreement or any other Loan Document, unless Lender shall
have approved the Transfer and shall have expressly released Borrower or
Guarantor in connection with the Transfer.

Section 14.02. Additional Borrowers.

If the owner of an Additional Mortgaged Property is not a current Borrower, the
owner of such proposed Additional Mortgaged Property must demonstrate to the
satisfaction of Lender that such new Borrower complies with the definition of
“Additional Borrower.”

In addition, on the Closing Date of the addition of any Additional Mortgaged
Property, the owner of such Additional Mortgaged Property, if such owner is an
Additional Borrower, shall become a party to a contribution agreement in a
manner reasonably satisfactory to Lender, shall deliver a Certificate of
Borrower Parties with respect to such Additional Borrower and such Additional
Mortgaged Property in form and substance satisfactory to Lender, and execute and

 

57



--------------------------------------------------------------------------------

deliver, along with the other Borrowers, such documents as Lender may require to
make such Additional Borrower a party to the Variable Facility Notes and/or
Fixed Facility Notes. Any Additional Borrower of an Additional Mortgaged
Property which becomes added to the Collateral Pool shall be a Borrower for
purposes of this Agreement and shall execute and deliver to Lender an amendment
adding such Additional Borrower as a party to this Agreement and revising the
Exhibits hereto, as applicable, to reflect the Additional Mortgaged Property and
Additional Borrower, in each case satisfactory to Lender.

Section 14.03. Borrower Agency Provisions.

(a) Each Borrower and Additional Borrower hereby irrevocably designates PROPCO
LLC, a Delaware limited liability company, as the borrower agent (the “Borrower
Agent”) to be its agent and in such capacity to receive on behalf of Borrower
all proceeds, receive all notices on behalf of Borrower under this Agreement,
make all requests under this Agreement, and execute, deliver and receive all
instruments, certificates, requests, documents, amendments, writings and further
assurances now or hereafter required hereunder, on behalf of such Borrower, and
hereby authorizes Lender to pay over all loan proceeds hereunder in accordance
with the direction of Borrower Agent. Each Borrower hereby acknowledges that all
notices required to be delivered by Lender to any Borrower shall be delivered to
Borrower Agent and thereby shall be deemed to have been received by such
Borrower.

(b) The handling of this Credit Facility as a co-borrowing facility with a
Borrower Agent in the manner set forth in this Agreement is solely as an
accommodation to Borrower and is at their request. Lender shall not incur
liability to Borrower as a result thereof. To induce Lender to do so and in
consideration thereof, each Borrower hereby indemnifies Lender and holds Lender
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against Lender by any Person arising from or
incurred by reason of Borrower Agent handling of the financing arrangements of
Borrower as provided herein, reliance by Lender on any request or instruction
from Borrower Agent or any other action taken by Lender with respect to this
Section 14.03 except due to willful misconduct or gross negligence of the
indemnified party.

Section 14.04. Waivers With Respect to Other Borrower Secured Obligation (for
Mortgaged Properties located in California).

To the extent that a Security Instrument or any other Loan Document executed by
one Borrower secures an Obligation of another Borrower (the “Other Borrower
Secured Obligation”), and/or to the extent that a Borrower has guaranteed the
debt of another Borrower pursuant to Article 14, Borrower who executed such Loan
Document and/or guaranteed such debt (the “Waiving Borrower”) hereby agrees, to
the extent permitted by law, to the provisions of this Section 14.04. To the
extent that any Mortgaged Properties are located in California, and to the
extent permitted by law, the references to the California Code below shall apply
to this Agreement and any California Security Instrument securing a California
Mortgaged Property.

 

58



--------------------------------------------------------------------------------

(a) The Waiving Borrower hereby waives any right it may now or hereafter have to
require the beneficiary, assignee or other secured party under such Loan
Document, as a condition to the exercise of any remedy or other right against it
thereunder or under any other Loan Document executed by the Waiving Borrower in
connection with the Other Borrower Secured Obligation: (i) to proceed against
the other Borrower or any other person, or against any other collateral assigned
to Lender by either Borrower or any other person; (ii) to pursue any other right
or remedy in Lender’s power; (iii) to give notice of the time, place or terms of
any public or private sale of real or personal property collateral assigned to
Lender by the other Borrower or any other person (other than the Waiving
Borrower), or otherwise to comply with Section 9615 of the California Commercial
Code (as modified or recodified from time to time) with respect to any such
personal property collateral located in the State of California; or (iv) to make
or give (except as otherwise expressly provided in the Security Documents) any
presentment, demand, protest, notice of dishonor, notice of protest or other
demand or notice of any kind in connection with the Other Borrower Secured
Obligation or any collateral (other than the Collateral described in such
Security Document) for the Other Borrower Secured Obligation.

(b) The Waiving Borrower hereby waives any defense it may now or hereafter have
that relates to: (i) any disability or other defense of the other Borrower or
any other person; (ii) the cessation, from any cause other than full
performance, of the Other Borrower Secured Obligation; (iii) the application of
the proceeds of the Other Borrower Secured Obligation, by the other Borrower or
any other person, for purposes other than the purposes represented to the
Waiving Borrower by the other Borrower or otherwise intended or understood by
the Waiving Borrower or the other Borrower; (iv) any act or omission by Lender
which directly or indirectly results in or contributes to the release of the
other Borrower or any other person or any collateral for any Other Borrower
Secured Obligation; (v) the unenforceability or invalidity of any Security
Document or Loan Document (other than the Security Instrument executed by the
Waiving Borrower that secures the Other Borrower Secured Obligation) or guaranty
with respect to any Other Borrower Secured Obligation, or the lack of perfection
or continuing perfection or lack of priority of any Lien (other than the Lien of
such Security Instrument) which secures any Other Borrower Secured Obligation;
(vi) any failure of Lender to marshal assets in favor of the Waiving Borrower or
any other person; (vii) any modification of any Other Borrower Secured
Obligation, including any renewal, extension, acceleration or increase in
interest rate; (viii) any and all rights and defenses arising out of an election
of remedies by Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed the Waiving Borrower’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise; (ix) any law which provides that the obligation of
a surety or guarantor must neither be larger in amount nor in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation; (x) any
failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any person; (xi) the election by Lender, in any
bankruptcy proceeding of any person, of the application or non-application of
Section 1111(b)(2) of the Bankruptcy Code; (xii) any extension of credit or the
grant of any lien under Section 364 of the Bankruptcy Code; (xiii) any use of
cash collateral under Section 363 of the Bankruptcy Code; or (xiv) any agreement
or stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any person. The Waiving Borrower further waives any and
all rights and defenses that it may have because the Other Borrower Secured
Obligation is secured by real property; this means, among other things, that:
(A) Lender may collect from the Waiving Borrower without first

 

59



--------------------------------------------------------------------------------

foreclosing on any real or personal property collateral pledged by the other
Borrower; (B) if Lender forecloses on any real property collateral pledged by
the other Borrower, then (C) the amount of the Other Borrower Secured Obligation
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price; and
(D) Lender may foreclose on the real property encumbered by the Security
Instrument executed by the Waiving Borrower and securing the Other Borrower
Secured Obligation even if Lender, by foreclosing on the real property
collateral of the Other Borrower, has destroyed any right the Waiving Borrower
may have to collect from the Other Borrower. Subject to the last sentence of
Section 14.03, the foregoing sentence is an unconditional and irrevocable waiver
of any rights and defenses the Waiving Borrower may have because the Other
Borrower Secured Obligation is secured by real property. These rights and
defenses being waived by the Waiving Borrower include, but are not limited to,
any rights or defenses based upon Section 580a, 580b, 580d or 726 of the
California Code of Civil Procedure. Without limiting the generality of the
foregoing or any other provision hereof, the Waiving Borrower further expressly
waives, except as provided in Section 14.04(g) below, to the extent permitted by
law any and all rights and defenses, which might otherwise be available to it
under California Civil Code Sections 2787 to 2855, inclusive, 2899 and 3433, or
under California Code of Civil Procedure Sections 580a, 580b, 580d and 726, or
any of such sections.

(c) The Waiving Borrower hereby waives any and all benefits and defenses under
California Civil Code Section 2810 and agrees that by doing so the Security
Instrument executed by the Waiving Borrower and securing the Other Borrower
Secured Obligation shall be and remain in full force and effect even if the
other Borrower had no liability at the time of incurring the Other Borrower
Secured Obligation, or thereafter ceases to be liable. The Waiving Borrower
hereby waives any and all benefits and defenses under California Civil Code
Section 2809 and agrees that by doing so the Waiving Borrower’s liability may be
larger in amount and more burdensome than that of the other Borrower. The
Waiving Borrower hereby waives the benefit of all principles or provisions of
law, which are or might be in conflict with the terms of any of its waivers, and
agrees that the Waiving Borrower’s waivers shall not be affected by any
circumstances, which might otherwise constitute a legal or equitable discharge
of a surety or a guarantor. The Waiving Borrower hereby waives the benefits of
any right of discharge and all other rights under any and all statutes or other
laws relating to guarantors or sureties, to the fullest extent permitted by law,
diligence in collecting the Other Borrower Secured Obligation, presentment,
demand for payment, protest, all notices with respect to the Other Borrower
Secured Obligation, which may be required by statute, rule of law or otherwise
to preserve Lender’s rights against the Waiving Borrower hereunder, including
notice of acceptance, notice of any amendment of the Loan Documents evidencing
the Other Borrower Secured Obligation, notice of the occurrence of any default
or Event of Default, notice of intent to accelerate, notice of acceleration,
notice of dishonor, notice of foreclosure, notice of protest, notice of the
incurring by the other Borrower of any obligation or indebtedness and all rights
to require Lender to (i) proceed against the other Borrower, (ii) proceed
against any general partner or managing member of the other Borrower,
(iii) proceed against or exhaust any collateral held by Lender to secure the
Other Borrower Secured Obligation, or (iv) if the other Borrower is a
partnership, pursue any other remedy it may have against the other Borrower, or
any general partner of the other Borrower, including any and all benefits under
California Civil Code Sections 2845, 2849 and 2850.

 

60



--------------------------------------------------------------------------------

(d) The Waiving Borrower understands that the exercise by Lender of certain
rights and remedies contained in a Security Instrument executed by the other
Borrower (such as a nonjudicial foreclosure sale) may affect or eliminate the
Waiving Borrower’s right of subrogation against the other Borrower and that the
Waiving Borrower may therefore incur a partially or totally nonreimburseable
liability. Nevertheless, the Waiving Borrower hereby authorizes and empowers
Lender to exercise, in its sole and absolute discretion, any right or remedy, or
any combination thereof, which may then be available, since it is the intent and
purpose of the Waiving Borrower that its waivers shall be absolute, independent
and unconditional under any and all circumstances.

(e) In accordance with Section 2856 of the California Civil Code, the Waiving
Borrower also waives any right or defense based upon an election of remedies by
Lender, even though such election (e.g., nonjudicial foreclosure with respect to
any collateral held by Lender to secure repayment of the Other Borrower Secured
Obligation) destroys or otherwise impairs the subrogation rights of the Waiving
Borrower to any right to proceed against the other Borrower for reimbursement,
or both, by operation of Section 580d of the California Code of Civil Procedure
or otherwise.

(f) In accordance with Section 2856 of the California Civil Code, the Waiving
Borrower waives any and all other rights and defenses available to the Waiving
Borrower by reason of Sections 2787 through 2855, inclusive, of the California
Civil Code, including any and all rights or defenses the Waiving Borrower may
have by reason of protection afforded to the other Borrower with respect to the
Other Borrower Secured Obligation pursuant to the antideficiency or other laws
of the State of California limiting or discharging the Other Borrower Secured
Obligation, including Sections 580a, 580b, 580d, and 726 of the California Code
of Civil Procedure.

(g) In accordance with Section 2856 of the California Civil Code and pursuant to
any other Applicable Law, the Waiving Borrower agrees to withhold the exercise
of any and all subrogation, contribution and reimbursement rights against the
other Borrower, against any other person, and against any collateral or security
for the Other Borrower Secured Obligation, including any such rights pursuant to
Sections 2847 and 2848 of the California Civil Code, until the Other Borrower
Secured Obligation has been indefeasibly paid and satisfied in full, all
obligations owed to Lender under the Loan Documents have been fully performed,
and Lender has released, transferred or disposed of all of their right, title
and interest in such collateral or security.

(h) Each Borrower hereby irrevocably and unconditionally agrees that in the
event that, notwithstanding Section 14.04(g) hereof, to the extent its agreement
and waiver set forth in Section 14.04(g) is found by a court of competent
jurisdiction to be void or voidable for any reason and such Borrower has any
subrogation or other rights against any other Borrower, any such claims, direct
or indirect, that such Borrower may have by subrogation rights or other form of
reimbursement, contribution or indemnity, against any other Borrower or to any
security or any such Borrower, shall be and such rights, claims and indebtedness
are hereby deferred, postponed and fully subordinated in time and right of
payment to the prior payment, performance and satisfaction in full of the
Obligations. Until payment and performance in full with interest

 

61



--------------------------------------------------------------------------------

(including post-petition interest in any case under any chapter of the
Bankruptcy Code) of the Obligations, each Borrower agrees not to accept any
payment or satisfaction of any kind of Indebtedness of any other Borrower in
respect of any such subrogation rights arising by virtue of payments made
pursuant to this Article 14, and hereby assigns such rights or indebtedness to
Lender, including the right to file proofs of claim and to vote thereon in
connection with any case under any chapter of the Bankruptcy Code, including the
right to vote on any plan of reorganization. In the event that any payment on
account of any such subrogation rights shall be received by any Borrower in
violation of the foregoing, such payment shall be held in trust for the benefit
of Lender, and any amount so collected should be turned over to Lender for
application to the Obligations.

(i) At any time without notice to the Waiving Borrower, and without affecting or
prejudicing the right of Lender to proceed against the Collateral described in
any Loan Document executed by the Waiving Borrower and securing the Other
Borrower Secured Obligation, (i) the time for payment of the principal of or
interest on, or the performance of, the Other Borrower Secured Obligation may be
extended or the Other Borrower Secured Obligation may be renewed in whole or in
part; (ii) the time for the other Borrower’s performance of or compliance with
any covenant or agreement contained in the Loan Documents evidencing the Other
Borrower Secured Obligation, whether presently existing or hereinafter entered
into, may be extended or such performance or compliance may be waived; (iii) the
maturity of the Other Borrower Secured Obligation may be accelerated as provided
in the related Note or any other related Loan Document; (iv) the related Note or
any other related Loan Document may be modified or amended by Lender and the
other Borrower in any respect, including an increase in the principal amount;
and (v) any security for the Other Borrower Secured Obligation may be modified,
exchanged, surrendered or otherwise dealt with or additional security may be
pledged or mortgaged for the Other Borrower Secured Obligation.

(j) It is agreed among each Borrower and Lender that all of the foregoing
waivers are of the essence of the transaction contemplated by this Agreement and
the Loan Documents and that but for the provisions of this Section 14.04 and
such waivers Lender would decline to enter into this Agreement.

Section 14.05. Joint and Several Obligation; Cross-Guaranty.

Notwithstanding anything contained in this Agreement or the other Loan Documents
to the contrary (but subject to the last sentence of this Section 14.05 and the
provisions of Section 14.01 and Section 14.12), each Borrower shall have joint
and several liability for all Obligations. Notwithstanding the intent of all of
the parties to this Agreement that all Obligations of each Borrower under this
Agreement and the other Loan Documents shall be joint and several Obligations of
each Borrower, each Borrower, on a joint and several basis, hereby irrevocably
guarantees to Lender and its successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Obligations owed or hereafter owing to Lender by each other Borrower.
Subject to Section 14.01, each Borrower agrees that its guaranty obligation
hereunder is an unconditional guaranty of payment and performance and not merely
a guaranty of collection. The Obligations of each Borrower under this Agreement
shall not be subject to any counterclaim, set-off, recoupment, deduction, cross-
claim or defense based upon any claim any Borrower may have against Lender or
any other Borrower.

 

62



--------------------------------------------------------------------------------

Section 14.06. No Impairment.

Each Borrower agrees that the provisions of this Article 14 are for the benefit
of Lender and their successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Borrower and Lender, the
obligations of such other Borrower under the Loan Documents.

Section 14.07. Election of Remedies.

(a) Lender, in its discretion, may (i) bring suit against any one or more
Borrower, jointly and severally, without any requirement that Lender first
proceed against any other Borrower or any other Person; (ii) compromise or
settle with any one or more Borrower, or any other Person, for such
consideration as Lender may deem proper; (iii) release one or more Borrower, or
any other Person, from liability; and (iv) otherwise deal with any Borrower and
any other Person, or any one or more of them, in any manner, or resort to any of
the Collateral at any time held by it for performance of the Obligations or any
other source or means of obtaining payment of the Obligations, and no such
action shall impair the rights of Lender to collect from any Borrower any amount
guaranteed by any Borrower under this Article 14.

(b) If, in the exercise of any of its rights and remedies, Lender shall forfeit
any of its rights or remedies, including its rights to enter a deficiency
judgment against any Borrower or any other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or the like, each Borrower
hereby consents to such action by Lender and waives any claim based upon such
action, even if such action by Lender shall result in a full or partial loss or
any rights of subrogation which each Borrower might otherwise have had but for
such action by Lender. Any election of remedies which results in the denial or
impairment of the right of Lender to seek a deficiency judgment against any
Borrower shall not impair any other Borrower’s obligation to pay the full amount
of the Obligations. In the event Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or any of the Loan
Documents, Lender may bid all or less than the amount of the Obligations and the
amount of such bid need not be paid by Lender but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether Lender
or any other party is the successful bidder, shall be conclusively deemed to be
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
amount of the Obligations guaranteed under this Article 14, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Lender might otherwise be
entitled but for such bidding at any such sale.

Section 14.08. Subordination of Other Obligations.

(a) Each Borrower hereby irrevocably and unconditionally agrees that all amounts
payable from time to time to such Borrower by any other Borrower pursuant to any
agreement, whether secured or unsecured, whether of principal, interest or
otherwise, other than the amounts

 

63



--------------------------------------------------------------------------------

referred to in this Article 14 (collectively, the “Subordinated Obligations”),
shall be and such rights, claims and indebtedness are, hereby deferred,
postponed and fully subordinated in time and right of payment to the prior
payment, performance and satisfaction in full of the Obligations; provided,
however, that payments may be received by any Borrower in accordance with, and
only in accordance with, the provisions of Section 14.08(b) hereof.

(b) Until the Obligations under all the Loan Documents have been finally paid in
full or fully performed and all the Loan Documents have been terminated, each
Borrower irrevocably and unconditionally agrees it will not ask, demand, sue
for, take or receive, directly or indirectly, by set-off, redemption, purchase
or in any other manner whatsoever, any payment with respect to, or any security
or guaranty for, the whole or any part of the Subordinated Obligations, and in
issuing documents, instruments or agreements of any kind evidencing the
Subordinated Obligations, each Borrower hereby agrees that it will not receive
any payment of any kind on account of the Subordinated Obligations, so long as
any of the Obligations under all the Loan Documents are Outstanding or any of
the terms and conditions of any of the Loan Documents are in effect; provided,
however, that, notwithstanding anything to the contrary contained herein, if no
Potential Event of Default or Event of Default or both has occurred and is
continuing under any of the Loan Documents, then (i) payments may be received by
such Borrower in respect of the Subordinated Obligations in accordance with the
stated terms thereof, and (ii) each Borrower and Guarantor shall be permitted to
make distributions in accordance with the terms of the applicable Organizational
Documents. Except as aforesaid, each Borrower agrees not to accept any payment
or satisfaction of any kind of indebtedness of any other Borrower in respect of
the Subordinated Obligations and hereby assigns such rights or indebtedness to
Fannie Mae, including the right to file proofs of claim and to vote thereon in
connection with any case under any chapter of the Bankruptcy Code, including the
right to vote on any plan of reorganization. In the event that any payment on
account of Subordinated Obligations shall be received by any Borrower in
violation of the foregoing, such payment shall be held in trust for the benefit
of Lender, and any amount so collected shall be turned over to Lender upon
demand.

Section 14.09. Insolvency and Liability of Other Borrower.

So long as any of the Obligations are Outstanding, if a petition under any
chapter of the Bankruptcy Code is filed by or against any Borrower (the “Subject
Borrower” for the purposes of Section 14.09, Section 14.10, Section 14.11 and
Section 14.12 of this Agreement), each other Borrower (each, an “Other Borrower”
for the purposes of Section 14.09, Section 14.10, Section 14.11 and
Section 14.12 of this Agreement) agrees to file all claims against the Subject
Borrower in any bankruptcy or other proceeding in which the filing of claims is
required by law in connection with indebtedness owed by the Subject Borrower and
to assign to Lender all rights thereunder up to the amount of such indebtedness.
In all such cases, the Person or Persons authorized to pay such claims shall pay
to Lender the full amount thereof and Lender agrees to pay such Other Borrower
any amounts received in excess of the amount necessary to pay the Obligations.
Each Other Borrower hereby assigns to Lender all of such Borrower’s rights to
all such payments to which such Other Borrower would otherwise be entitled but
not to exceed the full amount of the Obligations. In the event that,
notwithstanding the foregoing, any such payment shall be received by any Other
Borrower before the Obligations shall have been finally paid in full, such
payment shall be held in trust for the benefit of and shall be paid over to
Lender upon demand. Furthermore, notwithstanding the foregoing, the liability of
each Borrower hereunder shall in no way be affected by:

 

64



--------------------------------------------------------------------------------

(a) the release or discharge of any Other Borrower in any creditors’,
receivership, bankruptcy or other proceedings; or

(b) the impairment, limitation or modification of the liability of any Other
Borrower or the estate of any Other Borrower in bankruptcy resulting from the
operation of any present or future provisions of any chapter of the Bankruptcy
Code or other statute or from the decision in any court.

Section 14.10. Preferences, Fraudulent Conveyances, Etc.

If Lender is required to refund, or voluntarily refunds, any payment received
from any Borrower because such payment is or may be avoided, invalidated,
declared fraudulent, set aside or determined to be void or voidable as a
preference, fraudulent conveyance, impermissible setoff or a diversion of trust
funds under the bankruptcy laws or for any similar reason, including without
limitation any judgment, order or decree of any court or administrative body
having jurisdiction over any Borrower or any of its property, or upon or as a
result of the appointment of a receiver, intervenor, custodian or conservator
of, or trustee or similar officer for, any Borrower or any substantial part of
its property, or otherwise, or any statement or compromise of any claim effected
by Lender with any Borrower or any other claimant (a “Rescinded Payment”), then
each Other Borrower’s liability to Lender shall continue in full force and
effect, or each Other Borrower’s liability to Lender shall be reinstated and
renewed, as the case may be, with the same effect and to the same extent as if
the Rescinded Payment had not been received by Lender, notwithstanding the
cancellation or termination of any of the Loan Documents, and regardless of
whether Lender contested the order requiring the return of such payment. In
addition, each Other Borrower shall pay, or reimburse Lender for, all expenses
(including all reasonable attorneys’ fees, court costs and related
disbursements) incurred by Lender in the defense of any claim that a payment
received by Lender in respect of all or any part of the Obligations must be
refunded. The provisions of this Section 14.10 shall survive the termination of
the Loan Documents and any satisfaction and discharge of any Borrower by virtue
of any payment, court order or any federal or state law.

Section 14.11. Maximum Liability of Each Borrower.

Notwithstanding anything contained in this Agreement or any of the Loan
Documents to the contrary, if the obligations of any Borrower under this
Agreement or any of the other Loan Documents or any Security Instruments granted
by any Borrower are determined to exceed the reasonably equivalent value
received by such Borrower in exchange for such obligations or grant of such
Security Instruments under any Fraudulent Transfer Law (as hereinafter defined),
then such liability of such Borrower shall be limited to a maximum aggregate
amount equal to the largest amount that would not render its obligations under
this Agreement or all other Loan Documents subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable state law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other

 

65



--------------------------------------------------------------------------------

liabilities of such Borrower, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Borrower in respect of Indebtedness to any Other Borrower or any other
Person that is an Affiliate of the Other Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Borrower in respect of the Obligations) and after giving effect (as assets) to
the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation, reimbursement, indemnification or
contribution of such Borrower pursuant to Applicable Law or pursuant to the
terms of any agreement including any contribution agreement.

Section 14.12. Liability Cumulative.

The liability of each Borrower under this Article 14 is in addition to and shall
be cumulative with all liabilities of such Borrower to Lender under this
Agreement and all the other Loan Documents to which such Borrower is a party or
in respect of any Obligations of any Other Borrower.

ARTICLE 15

MISCELLANEOUS PROVISIONS

Section 15.01. Counterparts.

To facilitate execution, this Agreement may be executed in any number of
counterparts. It shall not be necessary that the signatures of, or on behalf of,
each party, or that the signatures of all persons required to bind any party,
appear on each counterpart, but it shall be sufficient that the signature of, or
on behalf of, each party, appear on one or more counterparts. All counterparts
shall collectively constitute a single agreement. It shall not be necessary in
making proof of this Agreement to produce or account for more than the number of
counterparts containing the respective signatures of, or on behalf of, all of
the parties hereto.

Section 15.02. Amendments, Changes and Modifications.

This Agreement may be amended, changed, modified, altered or terminated only by
written instrument or written instruments signed by all of the parties hereto.

Section 15.03. Payment of Costs, Fees and Expenses.

In addition to the payments required by Article 10 of this Agreement, Borrower
shall pay, within five (5) days after demand therefor, all reasonable third
party out-of-pocket fees, costs, charges or expenses (including the reasonable
fees and expenses of attorneys, accountants and other experts) incurred by
Lender in connection with:

(a) any amendment, consent or waiver to this Agreement or any of the Loan
Documents (whether or not any such amendments, consents or waivers are entered
into);

 

66



--------------------------------------------------------------------------------

(b) defending or participating in any litigation arising from actions by third
parties and brought against or involving Lender with respect to (i) any
Mortgaged Property, (ii) any event, act, condition or circumstance in connection
with any Mortgaged Property or (iii) the relationship between Lender and
Borrower and Guarantor in connection with this Agreement or any of the
transactions contemplated by this Agreement, except to the extent caused by or
resulting from the gross negligence or willful misconduct of Lender as
determined by a court of competent jurisdiction pursuant to a final
non-appealable court order;

(c) the administration or enforcement of, or preservation of rights or remedies
under, this Agreement or any other Loan Documents or in connection with the
foreclosure upon, sale of or other disposition of any Collateral granted
pursuant to the Loan Documents; or

(d) any disclosure documents, including fees payable to any rating agencies,
including the reasonable fees and expenses of Lender’s attorneys and
accountants.

Borrower shall also pay, on demand, any transfer taxes, documentary taxes,
assessments or charges made by any Governmental Authority solely by reason of
the execution, delivery, filing, recordation, performance or enforcement of any
of the Loan Documents or the Advances. However, Borrower will not be obligated
to pay any franchise, excise, estate, inheritance, income, withholding, excess
profits or similar tax (such taxes, “Excluded Taxes”) of Lender. Any reasonable
third party, out-of-pocket attorneys’ fees and expenses payable by Borrower
pursuant to this Section 15.03 shall be recoverable separately from and in
addition to any other amount included in such judgment, and such obligation is
intended to be severable from the other provisions of this Agreement and to
survive and not be merged into any such judgment. Any amounts payable by
Borrower pursuant to this Section 15.03, with interest thereon if not paid when
due, shall become additional Obligations of Borrower secured by the Loan
Documents. Such amounts shall bear interest from the date such amounts are due
until paid in full at the weighted average, as determined by Lender, of the
interest rates in effect from time to time for each Advance unless collection
from Borrower of interest at such rate would be contrary to Applicable Law, in
which event such amounts shall bear interest at the highest rate which may be
collected from Borrower under Applicable Law. The provisions of this
Section 15.03 are cumulative with, and do not exclude the application and
benefit to Lender of, any provision of any other Loan Document relating to any
of the matters covered by this Section 15.03.

Section 15.04. Payment Procedure.

All payments to be made to Lender pursuant to this Agreement or any of the Loan
Documents shall be made in lawful currency of the United States of America and
in immediately available funds by wire transfer to an account designated by
Lender before 2:00 p.m. (Eastern Standard Time or Eastern Daylight Savings Time,
as applicable) on the date when due.

Section 15.05. Performance/Payments on Business Days.

In any case in which the date by which performance is required or payment to
Lender is required (or the expiration of any time period hereunder shall occur)
is not a Business Day, then such performance or payment (or expiration of such
time period), as applicable, need not occur on such date but may be made on the
next succeeding Business Day with the same force and effect as if made on the
day required herein, except that with respect to any payment, as applicable,
interest shall continue to accrue for the period after such date to the next
Business Day.

 

67



--------------------------------------------------------------------------------

Section 15.06. Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial.

NOTWITHSTANDING ANYTHING IN THE NOTES, THE SECURITY DOCUMENTS OR ANY OF THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, EACH OF THE TERMS AND PROVISIONS, AND
RIGHTS AND OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT AND THE NOTES, GUARANTOR
UNDER THE GUARANTY, AND BORROWER, GUARANTOR AND LENDER UNDER THE OTHER LOAN
DOCUMENTS, SHALL BE GOVERNED BY, INTERPRETED, CONSTRUED AND ENFORCED PURSUANT TO
AND IN ACCORDANCE WITH THE LAWS OF THE DISTRICT OF COLUMBIA (EXCLUDING THE LAW
APPLICABLE TO CONFLICTS OR CHOICE OF LAW) EXCEPT TO THE EXTENT OF PROCEDURAL AND
SUBSTANTIVE MATTERS RELATING ONLY TO (a) THE CREATION, PERFECTION AND
FORECLOSURE OF LIENS AND SECURITY INTERESTS, AND ENFORCEMENT OF THE RIGHTS AND
REMEDIES, AGAINST THE MORTGAGED PROPERTIES, WHICH MATTERS SHALL BE GOVERNED BY
THE LAWS OF THE JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS LOCATED, (b) THE
PERFECTION, THE EFFECT OF PERFECTION AND NON-PERFECTION AND FORECLOSURE OF
SECURITY INTERESTS ON PERSONAL PROPERTY (OTHER THAN DEPOSIT ACCOUNTS), WHICH
MATTERS SHALL BE GOVERNED BY THE LAWS OF THE JURISDICTION DETERMINED BY THE
CHOICE OF LAW PROVISIONS OF THE UNIFORM COMMERCIAL CODE IN EFFECT FOR THE
JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS LOCATED AND (c) THE PERFECTION,
THE EFFECT OF PERFECTION AND NON-PERFECTION AND FORECLOSURE OF DEPOSIT ACCOUNTS,
WHICH MATTERS SHALL BE GOVERNED BY THE LAWS OF THE JURISDICTION IN WHICH THE
DEPOSIT ACCOUNT IS LOCATED. BORROWER, GUARANTOR AND LENDER AGREE THAT ANY
CONTROVERSY ARISING UNDER OR IN RELATION TO THE NOTES, THE SECURITY DOCUMENTS
(OTHER THAN THE SECURITY INSTRUMENTS) OR ANY OTHER LOAN DOCUMENT SHALL BE,
EXCEPT AS OTHERWISE PROVIDED HEREIN, LITIGATED IN THE DISTRICT OF COLUMBIA. THE
LOCAL AND FEDERAL COURTS AND AUTHORITIES WITH JURISDICTION IN THE DISTRICT OF
COLUMBIA SHALL, EXCEPT AS OTHERWISE PROVIDED HEREIN, HAVE JURISDICTION OVER ALL
CONTROVERSIES WHICH MAY ARISE UNDER OR IN RELATION TO THE LOAN DOCUMENTS,
INCLUDING THOSE CONTROVERSIES RELATING TO THE EXECUTION, JURISDICTION, BREACH,
ENFORCEMENT OR COMPLIANCE WITH THE NOTES, THE SECURITY DOCUMENTS (OTHER THAN THE
SECURITY INSTRUMENTS) OR ANY OTHER ISSUE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH ANY OF THE LOAN DOCUMENTS. BORROWER, GUARANTOR AND LENDER
IRREVOCABLY CONSENT TO SERVICE, JURISDICTION, AND VENUE OF SUCH COURTS FOR ANY
LITIGATION ARISING FROM THE NOTES, THE SECURITY DOCUMENTS OR ANY OF THE OTHER
LOAN DOCUMENTS, AND WAIVES ANY OTHER VENUE TO WHICH IT MIGHT BE ENTITLED BY
VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR OTHERWISE. NOTHING CONTAINED HEREIN,
HOWEVER, SHALL PREVENT LENDER FROM BRINGING ANY SUIT,

 

68



--------------------------------------------------------------------------------

ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST BORROWER AND GUARANTOR AND
AGAINST THE COLLATERAL IN ANY OTHER JURISDICTION. INITIATING SUCH SUIT, ACTION
OR PROCEEDING OR TAKING SUCH ACTION IN ANY OTHER JURISDICTION SHALL IN NO EVENT
CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE
DISTRICT OF COLUMBIA SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF BORROWER AND
GUARANTOR AND LENDER AS PROVIDED HEREIN OR THE SUBMISSION HEREIN BY BORROWER AND
GUARANTOR TO PERSONAL JURISDICTION WITHIN THE DISTRICT OF COLUMBIA. BORROWER AND
GUARANTOR (i) COVENANT AND AGREE NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO
ANY ISSUE ARISING UNDER ANY OF THE LOAN DOCUMENTS TRIABLE BY A JURY AND
(ii) WAIVE ANY RIGHT TO TRIAL BY JURY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST. THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL WOULD OTHERWISE
ACCRUE. FURTHER, BORROWER AND GUARANTOR HEREBY CERTIFY THAT NO REPRESENTATIVE OR
AGENT OF LENDER (INCLUDING, BUT NOT LIMITED TO, LENDER’S COUNSEL) HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, TO BORROWER AND GUARANTOR THAT LENDER WILL
NOT SEEK TO ENFORCE THE PROVISIONS OF THIS SECTION 15.06. THE FOREGOING
PROVISIONS WERE KNOWINGLY, WILLINGLY AND VOLUNTARILY AGREED TO BY BORROWER AND
GUARANTOR UPON CONSULTATION WITH INDEPENDENT LEGAL COUNSEL SELECTED BY
BORROWER’S AND GUARANTOR’S FREE WILL.

Section 15.07. Severability.

In the event any provision of this Agreement or in any other Loan Document shall
be held invalid, illegal or unenforceable in any jurisdiction, such provision
will be severable from the remainder hereof as to such jurisdiction and the
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired in any jurisdiction.

Section 15.08. Notices.

(a) Manner of Giving Notice. Each notice, direction, certificate or other
communication hereunder (in this Section 15.08 referred to collectively as
“notices” and singularly as a “notice”) which any party is required or permitted
to give to the other party pursuant to this Agreement shall be in writing and
shall be deemed to have been duly and sufficiently given if:

(i) personally delivered with proof of delivery thereof (any notice so delivered
shall be deemed to have been received at the time so delivered);

(ii) sent by Federal Express (or other similar reputable overnight courier)
designating morning delivery (any notice so delivered shall be deemed to have
been received on the Business Day it is delivered by the courier);

 

69



--------------------------------------------------------------------------------

(iii) sent by telecopier or facsimile machine which automatically generates a
transmission report that states the date and time of the transmission, the
length of the document transmitted, and the telephone number of the recipient’s
telecopier or facsimile machine (to be confirmed with a copy thereof sent in
accordance with paragraphs (i) or (ii) above within two (2) Business Days) (any
notice so delivered shall be deemed to have been received (A) on the date of
transmission, if so transmitted before 5:00 p.m. (local time of the recipient)
on a Business Day, or (B) on the next Business Day, if so transmitted on or
after 5:00 p.m. (local time of the recipient) on a Business Day or if
transmitted on a day other than a Business Day), addressed to the parties as
follows:

As to Borrower

  and Guarantor: c/o Fortress Investment Group LLC

1345 Avenue of the Americas, 46th Floor

New York, NY 10105

Attention: Brian Sigman

Telephone:(212) 479-5343

Telecopy No: (212) 798-6070

 

  with a copy to: Skadden, Arps, Slate, Meagher & Flom LLP

155 N. Wacker Drive

Chicago, Illinois 60606

Attn: Nancy Olson

Fax: (312) 407-8584

 

  As to Lender: Oak Grove Commercial Mortgage, LLC

2177 Youngman Avenue, #300

St. Paul, MN 55116

Attention: Servicing Department

Telecopy No.:(763) 656-4440

 

  As to Fannie Mae: Fannie Mae

3900 Wisconsin Avenue, N.W.

Washington, D.C. 20016-2899

Attention: Vice President for Multifamily Asset Management

Telecopy No.:(202) 752-0435

 

  with a copy to: Venable LLP

575 7th Street, N.W.

Washington, D.C. 20004

Attention: Stephanie L. DeLong, Esq.

Telecopy No.:(202) 344-8300

 

70



--------------------------------------------------------------------------------

(b) Change of Notice Address. Any party may, by notice given pursuant to this
Section 15.08, change the person or persons and/or address or addresses, or
designate an additional person or persons or an additional address or addresses,
for its notices, but notice of a change of address shall only be effective upon
receipt. Each party agrees that it shall not refuse or reject delivery of any
notice given hereunder, that it shall acknowledge, in writing, receipt of the
same upon request by the other party and that any notice rejected or refused by
it shall be deemed for all purposes of this Agreement to have been received by
the rejecting party on the date so refused or rejected, as conclusively
established by the records of the U.S. Postal Service, the courier service or
facsimile.

Section 15.09. Further Assurances and Corrective Instruments.

(a) Further Assurances. To the extent permitted by law, the parties hereto agree
that they shall, from time to time, execute, acknowledge and deliver, or cause
to be executed, acknowledged and delivered, such supplements hereto and such
further instruments as Lender or Borrower may reasonably request to preserve
Lender’s perfected lien status, or effectuate the intention of or facilitate the
performance of this Agreement or any Loan Document.

(b) Further Documentation. Without limiting the generality of subsection (a), in
the event any further documentation or information is required by Lender to
correct patent mistakes in the Loan Documents, materials relating to the Title
Insurance Policies or the funding of the Advances, Borrower shall provide, or
cause to be provided to Lender, at its cost and expense, such documentation or
information to the extent reasonably required. Borrower shall execute and
deliver to Lender such documentation, including any amendments, corrections,
deletions or additions to the Notes, the Security Instruments or the other Loan
Documents as is reasonably required by Lender.

(c) Compliance with Investor Requirements. Without limiting the generality of
subsection (a), Borrower shall take all reasonable actions necessary to comply
with the requirements of Lender to enable Lender to sell any MBS backed by an
Advance or preserve the federal income tax treatment of any MBS trust that
directly or indirectly holds an Advance and issues MBS as a fixed investment
trust or real estate mortgage investment conduit, as the case may be, within the
meaning of the Treasury Regulations.

Section 15.10. Term of this Agreement.

This Agreement shall continue in effect until the Termination Date.

Section 15.11. Assignments; Third-Party Rights.

Borrower shall not assign this Agreement, or delegate any of its obligations
hereunder, without the prior written consent of Lender. Subject to
Section 15.21, Lender may assign its rights and obligations under this Agreement
separately or together, without Borrower’s consent, only to Fannie Mae or other
entity if such assignment is made with the intent that such entity will further
assign rights and obligations to Fannie Mae, but may not delegate its
obligations under this Agreement unless it first receives Fannie Mae’s written
approval. Upon assignment to Fannie Mae, subject to Section 15.21, Fannie Mae
shall be permitted to further assign its rights and obligations under this
Agreement. Fannie Mae shall be permitted to hold, sell or securitize Advances
made hereunder without Borrower’s consent.

 

71



--------------------------------------------------------------------------------

Section 15.12. Headings.

Article and Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

Section 15.13. General Interpretive Principles.

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, (a) the terms defined in Appendix I and
elsewhere in this Agreement have the meanings assigned to them in this Agreement
and include the plural as well as the singular, and the use of any gender herein
shall be deemed to include the other genders; (b) accounting terms not otherwise
defined herein have the meanings assigned to them in accordance with GAAP;
(c) references herein to “Articles,” “Sections,” “subsections,” “paragraphs” and
other subdivisions without reference to a document are to designated Articles,
Sections, subsections, paragraphs and other subdivisions of this Agreement;
(d) a reference to a subsection without further reference to a Section is a
reference to such subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions; (e) a reference to an Exhibit or a Schedule without a further
reference to the document to which the Exhibit or Schedule is attached is a
reference to an Exhibit or Schedule to this Agreement; (f) the words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Agreement
as a whole and not to any particular provision; (g) the word “including” means
“including, but not limited to;” (h) any reference to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time; (i) all references to a separate instrument or agreement shall
include such instrument or agreement as the same may be amended or supplemented
from time to time pursuant to the applicable provisions thereof; (j) whenever
Borrower’s knowledge is implicated in this Agreement or the phrase “to
Borrower’s knowledge” or a similar phrase is used in this Agreement, Borrower’s
knowledge or such phrase(s) shall be interpreted to mean to the best of
Borrower’s knowledge after reasonable and diligent inquiry and investigation;
and (k) any act or action required to be performed by Borrower with respect to
the management or operation of the Mortgaged Property, including any licensing
or insurance requirements, under this Agreement shall be interpreted as
requiring Borrower either to perform such act or action directly or to cause a
Property Operator or other appropriate agent to perform such act or action; any
act or action that Borrower is prohibited from performing with respect to the
management or operation of the Mortgaged Property, including any licensing or
insurance requirements, under this Agreement shall be interpreted as prohibiting
Borrower from performing such act or action and prohibiting Property Operator or
other appropriate agent from performing such act or action.

Section 15.14. Interpretation.

The parties hereto acknowledge that each party and their respective counsel have
participated in the drafting and revision of this Agreement and the Loan
Documents. Accordingly, the parties agree that any rule of construction which
disfavors the drafting party shall not apply in the interpretation of this
Agreement and the Loan Documents or any amendment or supplement or exhibit
hereto or thereto. In the event of any conflict between the provisions of this
Agreement and any of the Loan Documents, the provisions of this Agreement shall
control.

 

72



--------------------------------------------------------------------------------

Section 15.15. Standards for Decisions, Etc.

Unless otherwise provided herein, if Lender’s approval is required for any
matter hereunder, such approval may be granted or withheld in Lender’s sole and
absolute discretion. Unless otherwise provided herein, if Lender’s designation,
determination, selection, estimate, action or decision is required, permitted or
contemplated hereunder, such designation, determination, selection, estimate,
action or decision shall be made in Lender’s sole and absolute discretion.

Section 15.16. Decisions in Writing.

Any approval, designation, determination, selection, action or decision of
Lender or Borrower must be in writing to be effective.

Section 15.17. Approval of Waivers.

Unless otherwise agreed by Lender, any modifications set forth in this Agreement
and the other Loan Documents which are modifications to or waivers from the
terms and conditions applicable to similar loans made by Lender and sold to
Fannie Mae shall remain in effect with respect to a Mortgaged Property or an
Advance only for so long as such Mortgaged Property and Advance are subject to
this Agreement and such Borrower is controlled by Guarantor and is a party to
this Agreement.

Section 15.18. USA Patriot Act.

Lender hereby notifies each Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with such Act.

Section 15.19. All Asset Filings.

If Lender believes that an “all-asset” collateral description, as contemplated
by Section 9-504(2) of the UCC, is appropriate as to any Collateral under any
Loan Document, Lender is irrevocably authorized to use such a collateral
description, whether in one or more separate filings or as part of the
collateral description in a filing that particularly describes the Collateral.

Section 15.20. Recitals.

The Recitals set forth in this Agreement are incorporated herein as if fully set
forth in the body of the Agreement.

 

73



--------------------------------------------------------------------------------

Section 15.21. Registry.

Transfer Record Custodian, acting solely for this purpose as an agent of
Borrower, shall maintain at its offices a register for the recordation of the
names and addresses of, and principal amounts and stated interest owing to, each
owner of a Note pursuant to the terms hereof from time to time (the “Register”);
provided, that the failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s Obligations in respect of the
Credit Facility. The entries in the Register shall be conclusive, and Borrower
and Lender shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as an owner of a Note hereunder for all purposes,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower and Lender, at any reasonable time and from time to time
upon reasonable prior notice.

[Remainder of page intentionally left blank.]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BORROWER: CANYON CREEK OWNER LLC, a Delaware limited liability company By:   /s/
Brian Sigman Name: Brian Sigman Title: Chief Financial Officer DESERT FLOWER
OWNER LLC, a Delaware limited liability company By:   /s/ Brian Sigman Name:
Brian Sigman Title: Chief Financial Officer ORCHARD PARK OWNER LLC, a Delaware
limited liability company By:   /s/ Brian Sigman Name: Brian Sigman Title: Chief
Financial Officer REGENT COURT OWNER LLC, a Delaware limited liability company
By:   /s/ Brian Sigman Name: Brian Sigman Title: Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

SHELDON PARK OWNER LLC, a Delaware
limited liability company By:   /s/ Brian Sigman Name: Brian Sigman Title: Chief
Financial Officer SUN OAK OWNER LLC, a Delaware limited liability company By:  
/s/ Brian Sigman Name: Brian Sigman Title: Chief Financial Officer SUNSHINE
VILLA OWNER LLC, a Delaware limited liability company By:   /s/ Brian Sigman
Name: Brian Sigman Title: Chief Financial Officer WILLOW PARK OWNER LLC, a
Delaware limited liability company By:   /s/ Brian Sigman Name: Brian Sigman
Title: Chief Financial Officer

 

S-2



--------------------------------------------------------------------------------

GUARANTOR: TRS LLC, a Delaware limited liability company By:   /s/ Andrew White
Name: Andrew White Title: CEO, President & Secretary PROPCO LLC, a Delaware
limited liability company By:   /s/ Andrew White Name: Andrew White Title: CEO,
President & Secretary

 

S-3



--------------------------------------------------------------------------------

LENDER: OAK GROVE COMMERCIAL MORTGAGE, LLC, a Delaware limited liability company
By:   /s/ Beverly D. Berquam Name:   Beverly D. Berquam Title:   Vice President

 

S-4



--------------------------------------------------------------------------------

APPENDIX I

DEFINITIONS

For all purposes of the Agreement, the following terms shall have the respective
meanings set forth below:

“Addition” has the meaning set forth in Section 3.02(a).

“Addition Request” means a written request, substantially in the form of Exhibit
L to this Agreement, to add Additional Mortgaged Properties to the Collateral
Pool as set forth in Section 3.02(a).

“Additional Borrower” means a Single Purpose Entity that is directly or
indirectly wholly owned by Guarantor and controlled or managed by Fortress, is
the owner of an Additional Mortgaged Property, and is not a Prohibited Person,
or owned, directly or indirectly, by a Prohibited Person, which entity has been
approved by Lender and becomes a Borrower under the Agreement and the applicable
Loan Documents.

“Additional Collateral” means an Additional Mortgaged Property or a Substitute
Mortgaged Property.

“Additional Collateral Due Diligence Fees” means the due diligence fees paid by
Borrower to Lender with respect to each Additional Mortgaged Property or
Substitute Mortgaged Property, as set forth in Section 10.02(b).

“Additional Mortgaged Property” means each Seniors Housing Facility owned by any
Borrower or Additional Borrower (either in fee simple or as tenant under a
ground lease) and added to the Collateral Pool after the Initial Closing Date
pursuant to Article 3.

“Additional Origination Fee” has the meaning set forth in Section 10.01(b).

“Adjustable Rate” means the adjustable rate of interest based on the Applicable
Index as set forth in each Variable Facility Note evidencing a Variable Advance.

“Advance” means a Variable Advance or a Fixed Advance.

“Advance Amount” means the lesser of (a) the amount that would result in an
Aggregate Loan to Value Ratio of not more than sixty percent (60%), or (b) the
amount that would result in (i) an Aggregate Debt Service Coverage Ratio of not
less than 1.55:1.0 for the portion of the Advance drawn from the Fixed Facility
Commitment and (ii) an Aggregate Debt Service Coverage Ratio of not less than
1.35:1.0 for the portion of the Advance drawn from the Variable Facility
Commitment, provided that such amount shall not exceed one hundred
percent (100%) of the amount that would result from using the calculation set
forth in (i) above.

“Advance Request” means a written request substantially in the form of Exhibit K
to the Agreement.

 

Appendix-1



--------------------------------------------------------------------------------

“Affiliate” or “Affiliated” means, when used with reference to a specified
Person, (a) any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with,
the specified Person.

“Aggregate Debt Service Coverage Ratio” means, for any specified date, the ratio
(expressed as a percentage) of —

 

  (a) the aggregate of the Net Operating Income for the Mortgaged Properties

to

 

  (b) the Facility Debt Service on the specified date.

“Aggregate Loan to Value Ratio” means, for any specified date, the ratio
(expressed as a percentage) of —

 

  (a) the Advances Outstanding on the specified date,

to

 

  (b) the aggregate of the Valuations most recently obtained prior to the
specified date for all of the Mortgaged Properties.

“Agreement” means this Agreement, as it may be amended, restated, supplemented
or otherwise modified from time to time, including all Recitals, Appendices and
Exhibits to the Agreement, each of which is hereby incorporated into the
Agreement by this reference.

“Allocable Facility Amount” means the portion of the then Outstanding Advances
allocated to a particular Mortgaged Property by Lender in accordance with the
Agreement.

“Alterations” has the meaning set forth in Section 8.10.

“Alternate Coverage and LTV Tests” means, for any specified date, each of the
following financial tests:

(a) the Aggregate Loan to Value Ratio does not exceed fifty-five percent (55%),
and

(b) the Aggregate Debt Service Coverage Ratio is not less than (i) 1.75:1.0 with
respect to the portion of the Advances drawn from the Fixed Facility Commitment,
and (ii) 1.55:1.0 with respect to the portion of the Advances drawn from the
Variable Facility Commitment.

“Amortization Period” means the period of thirty (30) years.

“Applicable Index” means (a) with respect to any Variable Advance that is made
pursuant to the Fannie Mae Structured Adjustable Rate Mortgage Product, either
One-Month LIBOR or Three-Month LIBOR, and (b) with respect to any other Variable
Advance, the index pursuant to which the Adjustable Rate is determined, as set
forth in the applicable Variable Facility Note.

 

Appendix-2



--------------------------------------------------------------------------------

“Applicable Law” means (a) all applicable provisions of all constitutions,
statutes, rules, regulations and orders of all governmental bodies, all
Governmental Approvals and all orders, judgments and decrees of all courts and
arbitrators, (b) all applicable zoning, building, environmental and other laws,
ordinances, rules, regulations and restrictions of any Governmental Authority
affecting the ownership, management, use, operation, maintenance or repair of
any Mortgaged Property, including the Americans with Disabilities Act (if
applicable), the Fair Housing Amendment Act of 1988 and Hazardous Materials Laws
(as defined in the Security Instrument), (c) any building permits or any
conditions, easements, rights-of-way, covenants, restrictions of record or any
recorded or unrecorded agreement affecting any Mortgaged Property including
planned development permits, condominium declarations, and reciprocal easement
and regulatory agreements with any Governmental Authority, (d) all applicable
laws, ordinances, rules and regulations, whether in the form of rent control,
rent stabilization or otherwise, that limit or impose conditions on the amount
of rent that may be collected from the units of any Mortgaged Property, and
(e) requirements of insurance companies or similar organizations which have
provided insurance with respect to Borrower or any Mortgaged Property.

“Appraisal” means an appraisal of Seniors Housing Facility conforming to the
requirements of Lender for similar loans anticipated to be sold to Fannie Mae
and accepted by Lender.

“Appraised Value” means the value set forth in an Appraisal.

“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
as now and hereafter in effect, or any successor statute.

“Borrower” means, individually and collectively, (a) CANYON CREEK OWNER LLC,
(b) DESERT FLOWER OWNER LLC, (c) ORCHARD PARK OWNER LLC, (d) REGENT COURT OWNER
LLC, (e) SHELDON PARK OWNER LLC, (f) SUN OAK OWNER LLC, (g) SUNSHINE VILLA OWNER
LLC, (h) WILLOW PARK OWNER LLC, each a Delaware limited liability company, and
(i) any Additional Borrower becoming a party to this Agreement and the other
Loan Documents.

“Borrower Agent” has the meaning set forth in Section 14.03(a).

“Borrower Party” means, individually and collectively, any Targeted Entity and
FIG (or HoldCo, after the HoldCo Event).

“Business Day” means any day other than a Saturday, Sunday or any other day on
which Lender or Fannie Mae is not open for business.

“Calendar Day” means any day in the Calendar Year.

 

Appendix-3



--------------------------------------------------------------------------------

“Calendar Quarter” means, with respect to any year, any of the following three
month periods: (a) January-February-March; (b) April-May-June;
(c) July-August-September; and (d) October-November-December.

“Calendar Year” means the twelve (12) month period from the first day of January
to and including the last day of December, and each twelve (12) month period
thereafter.

“Capitalization Rate” means, for each Mortgaged Property, a capitalization rate
reasonably selected by Lender for use in determining the Valuations, as
disclosed to Borrower upon written request therefor from time to time.

“Cap Security Agreement” means, with respect to an Interest Rate Cap, the
Interest Rate Cap Security, Pledge and Assignment Agreement between Borrower and
Lender, for the benefit of Lender, in the form attached as Exhibit D to this
Agreement as such form or agreement may be amended, modified, supplemented or
restated from time to time.

“Cash Collateral Account” means the cash collateral account established pursuant
to the Cash Collateral Agreement.

“Cash Collateral Agreement” means a cash collateral, security and custody
agreement by and among Fannie Mae, Borrower and a collateral agent for Fannie
Mae.

“Cash Equivalents” means Permitted Investments having maturities of not more
than twelve (12) months from the date of acquisition of such Permitted
Investments.

“Certificate of Borrower Parties” means the written instrument substantially in
the form of Exhibit J to the Agreement.

“Change of Control” means the earliest to occur of the following, as applicable:

(a) the date on which a Person becomes (by acquisition, consolidation, merger or
otherwise), directly or indirectly, the beneficial owner of more than
twenty-five percent (25%) of the total Ownership Interest of any Targeted Entity
then outstanding if at such time Fortress, Newcastle, HoldCo and/or any Fortress
Managed Fund, collectively, owns less than seventy-five percent (75%) of the
total Ownership Interest of such Targeted Entity;

(b) if any Targeted Entity is a limited partnership a Transfer of any general
partnership interest in such Targeted Entity;

(c) if any Targeted Entity is a limited liability company, a Transfer resulting
in a change of manager;

(d) the replacement (other than solely by reason of retirement at age sixty or
older, death or disability) of more than fifty percent (50%) (or such lesser
percentage as is required for decision-making by the board of directors or an
equivalent governing body) of the members of the board of directors (or an
equivalent governing body) of any Targeted Entity (excluding Newcastle (and
HoldCo on and after the HoldCo Event)) over a one-year period from the

 

Appendix-4



--------------------------------------------------------------------------------

directors who constituted such board of directors at the beginning of such
period and such replacement shall not have been approved by a vote of at least a
majority of the board of directors of such Targeted Entity then still in office
who either were members of such board of directors at the beginning of such
one-year period or whose election as members of the board of directors was
previously so approved (it being understood and agreed that in the case of any
entity governed by a trustee, board of managers, or other similar governing
body, the foregoing clause (b) shall apply thereto by substituting such
governing body and the members thereof for the board of directors and members
thereof, respectively); and

(e) the date on which a Fortress Managed Fund ceases to control the management
of Newcastle provided, on and after the HoldCo Event, the foregoing shall not
apply and a Change of Control shall be deemed to have occurred if a Fortress
Managed Fund ceases to control the management of HoldCo.

“Closing Date” means the Initial Closing Date and each date after the Initial
Closing Date on which the funding or other transaction requested in a Request is
required to take place.

“Collateral” means the Mortgaged Properties and other collateral from time to
time or at any time encumbered by the Security Instruments, or any other
property securing Borrower’s obligations under the Loan Documents.

“Collateral Event” means, individually and collectively, a Release,
Substitution, Addition, Future Advance, Conversion and/or any extension of a
Maturity Date.

“Collateral Pool” means all of the Collateral.

“Commitment” means, at any time, the sum of the Fixed Facility Commitment and
the Variable Facility Commitment.

“Compliance Certificate” means a certificate of Borrower substantially in the
form of Exhibit F to the Agreement.

“Compliance Letter” has the meaning set forth in Section 8.03(a).

“Confirmation of Guaranty” means a confirmation of any Guaranty executed by
Guarantor in connection with any Request (excluding any Credit Facility
Termination Request) after the Initial Closing, substantially in the form of
Exhibit E-2 to the Agreement.

“Confirmation of Obligations” means a document substantially in the form of
Exhibit M to the Agreement.

“Control” (or any variation of such term) of one entity (the “controlled
entity”) by another (the “controlling entity”) means that the controlling entity
has the power and authority, directly or indirectly, to direct or cause the
direction of the management and policies of the controlled entity, by contract
or otherwise.

“Conversion” has the meaning set forth in Section 1.06.

 

Appendix-5



--------------------------------------------------------------------------------

“Conversion Amendment” means an amendment to this Agreement reflecting the
Conversion of all or any portion of any Variable Advance to a Fixed Advance.

“Conversion Availability Period” means with respect to a Conversion of all or a
portion of a Variable Advance, the date beginning on the first day of the month
following twelve (12) complete months after the Closing Date of such Variable
Advance and ending on the earlier of (a) the last day of the fourth month prior
to the maturity date of such Variable Advance or (b) the last day of the month
following the date ten (10) years after the Initial Closing Date.

“Conversion Documents” means the Conversion Amendment, together with an
amendment to each Security Document if required by Lender and other applicable
Loan Documents, in form and substance satisfactory to Lender, reflecting the
Conversion of all or a portion of a Variable Advance to a Fixed Advance.

“Conversion Request” means a written request, substantially in the form of
Exhibit H to the Agreement, to convert all or a portion of a Variable Advance to
a Fixed Advance.

“Coverage and LTV Tests” means, for any specified date, each of the following
financial tests:

(a) the Aggregate Loan to Value Ratio does not exceed sixty percent (60%), and

(b) the Aggregate Debt Service Coverage Ratio is not less than (i) 1.55:1.0 with
respect to the portion of the Advances drawn from the Fixed Facility Commitment,
and (ii) 1.35:1.0 with respect to the portion of the Advances drawn from the
Variable Facility Commitment.

“Credit Facility” means the Fixed Facility and the Variable Facility.

“Credit Facility Termination Documents” means the instruments releasing the
Security Instruments as liens on the Mortgaged Properties, UCC-3 Termination
Statements terminating the UCC-1 Financing Statements in favor of Lender, and
such other documents and instruments necessary to evidence the release of the
Collateral from any lien securing the Obligations, and the Notes, all in
connection with the termination of the Agreement and the Credit Facility
pursuant to Article 4.

“Credit Facility Termination Request” means a written request, substantially in
the form of Exhibit N to the Agreement, to terminate the Agreement and the
Credit Facility pursuant to Section 4.02(a).

“Debt Service Amounts” has the meaning set forth in Section 14.01(b).

“Debt Service Coverage Ratio” means for any Mortgaged Property, for any
specified date, the ratio (expressed as a percentage) of –

(a) the aggregate of the Net Operating Income for the preceding twelve
(12) month period for the subject Mortgaged Property

 

Appendix-6



--------------------------------------------------------------------------------

to

(b) the Facility Debt Service on the specified date, assuming, for the purpose
of calculating the Facility Debt Service for this definition, that Advances
Outstanding shall be the Allocable Facility Amount, in each case, for the
subject Mortgaged Property.

“Employee Benefit Plan” has the meaning as defined in Section 3(3) of ERISA.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Person, any entity that, together
with such Person, would be treated as a single employer under Section 414(b) or
(c) of the Internal Revenue Code, or Section 4001(a)(14) of ERISA, or the
regulations thereunder. For purposes of this definition, it shall be assumed
that each entity is a “trade or business” unless Borrower provides a written
opinion of counsel satisfactory to Lender establishing that an entity is not a
“trade or business.”

“Event of Default” means any event defined to be an “Event of Default” under
Article 11.

“Facility Debt Service” means –

(a) For all purposes other than determining the Strike Rate, the sum of the
amount of interest and principal amortization that would be payable during the
applicable period determined by Lender immediately succeeding the date of
determination, except that:

(1) each Variable Advance to be obtained shall be deemed to require level
monthly payments of principal and interest (at an interest rate equal to (A) the
Applicable Index plus (B) the Margin (or until rate locked, the indicative
pricing, as determined pursuant to the Underwriting and Servicing Requirements)
plus (C) a stressed underwriting margin of 300 basis points (3.00%) or such
lower stressed underwriting margin determined pursuant to the Underwriting and
Servicing Requirements, plus (D) any Monthly Cap Escrow Payment, in an amount
necessary to fully amortize the original principal amount of the Variable
Advance over the Amortization Period;

(2) each Variable Advance Outstanding shall be deemed to require level monthly
payments of principal and interest (at an interest rate equal to (A) the Strike
Rate applicable to such Advance based on the weighted average of the Strike Rate
for all Outstanding Interest Rate Caps, plus (B) the Margin, plus (C) any
Monthly Cap Escrow Payment in an amount necessary to fully amortize the original
principal amount of the Variable Advance over the Amortization Period;

(3) each Fixed Advance to be obtained or Variable Advance to be converted shall
be deemed to require level monthly payments of principal and interest (at an
interest rate equal to (A) the greater of (i) the applicable underwriting
interest rate floor as calculated in accordance with Lender’s Underwriting and
Servicing Requirements or (ii)

 

Appendix-7



--------------------------------------------------------------------------------

the base United States Treasury Index Rate for securities having a maturity
substantially similar to the maturity of the Fixed Advance, plus (B) the Fixed
Facility Fee (or until rate locked, the estimated Fixed Facility Fee as
determined pursuant to the Underwriting and Servicing Requirements) in an amount
necessary to fully amortize the original principal amount of the Fixed Advance
over the Amortization Period;

(4) each Fixed Advance Outstanding shall be deemed to require level monthly
payments of principal and interest (at the Interest Rate for such Fixed Advance
as set forth in the applicable Note) in an amount necessary to fully amortize
the original principal amount of such Fixed Advance over the Amortization
Period.

“Facility Operating Agreement” means, individually and collectively, any of an
Operating Lease, Sublease, Management Agreement or any other agreement setting
forth the responsibilities for the operation, management, maintenance or
administration of the Mortgaged Property as a Seniors Housing Facility.

“Fannie Mae” means the corporation duly organized under the Federal National
Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq. and duly
organized and existing under the laws of the United States.

“Fees” means Additional Collateral Due Diligence Fee, Additional Origination
Fee, Fixed Facility Fee, Initial Due Diligence Fee, Initial Origination Fee,
Release Fee, Substitution Fee, Variable Facility Fee, and any and all other fees
payable by Borrower as specified in the Agreement.

“Fifth Anniversary” means the date that is the first day of the month following
the date five (5) years after the Initial Closing Date.

“FIG” means FIG LLC, the manager of Newcastle pursuant to that certain Amended
and Restated Management and Advisory Agreement dated as of June 23, 2003 or any
other subsidiary of Fortress that is majority owned directly or indirectly and
Controlled directly or indirectly by Fortress (together with its principals)
that has entered into a management and advisory arrangement in substantially the
same form as the management and advisory agreement between Newcastle and FIG on
the date hereof or in any other form reasonably acceptable to Lender.

“First Anniversary” means the date that is the first day of the month following
the date one (1) year after the Initial Closing Date.

“Fixed Advance” means a fixed rate loan made by Lender to Borrower under the
Fixed Facility Commitment evidenced by a Fixed Facility Note.

“Fixed Facility” means the agreement of Lender to make Fixed Advances to
Borrower pursuant to Section 1.01.

“Fixed Facility Commitment” means $65,000,000.00, plus such amount as Borrower
may elect to add to or convert to the Fixed Facility Commitment in accordance
with Section 1.06, plus any additional Commitment for a Fixed Advance pursuant
to Section 2.05 and/or Article 3.

 

Appendix-8



--------------------------------------------------------------------------------

“Fixed Facility Fee” means for any Fixed Advance, the number of basis points
mutually agreed to by Borrower and Lender at the time as the Fixed Facility Fee
for such Fixed Advance (which shall be no more than the amount then being
charged by Lender to other borrowers on credit facilities having similar
characteristics regarding leverage, recourse and other material terms as
determined by Lender), provided that for any Fixed Advance converted from a
Variable Advance within five (5) years of the Closing Date of such original
Variable Advance, the Fixed Facility Fee shall be the same as the original
Variable Facility Fee for such Advance.

“Fixed Facility Note” means a promissory note, in the form attached as Exhibit B
to the Agreement (as such form may be modified from time to time), which will be
issued by Borrower to Lender, concurrently with the funding of each Fixed
Advance.

“Fortress” means Fortress Investment Group LLC.

“Fortress Managed Fund” means a subsidiary of Fortress that is majority owned
directly or indirectly and Controlled directly or indirectly by Fortress
(together with its principals) that has entered into a management and advisory
arrangement in substantially the same form as the management and advisory
agreement between Newcastle and FIG on the date hereof or in any other form
reasonably acceptable to Lender.

“Fraudulent Transfer Laws” has the meaning set forth in Section 14.11 of the
Agreement.

“Funding Commitment” has the meaning set forth in Section 2.01(c).

“Future Advance” has the meaning set forth in Section 2.05.

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time, consistently applied.

“General Conditions” has the meaning set forth in Article 5.

“Governmental Approval” means an authorization, permit, consent, approval,
license, registration or exemption from registration or filing with, or report
to, any Governmental Authority.

“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence having jurisdiction over any Borrower, Guarantor, Property Operator
and/or Mortgaged Properties.

“Gross Revenues” means, for any specified period and for any specified purpose,
with respect to any Seniors Housing Facility, all income in respect of such
Seniors Housing Facility determined in accordance with the Underwriting and
Servicing Requirements based on the certified operating statement for such
specified period.

 

Appendix-9



--------------------------------------------------------------------------------

“Guarantor” means PROPCO LLC and TRS LLC, each a Delaware limited liability
company, jointly and severally.

“Guaranty” means that certain Guaranty to be executed by Guarantor in the form
of Exhibit E-1 to this Agreement.

“Hazardous Materials,” with respect to any Mortgaged Property, has the meaning
given that term in the Security Instrument encumbering the Mortgaged Property.

“Hazardous Materials Law”, with respect to any Mortgaged Property, has the
meaning given that term in the Security Instrument encumbering the Mortgaged
Property.

“Hazardous Substance Activity” has the meaning given to the term “Prohibited
Activities or Conditions” in the Security Instrument encumbering the Mortgaged
Property.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended, and all regulations and other guidance promulgated thereunder by the
U.S. Department of Health and Human Services.

“HIPAA Covered Entity” means any entity that is deemed to be a “covered entity”
under HIPAA.

“HoldCo” means any entity now existing or hereinafter formed by Newcastle, whose
Ownership Interests will be Transferred to Persons owning stock of Newcastle for
the purpose of effecting the HoldCo Event.

“HoldCo Event” has the meaning set forth in Section 8.13.

“Impositions” has the meaning set forth in the Security Instrument.

“Indebtedness” means, with respect to any Person, as of any specified date,
without duplication, all:

(a) indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than (i) current trade liabilities
(including, but not limited to, service contracts, property management
agreements, and employment contracts) incurred in the ordinary course of
business and payable in accordance with customary practices, (ii) for
construction of improvements to property, if such person has a non-contingent
contract to purchase such property, or (iii) amounts to be paid by such Person,
in performance stages or upon completion, pursuant to a written contract for the
making of capital improvements to a Mortgaged Property permitted by this
Agreement or the other Loan Documents);

(b) other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument;

 

Appendix-10



--------------------------------------------------------------------------------

(c) obligations of such Person under any lease of property, real or personal,
the obligations of the lessee in respect of which are required by GAAP to be
capitalized on a balance sheet of the lessee or to be otherwise disclosed as
such in a note to such balance sheet;

(d) obligations of such Person in respect of acceptances (as defined in Article
3 of the Uniform Commercial Code of the District of Columbia) issued or created
for the account of such Person;

(e) liabilities secured by any Lien on any property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment of
such liabilities; and

(f) as to any Person (“guaranteeing person”), any obligation of (i) the
guaranteeing person or (ii) another Person (including any bank under any letter
of credit) to induce the creation of a primary obligation (as defined below)
with respect to which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing, or in
effect guaranteeing, any indebtedness, lease, dividend or other obligation
(“primary obligations”) of any third person (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, to (A) purchase any such primary obligation
or any property constituting direct or indirect security therefor, (B) advance
or supply funds for the purchase or payment of any such primary obligation or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (C) purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (D) otherwise assure or hold harmless the
owner of any such primary obligation against loss in respect of the primary
obligation (“Contingent Obligation”) (provided, however, that the term
“Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business). The amount of any
Contingent Obligation of any guaranteeing person shall be deemed to be the
lesser of (1) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made and
(2) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Contingent Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Contingent Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by Lender in good faith.

“Individual Property Coverage and LTV Tests” means, with respect to any
Mortgaged Property, each of the following tests: (a) the Debt Service Coverage
Ratio is not less than (i) 1.50:1.0 with respect to any Fixed Advances, and
(ii) 1.35:1.0, with respect to any Variable Advances; and (b) the Loan to Value
Ratio does not exceed sixty percent (60%).

“Initial Advance” means the Advance made on the Initial Closing Date in the
aggregate amount of $88,400,000.00.

 

Appendix-11



--------------------------------------------------------------------------------

“Initial Closing Date” means the date of the Agreement.

“Initial Due Diligence Fees” has the meaning set forth in Section 10.02(a).

“Initial Mortgaged Properties” means, individually and collectively, the Seniors
Housing Facilities identified on Exhibit A to the Agreement (and more
particularly described in each applicable Security Instrument) and which
represent the Seniors Housing Facilities that are made part of the Collateral
Pool on the Initial Closing Date.

“Initial Origination Fee” has the meaning set forth in Section 10.01(a) of the
Agreement.

“Initial Valuation” means, when used with reference to specified Collateral, the
Valuation initially performed for the Collateral as of the date on which the
Collateral was added to the Collateral Pool. The Initial Valuation for each of
the Initial Mortgaged Properties is as set forth in Exhibit A to the Agreement.

“Insurance Policy” means, with respect to a Mortgaged Property, the insurance
coverage and insurance certificates evidencing such insurance required to be
maintained pursuant to the Security Instrument encumbering the Mortgaged
Property.

“Interest Rate Cap” has the meaning set forth in Section 1.09.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
Each reference to the Internal Revenue Code shall be deemed to include (a) any
successor internal revenue law and (b) the applicable regulations whether final,
temporary or proposed.

“Issuer” has the meaning set forth in Section 5.11(a).

“Lease” means any lease, any sublease or subsublease, license, concession or
other agreement (whether written or oral and whether now or hereafter in effect)
pursuant to which any Person is granted a possessory interest in, or right to
use or occupy all or any portion of any space in any Mortgaged Property, and
every modification, amendment or other agreement relating to such lease,
sublease, subsublease or other agreement entered into in connection with such
lease, sublease, subsublease or other agreement, and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Lender” has the meaning set forth in the first paragraph of the Agreement, and
shall also refer to any replacement Lender.

“Letter of Credit” means a letter of credit issued by a financial institution
satisfactory to Fannie Mae, naming Fannie Mae as beneficiary in a form as
reasonably and customarily acceptable to Fannie Mae.

“Licenses” has the meaning set forth in the SASA.

 

Appendix-12



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance (including both consensual and non-consensual liens
and encumbrances).

“Loan Document Taxes” has the meaning set forth in Section 8.10(a).

“Loan Documents” means the Agreement, the Notes, the Guaranty, the Security
Documents, all documents executed by Borrower or Guarantor pursuant to the
General Conditions set forth in Article 5 of the Agreement and any other
documents executed by Borrower or Guarantor from time to time in connection with
the Agreement or the transactions contemplated by the Agreement.

“Loan to Value Ratio” means, for a Mortgaged Property, for any specified date,
the ratio (expressed as a percentage) of —

(a) the Allocable Facility Amount of the subject Mortgaged Property on the
specified date,

to

(b) the Valuation most recently obtained prior to the specified date for the
subject Mortgaged Property.

“Management Agreement” means, collectively, each management agreement, dated as
of the Initial Closing Date, between each Operator, as “Tenant,” and each of
Orchard Park Management LLC, Sun Oak Management LLC, Sunshine Villa Management
LLC, Regent Court Management LLC, Sheldon Park Management LLC, Desert Flower
Management LLC, Canyon Creek Property Management LLC and Willow Park Management
LLC, as “Manager,” as the same may be amended, modified or supplemented from
time to time in accordance with the terms of the Loan Documents, and any other
management agreement substantially in the form of the Management Agreement or in
form otherwise reasonably approved by Lender.

“Manager” means the Person approved in writing by Lender responsible for the
operation or management of the Mortgaged Property pursuant to a Management
Agreement.

“Margin” means the spread as determined by Lender over (i) the Applicable Index,
with respect to Variable Advances, or (ii) the United States Treasury Index
Rate, with respect to Fixed Advances. The Margin shall include the Variable
Facility Fee or Fixed Facility Fee, as applicable. The Margin varies and may be
different for each Advance.

“Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, or circumstance or circumstances, whether or not
related, a change or effect which does or would materially impair (a) the
business, operations, property or financial condition of Borrower or Guarantor,
(b) the operation, performance or value of any Mortgaged Property, (c) the
ability of Borrower or Guarantor to perform the Obligations for which it is
liable, (d) the validity, priority, perfection or enforceability of the
Agreement or any other Loan Document or the rights or remedies of Lender under
any Loan Document, or (e) Lender’s ability to have recourse against any Borrower
subject to Section 14.01.

 

Appendix-13



--------------------------------------------------------------------------------

“Maximum Annual Interest Rate” has the meaning set forth in Section 2.01(b).

“MBS” means a mortgage-backed security issued by Fannie Mae which is “backed” by
an Advance and has an interest in the Note and the Collateral Pool securing the
Note, which interest permits the holder of the MBS to participate in the Note
and the Collateral Pool to the extent of such Advance.

“MBS Delivery Date” means the date on which an MBS is delivered by Fannie Mae.

“MBS Issue Date” means the date on which an MBS is issued by Fannie Mae.

“MBS Interest Rate” means the interest rate for an Advance as calculated by
Lender (rounded to three places) payable in respect of the Fannie Mae MBS issued
pursuant to the Funding Commitment backed by such Advance as determined in
accordance with Section 2.01.

“Monthly Cap Escrow Payment” has the same meaning as the term “Monthly Deposit”
in the Cap Security Agreement.

“Moody’s” means Moody’s Investors Service, Inc., a corporation organized and
existing under the laws of the State of Delaware, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.

“Mortgaged Properties” means, collectively, the Initial Mortgaged Properties,
Additional Mortgaged Properties and the Substitute Mortgaged Properties (but
excluding each Release Mortgaged Property from and after the date of its release
from the Collateral Pool), each as described in the applicable Security
Instrument.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which Borrower or any ERISA
Affiliate is making or accruing an obligation to make contributions; (b) to
which Borrower or any ERISA Affiliate has in the past made contributions; or
(c) with respect to which Borrower or any ERISA Affiliate could incur liability.

“National Contracts” has the meaning set forth in the SASA.

“Net Operating Income” means, for any specified period, with respect to any
Mortgaged Property, the net income during such period equal to Gross Revenues
during such period less the Operating Expenses during such period. If a
Mortgaged Property is not owned by a Borrower or an Affiliate of a Borrower for
the entire specified period, the Net Operating Income for the Mortgaged Property
for the time within the specified period during which the Mortgaged Property was
owned by a Borrower or an Affiliate of a Borrower shall be the Mortgaged
Property’s pro forma net operating income determined by Lender in accordance
with the underwriting procedures set forth by Lender for similar loans
anticipated to be sold to Fannie Mae.

 

Appendix-14



--------------------------------------------------------------------------------

“Newcastle” means Newcastle Investment Corporation, a Delaware corporation.

“New Collateral Pool Borrower” has the definition set forth in Section
8.14(c)(i).

“Note” means any Fixed Facility Note or Variable Facility Note.

“Obligations” means the aggregate of the obligations of Borrower and Guarantor
under the Agreement and the other Loan Documents.

“One-Month LIBOR” means the British Bankers Association fixing of the London
Inter-Bank Offered Rate for 1-month U.S. Dollar-denominated deposits as reported
by Reuters through electronic transmission. If the Index is no longer available,
or is no longer posted through electronic transmission, Lender will choose a new
index that is based upon comparable information and provide notice thereof to
Borrower.

“Operating Expenses” means, for any period, with respect to any Mortgaged
Property, all expenses in respect of the Mortgaged Property, as determined by
Lender based on the certified operating statement for such specified period as
adjusted to provide for the following: (a) all appropriate types of expenses,
including a management fee and deposits required pursuant to the Replacement
Reserve Agreement (whether funded or not), are included in the total operating
expense figure; (b) upward adjustments to individual line item expenses to
reflect market norms or actual costs and correct any unusually low expense
items, which could not be replicated by a different owner or manager (e.g., a
market rate management fee will be included regardless of whether or not a
management fee is charged, market rate payroll will be included regardless of
whether shared payroll provides for economies, etc.); and (c) downward
adjustments to individual line item expenses to reflect unique or aberrant costs
(e.g., non-recurring capital costs, non-operating borrower expenses, etc.).

“Operating Lease” means, if applicable, any operating lease, master lease, or
similar document as amended, restated, replaced, supplemented, or otherwise
modified from time to time, preapproved in writing by Lender, under which
control of the occupancy, use, operation, management, maintenance or
administration of the Mortgaged Property as a Seniors Housing Facility has been
granted by Borrower as lessor to any Person (other than Borrower) as lessee.

“Operator” means the Person, approved in writing by Lender, that is the tenant
responsible for the occupancy, use, operation, management, maintenance and
administration of the Mortgaged Property pursuant to an Operating Lease, if any.

“Organizational Certificate” means, collectively, certificates from Borrower and
Guarantor to Lender, in the form of Exhibit G-1 and Exhibit G-2 to the
Agreement, certifying as to certain organizational matters with respect to
Borrower and Guarantor.

 

Appendix-15



--------------------------------------------------------------------------------

“Organizational Documents” means all certificates, instruments and other
documents in effect on the date of the Agreement (or, with respect to an
Additional Borrower, the date on which the Additional Borrower becomes a party
to this Agreement), pursuant to which an entity is organized or operates,
including but not limited to, (a) with respect to a corporation, its articles of
incorporation and bylaws, (b) with respect to a limited partnership, its limited
partnership certificate and partnership agreement, (c) with respect to a general
partnership or joint venture, its partnership or joint venture agreement and
(d) with respect to a limited liability company, its articles of organization
and operating agreement as amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance with the terms of this
Agreement.

“Other Borrower” has the meaning set forth in Section 14.09 of the Agreement.

“Other Borrower Secured Obligation” has the meaning set forth in Section 14.04
of the Agreement.

“Outstanding” means, when used in connection with promissory notes, other debt
instruments or Advances, for a specified date, amounts under any promissory
notes or other debt instruments which have been issued, or amounts of Advances
which have been made, but which have not been repaid as of such specified date.

“Ownership Interests” means, with respect to any entity, any direct or indirect
ownership interests in the entity and any economic rights (such as a right to
distributions, net cash flow or net income) to which the owner of such ownership
interests is entitled.

“Permits” means all permits, or similar licenses or approvals issued and/or
required by an applicable Governmental Authority or any Applicable Law in
connection with the ownership, use, occupancy, leasing, management, operation,
repair, maintenance or rehabilitation of any Mortgaged Property or any
Borrower’s business.

“Permitted Investments” means one or more of the following which Lender may
invest cash into:

(a) Fannie Mae approved government money market funds; and

(b) any other investment approved in writing by Lender

as such list of investments may be modified by Lender from time to time.

“Permitted Liens” means, with respect to a Mortgaged Property, (a) the
exceptions to title to the Mortgaged Property set forth in the Title Insurance
Policy for the Mortgaged Property which are approved by Lender, (b) the Security
Instrument, SASA and any other Loan Document encumbering the Mortgaged Property,
(c) Liens, if any, for Taxes or water and sewer charges imposed by any
Governmental Authority not yet due and payable, subject to Borrower’s right to
contest pursuant to Section 15 of the Security Instrument; (d) in the case of
Liens arising after the date hereof, statutory Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens arising by operation of law,
which are incurred in the ordinary course of Borrower’s business for sums which
are not yet due or which are released of record or otherwise remedied to
Lender’s satisfaction within thirty (30) days after Borrower has actual or
constructive notice of the existence of such Lien (provided that Borrower
provided Lender

 

Appendix-16



--------------------------------------------------------------------------------

prompt notice after actual or constructive notice); (e) any judgment Lien
provided that the judgment it secures shall have been discharged or record or
the execution thereof stayed pending appeal within thirty (30) days after the
entry thereof or within thirty (30) days after the expiration of any stay, as
applicable; and (f) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s sole discretion.

“Permitted Transfers” has the meaning set forth in Section 8.13 and Section 8.14
of the Agreement.

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).

“Plan” means a “multiemployer plan” as defined in Section 4001(3) of ERISA and a
“single employee plan” as defined in Section 4001(5) of ERISA.

“Potential Event of Default” means any event that, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.

“Prohibited Person” means:

(a) any Person with whom Lender or Fannie Mae is prohibited from doing business
pursuant to any law, rule, regulation, judicial proceeding or administrative
directive; or

(b) any Person identified on the United States Department of Housing and Urban
Development’s “Limited Denial of Participation, HUD Funding Disqualifications
and Voluntary Abstentions List,” or on the General Services Administration’s
“Excluded Parties List System,” each of which may be amended from time to time,
and any successor or replacement thereof; or

(c) any Person that is determined by Fannie Mae to pose an unacceptable credit
risk due to the aggregate amount of debt of such Person owned or held by Fannie
Mae; or

(d) any Person that has caused any unsatisfactory experience of a material
nature with Fannie Mae or Lender, such as a default, fraud, intentional
misrepresentation, litigation, arbitration or other similar act.

“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.

“Property Delivery Deadline” has the meaning set forth in Section 3.05(d)(ii) of
the Agreement.

“Property Operator” means individually and collectively, (a) any Operator
(b) any Sublessee, and (c) any Manager.

“Rate Change Date” has the meaning set forth in each Variable Facility Note
evidencing a Variable Advance.

 

Appendix-17



--------------------------------------------------------------------------------

“Rate Form” means the completed and executed document from Borrower to Lender
pursuant to Section 2.01(b), substantially in the form of Exhibit I to the
Agreement.

“Rate Setting Date” has the meaning set forth in Section 2.01(b).

“Release” has the meaning set forth in Section 3.04(a).

“Release Documents” mean instruments releasing the applicable Security
Instrument and the applicable SASA as a Lien on the Release Mortgaged Property,
and UCC-3 Termination Statements terminating the UCC-1 Financing Statements, and
such other documents and instruments to evidence the release of the Release
Mortgaged Property from the Collateral Pool.

“Release Fee” means $20,000 for each Release Mortgaged Property; provided,
however, that no Release Fee shall be due for the release of any Mortgaged
Property in connection with the complete termination of the Credit Facility.

“Release Mortgaged Property” means the Mortgaged Property to be released
pursuant to Section 3.04.

“Release Price” has the meaning set forth in Section 3.04(c).

“Release Request” means a written request, substantially in the form of Exhibit
K to the Agreement, to obtain a release of Collateral from the Collateral Pool
pursuant to Section 3.04(a).

“Remaining Mortgaged Properties” has the meaning set forth in Section 5.05(h).

“Rent Roll” means, with respect to any Seniors Housing Facility, a rent roll
prepared and certified by the Property Operator of the Seniors Housing Facility
on a form approved by Lender.

“Replacement Reserve Agreement” means a Replacement Reserve and Security
Agreement, reasonably required by Lender, and completed in accordance with the
requirements of Lender for similar loans anticipated to be sold to Fannie Mae,
as the same may be amended, restated, modified and supplemented from time to
time.

“Request” means an Addition Request, a Substitution Request, a Release Request,
a Conversion Request, a Credit Facility Termination Request, or any request for
a Transfer pursuant to Section 8.13 or Section 8.14 or any request for a Future
Advance pursuant to Section 2.05.

“Rescinded Payment” has the meaning given that term in Section 14.10 of this
Agreement.

“S&P” means Standard & Poor’s Credit Markets Services, a division of The
McGraw-Hill Companies, Inc., a New York corporation, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.

 

Appendix-18



--------------------------------------------------------------------------------

“SASA” means, individually and collectively, those certain Subordination,
Assignment and Security Agreements encumbering the Mortgaged Property, dated as
of the Initial Closing Date and any subsequent Closing Date, as the same may be
amended, restated, modified and supplemented from time to time.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Security” means a security as set forth in Section 2(1) of the Securities Act.

“Security Documents” means the Security Instruments, the Completion/Repair and
Security Agreements, the Replacement Reserve Agreements, the SASAs and any other
documents executed by Borrower and Guarantor from time to time to secure any of
Borrower’s and Guarantor’s obligations under the Loan Documents as the same may
be amended, restated, modified or supplemented from time to time.

“Security Instrument” means, for each Mortgaged Property, a separate Multifamily
Mortgage, Deed of Trust or Deed to Secure Debt, Assignment of Rents, Security
Agreement and Fixture Filing given by a Borrower to or for the benefit of Lender
to secure the obligations of Borrower under the Loan Documents. With respect to
each Mortgaged Property owned by a Borrower, the Security Instrument shall be
substantially in the form published by Fannie Mae for use in the state in which
the Mortgaged Property is located.

“Senior Management” means any individuals with responsibility for any of the
functions typically performed by the following officers: Chief Executive
Officer, Chief Operating Officer/Director of Operations and Chief Financial
Officer/Controller.

“Seniors Housing Facility” means a residential housing facility which qualifies
as “housing for older persons” under the Fair Housing Amendments Act of 1988 and
the Housing for Older Persons Act of 1995, and as of the date such facility is a
Mortgaged Property under this Agreement, is comprised of and licensed for use as
independent living units, assisted living units and/or Alzheimer’s/dementia care
units, as approved by Lender.

“Single-Purpose” means, with respect to a Person that is any form of
partnership, real estate investment trust, or corporation or limited liability
company, that such Person at all times since its formation:

(a) has not acquired, held, developed or improved any real property, personal
property or assets other than the Mortgaged Property and/or the UCC Collateral
(as defined in each Security Instrument) or equity interests in a Person that
owns the Mortgaged Property;

(b) has not acquired, owned, operated or participated in any business other than
the leasing, ownership, management, operation and maintenance of the Mortgaged
Property and/or the UCC Collateral or the ownership in equity interests in one
or more Borrowers;

 

Appendix-19



--------------------------------------------------------------------------------

(c) has not incurred any material financial obligation under any indenture,
mortgage, deed of trust, deed to secure debt, loan agreement or other similar
agreement or instrument, other than (1) unsecured trade payables incurred in the
ordinary course of the operation of the its business and obligations under the
Loan Documents and obligations secured by the Mortgaged Property and/or UCC
Collateral to the extent permitted by the Loan Documents, provided that any such
trade payables (i) are not evidenced by a promissory note, (ii) are paid within
sixty (60) days of the due date of such trade payable, (iii) are payable to
trade creditors and in amounts as are normal and reasonable under the
circumstances, and (iv) do not exceed at any one time outstanding, in the
aggregate, two percent (2%) of the Advances Outstanding, and (B) any obligation
incurred in connection with the leasing or acquisition of any fixed or capital
asset, provided the aggregate principal amount of such obligations shall not
exceed at any one time outstanding $50,000;

(d) has accurately maintained in all material respects its financial statements,
accounting records and other partnership, real estate investment trust, limited
liability company or corporate documents, as the case may be, separate from
those of any other Person and does not list its assets on the financial
statement of any other Person; provided, however, that any such Person’s assets
may be included in a consolidated financial statement of such Person’s general
partners, managing members, managers (if non-member managed), or any Person
owning fifty percent (50%) or more of the Ownership Interests in any of them or
Controlling any of them provided that (1) appropriate notation will be made on
such consolidated financial statements to indicate the separateness of such
Person from such other Person and to indicate that such Person’s assets and
credit (excluding distributions made in accordance with the Loan Documents) are
not available to satisfy the debts and other obligations of such Person and
(2) such assets will also be listed on such Person’s own separate balance sheet,
if a separate balance sheet is prepared;

(e) has not commingled its assets or funds with those of any other Person, and
holds all its assets or funds under its own name, unless such assets or funds
can be segregated and identified and in such a manner that it will not be costly
or difficult to segregate, ascertain or identify its individual assets from
those of any other Person;

(f) has been adequately capitalized in light of its contemplated business
operations provided, however, that this provision shall not require any other
Person to make any capital contributions to such Person after the date hereof;

(g) has not assumed, guarantied or become obligated for the liabilities of any
other Person (except in connection with the Credit Facility), held out its
credit as being available to satisfy the obligations of any other Person, or
pledged its assets to secure the obligations of any other Person or otherwise
pledged its assets for the benefit of any other Person, in each case except in
connection with the Credit Facility as required or approved by Lender;

(h) has not entered into or become a party to, any transaction with any
Affiliate of Borrower, except in the ordinary course of business and on terms
which are no more favorable to such Affiliate of Borrower than would be obtained
in a comparable arm’s-length transaction with an unrelated third party;

 

Appendix-20



--------------------------------------------------------------------------------

(i) has not pledged its assets for the benefit of any other entity (except in
connection with the Credit Facility as required by or approved by Lender) or
made loans or advances to any other Person;

(j) has paid (or has caused Property Operator on behalf of Borrower from
Borrower’s own funds to pay) its own liabilities, including the salaries of its
own employees, if any, from its own funds and maintain a sufficient number of
employees in light of its contemplated business operations;

(k) has not failed to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name or failed to correct any known misunderstanding regarding its separate
identity;

(l) has allocated fairly and reasonably any overhead for shared expenses;

(m) has maintained its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization and has done all things necessary to observe
organizational formalities;

(n) has not, other than sole member’s ownership interest in one or more
Borrowers, owned any subsidiary or made any investment in, any Person without
the prior written consent of Lender; and

(o) has not merged or consolidated with any other Person.

“Skilled Nursing Units” shall mean all such facilities or units that provide
24-hour resident supervision and registered nursing care services and do not
have kitchens.

“Strike Rate” means:

(a) In determining the Strike Rate for new Interest Rate Caps (other than
replacement Interest Rate Caps) purchased in connection with this Agreement
pursuant to the Cap Security Agreement, the Strike Rate shall be the lower of
(x) the percentage approved by Lender and (y) the percentage derived by taking:

(1) the Net Operating Income for all Mortgaged Properties, minus

(A) the product of (i) 1.55 and (ii) the payment due on each Fixed Advance
provided that:

(1) each Fixed Advance to be obtained shall be deemed to require level monthly
payments of principal and interest (at an interest rate equal to (A) the base
United States Treasury Index Rate for securities having a maturity substantially
similar to the maturity of the Fixed Advance, plus (B) the Fixed Facility Fee
(or until rate locked, the estimated Fixed Facility Fee as determined pursuant
to the Underwriting and Servicing Requirements) in an amount necessary to fully
amortize the original principal amount of the Fixed Advance over the
Amortization Period;

 

Appendix-21



--------------------------------------------------------------------------------

(2) each Fixed Advance Outstanding shall be deemed to require level monthly
payments of principal and interest (at the Interest Rate for such Fixed Advance
as set forth in the applicable Note) in an amount necessary to fully amortize
the original principal amount of such Fixed Advance over the Amortization
Period;

minus

(B) the product of (i) 1.35 and (ii) the payment due on each Variable Advance
Outstanding, provided that each Variable Advance Outstanding shall be deemed to
require monthly payments of principal and interest (at an interest rate equal to
the weighted average Strike Rate for all outstanding Interest Rate Caps plus the
Margin applicable to such non-replacement Interest Rate Caps) in an amount
necessary to fully amortize the original principal amount of the Variable
Advance over the Amortization Period;

divided by

(2) 1.35

divided by

(3) the total of all Variable Advances to be obtained or Variable Advances
Outstanding, that were not included in (1), at the time of the calculation

minus

(4) the Margin (or for Variable Advances to be obtained, until rate locked, the
indicative pricing as determined pursuant to the Underwriting and Servicing
Requirements).

(b) In determining the Strike Rate for replacement Interest Rate Caps purchased
in connection with this Agreement pursuant to the Cap Security Agreement, the
Strike Rate shall be the lower of (x) the percentage approved by Lender and
(y) the percentage derived by taking:

(1) the Net Operating Income for all Mortgaged Properties, minus

(A) the product of (i) 1.55 and (ii) the payment due on each Fixed Advance
provided that each Fixed Advance Outstanding shall be deemed to require level
monthly payments of principal and interest (at the Interest Rate for such Fixed
Advance as set forth in the applicable Note) in an amount necessary to fully
amortize the original principal amount of such Fixed Advance over the
Amortization Period;

 

Appendix-22



--------------------------------------------------------------------------------

minus

(B) the product of (i) 1.35 and (ii) the payment due on each Variable Advance
Outstanding, provided that each Variable Advance Outstanding shall be deemed to
require monthly payments of principal and interest (at an interest rate equal to
the weighted average Strike Rate (for all outstanding Interest Rate Caps that
are not being replaced in connection with the calculation of this definition)
plus the Margin applicable to such non-replacement Interest Rate Caps) in an
amount necessary to fully amortize the original principal amount of the Variable
Advance over the Amortization Period;

divided by

(2) 1.35

divided by

(3) the total of all Variable Advances Outstanding, that were not included in
(b)(1)(B), at the time of the calculation

minus

(4) the Margin.

Notwithstanding the foregoing, if any of the Variable Advances Outstanding that
were not included in (b)(1) above are amortizing advances, the calculations in
(b)(2) and (b)(3) above must take amortization into account.

“Subject Borrower” has the meaning set forth in Section 14.09 of the Agreement.

“Sublease” means, if applicable, any sublease or similar document as amended,
restated, replaced, supplemented or otherwise modified from time to time,
preapproved in writing by Lender, pursuant to which control of the occupancy,
use, operation, maintenance and administration of the Mortgaged Property as a
Seniors Housing Facility has been granted by an Operator as sub-lessor to any
Person (other than Borrower or Operator) as Sublessee.

“Sublessee” means the Person responsible for the operation and management of the
Mortgaged Property pursuant to any Sublease.

“Subordinated Obligations” has the meaning set forth in Section 14.08(a) of the
Agreement.

“Subsequent Lender” has the meaning set forth in Section 15.11 of the Agreement.

“Subsidiary” means, when used with reference to a specified Person, (a) any
Person that, directly or indirectly, through one or more intermediaries, is
controlled by the specified Person, (b) any Person of which the specified Person
is, directly or indirectly, the owner of more than fifty percent (50%) of any
voting class of Ownership Interests or (c) any Person (i) which is a partnership
and (ii) of which the specified Person is a general partner and owns more than
fifty percent (50%) of the partnership interests.

 

Appendix-23



--------------------------------------------------------------------------------

“Substitute Mortgaged Property” means each Seniors Housing Facility owned by
Borrower (either in fee simple or as tenant under a ground lease, provided such
ground lease meets all of the Underwriting and Servicing Requirements of Lender)
and added to the Collateral Pool after the Initial Closing Date in connection
with a Substitution of Collateral as permitted by Section 3.05.

“Substitution” has the meaning set forth in Section 3.05(a).

“Substitution Cost Deposit” has the meaning set forth in
Section 3.05(e)(ii)(A)(3).

“Substitution Costs” has the meaning set forth in Section 3.05(e)(ii)(A)(3).

“Substitution Deposit” has the meaning set forth in Section 3.05(e)(i).

“Substitution Fee” means, with respect to any Substitution effected in
accordance with Section 3.05, a fee in the amount equal to the greater of
(a) $25,000 or (b) 35 basis points (0.35%) multiplied times the Allocable
Facility Amount of the Substitute Mortgaged Property.

“Substitution Request” has the meaning set forth in Section 3.05 of the
Agreement.

“Surveys” means the as-built surveys of the Mortgaged Properties prepared in
accordance with Lender’s requirements for similar loans that are anticipated to
be sold to Fannie Mae.

“Targeted Entity” means individually and collectively, Borrower and/or any
direct or indirect owner of Borrower and Guarantor but excluding any Persons
directly or indirectly owning any stock of Newcastle (or HoldCo, on and after
the HoldCo Event) (provided such exclusion shall only apply to the Ownership
Interests in Newcastle and HoldCo).

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including all assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Mortgaged Properties.

“Term of this Agreement” shall be determined as provided in Section 15.10.

“Termination Date” means, at any time during which Variable Advances and Fixed
Advances are Outstanding, the latest maturity date for any Advance Outstanding.

“Three-Month LIBOR” means the British Bankers Association fixing of the London
Inter-Bank Offered Rate for 3-month U.S. Dollar-denominated deposits as reported
by Reuters through electronic transmission. If the Index is no longer available,
or is no longer posted through electronic transmission, Lender will choose a new
index that is based upon comparable information and provide notice thereof to
Borrower.

 

Appendix-24



--------------------------------------------------------------------------------

“Title Company” means Commonwealth Land Title Insurance Company.

“Title Insurance Policies” means the mortgagee’s policies of title insurance
issued by the Title Company from time to time relating to each of the Security
Instruments, conforming to Lender’s requirements for similar loans anticipated
to be sold to Fannie Mae, together with such endorsements, coinsurance,
reinsurance and direct access agreements with respect to such policies as Lender
may, from time to time, consider necessary or appropriate, including variable
credit endorsements, if available, and with a limit of liability under the
policy (subject to the limitations contained in the Conditions of the policy
relating to a Determination and Extent of Liability) equal to the Commitment
(taking into account tie-in endorsements).

“Transfer” means –

(a) as used with respect to Ownership Interests in a Targeted Entity, (i) a
sale, assignment, pledge, transfer or other disposition (whether voluntary,
involuntary or by operation of law) of any Ownership Interest in a Targeted
Entity, or (ii) the issuance or other creation of new Ownership Interests in a
Targeted Entity, or (iii) a merger or consolidation of Targeted Entity into
another entity or of another entity into Targeted Entity as the case may be, or
(iv) the reconstitution of Targeted Entity from one type of entity to another
type of entity, or (v) the amendment, modification or any other change in the
governing instrument or instruments of Targeted Entity which has the effect of
changing the relative powers, rights, privileges, voting rights or economic
interests of the Ownership Interests in such Targeted Entity; and

(b) as used with respect to a Mortgaged Property means a sale (except with
respect to a Mortgaged Property for which a Release has been requested),
assignment, lease (except as permitted by the terms of the Loan Documents),
pledge, transfer or other disposition (whether voluntary or by operation of law)
of, or the granting or creating of a lien, encumbrance or security interest in,
any estate, rights, title or interest in a Mortgaged Property, or any portion
thereof. Transfer does not include a conveyance of a Mortgaged Property at a
judicial or non-judicial foreclosure sale under any security instrument or the
Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the Bankruptcy Code.

“Transfer Record Custodian” means, with respect to any Note issued hereunder,
(a) Oak Grove Commercial Mortgage LLC from the inception of this Agreement for
so long as it owns an Advance evidenced by a Note, (b) Fannie Mae for so long as
Fannie Mae owns an Advance evidenced by a Note, and (c) Borrower once Fannie Mae
ceases to own such Advance unless a majority-in-interest of the holders of a
Note vote to designate a different Transfer Record Custodian.

“Treasury Regulations” means regulations, revenue rulings and other public
interpretations of the Internal Revenue Code by the Internal Revenue Service, as
such regulations, rulings and interpretations may be amended or otherwise
revised from time to time.

“Underwriting and Servicing Requirements” means Lender’s overall requirements
for Seniors Housing Facilities in connection with similar loans sold or
anticipated to be sold to Fannie Mae, pursuant to Fannie Mae’s then current
guidelines, including, without limitation, requirements relating to Appraisals,
physical needs assessments, environmental site assessments, and servicing and
asset management, as such requirements may be amended, modified, updated,
superseded, supplemented or replaced from time to time.

 

Appendix-25



--------------------------------------------------------------------------------

“Valuation” means, for any specified date, with respect to a Seniors Housing
Facility, (a) if an Appraisal of the Seniors Housing Facility has been obtained
within ninety (90) days prior to the date of determination, the Appraised Value
of such Seniors Housing Facility, otherwise (b) the value derived by dividing —

(i) the Net Operating Income of such Seniors Housing Facility, by

(ii) the most recent Capitalization Rate determined by Lender.

Notwithstanding the foregoing, any Valuation for a Seniors Housing Facility
calculated for a date occurring before the first anniversary of the date on
which the Seniors Housing Facility becomes a part of the Collateral Pool shall
equal the Appraised Value of such Seniors Housing Facility, unless Lender
determines that changed market or property conditions warrant that the value be
determined as set forth in the preceding sentence. Lender may require an update
of an existing Appraisal, preparation of a new Appraisal or a determination of
value for a Seniors Housing Facility using some other commercially reasonable
valuation method whenever Lender determines that a more recent valuation is
required to determine whether any Request will meet applicable requirements
under the Internal Revenue Code or Treasury Regulations.

“Variable Advance” means a loan made by Lender to Borrower under the Variable
Facility Commitment that is anticipated to be sold to Fannie Mae under a Fannie
Mae adjustable rate loan product.

“Variable Facility” means the agreement of Lender to make Variable Advances to
Borrower pursuant to Section 1.01.

“Variable Facility Commitment” means an aggregate amount of $23,400,000.00,
which, when advanced, shall be evidenced by one (1) or more Variable Facility
Notes, less such amount as Borrower may elect to convert from the Variable
Facility Commitment to the Fixed Facility Commitment in accordance with
Section 1.06, plus any additional Commitment for a Variable Advance pursuant to
Section 2.05 and/or Article 3.

“Variable Facility Fee” means for any Variable Advance drawn, the number of
basis points mutually agreed to by Borrower and Lender at the time as the
Variable Facility Fee for such Variable Advance (which shall be no more than the
amount then being charged by Lender to other borrowers on credit facilities
having similar characteristics regarding leverage, recourse and other material
terms as determined by Lender).

“Variable Facility Note” means a promissory note, in the form attached as
Exhibit C-1 or Exhibit C-2 to the Agreement (as such form may be modified from
time to time), which will be issued by Borrower to Lender, concurrently with the
funding of each Variable Advance.

“Waiving Borrower” has the meaning set forth in Section 14.04.

 

Appendix-26